







                                                    


SENIOR SECURED SUPER-PRIORITY
DEBTOR IN POSSESSION CREDIT AND SECURITY AGREEMENT
Dated as of August 8, 2017
By and Among
TERRAVIA HOLDINGS, INC.,
a Debtor and Debtor-in-Possession
under Chapter 11 of the Bankruptcy Code,
as Borrower,
The Guarantors Party Hereto,
each a Debtor and Debtor-in-Possession
under Chapter 11 of the Bankruptcy Code,
The DIP Lenders Party Hereto, and
Wilmington Savings Fund Society, FSB,
as Agent


                                                    










 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
ARTICLE I DEFINITIONS    1
SECTION 1.01
Defined Terms    1

SECTION 1.02
Terms Generally    22

SECTION 1.03
Accounting Terms; Changes in GAAP    22

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS    23
SECTION 2.01
DIP Commitments    23

SECTION 2.02
DIP Loans and Borrowings    23

SECTION 2.03
Borrowing Procedure    23

SECTION 2.04
[Reserved.]    23

SECTION 2.05
[Reserved.]    23

SECTION 2.06
Funding of Borrowings    24

SECTION 2.07
[Reserved.]    24

SECTION 2.08
Optional Prepayments    24

SECTION 2.09
[Reserved.]    25

SECTION 2.10
Termination or Reduction of Commitments    25

SECTION 2.11
Maturity Date or Termination Date    25

SECTION 2.12
Interest    25



i

--------------------------------------------------------------------------------

 


SECTION 2.13
Fees    25

SECTION 2.14
Evidence of Indebtedness    26

SECTION 2.15
Payments Generally; Several Obligations of the DIP Lenders    27

SECTION 2.16
Sharing of Payments    28

SECTION 2.17
[Reserved.]    29

SECTION 2.18
Taxes    29

SECTION 2.19
Increased Costs    32

SECTION 2.20
[Reserved.]    33

SECTION 2.21
[Reserved.]    33

SECTION 2.22
Mitigation Obligations; Replacement of DIP Lenders; Designation of a Different
Lending Office    33

SECTION 2.23
[Reserved.]    34

SECTION 2.24
Defaulting DIP Lenders    35

ARTICLE III REPRESENTATIONS AND WARRANTIES    36
SECTION 3.01
Corporate Existence; Compliance with Law    36

SECTION 3.02
DIP Loan Documents    36

SECTION 3.03
Ownership of Group Members    37



ii

--------------------------------------------------------------------------------

 


SECTION 3.04
[Reserved.]    37

SECTION 3.05
Financial Statements; No Material Adverse Effect    37

SECTION 3.06
Litigation    38

SECTION 3.07
Taxes    38

SECTION 3.08
Margin Regulations    38

SECTION 3.09
No Burdensome Obligation; No Default    38

SECTION 3.10
Investment Company Act    39

SECTION 3.11
Labor Matters    39

SECTION 3.12
ERISA    39

SECTION 3.13
Environmental Matters    39

SECTION 3.14
Intellectual Property    40

SECTION 3.15
Title; Real Property    40

SECTION 3.16
Full Disclosure    41

SECTION 3.17
Licenses and Permits    41

SECTION 3.18
PATRIOT Act; OFAC; Anti-Corruption Laws    42

SECTION 3.19
Security Documents    42



iii

--------------------------------------------------------------------------------

 


SECTION 3.20
Orders    43

SECTION 3.21
Budget    43

ARTICLE IV CONDITIONS    43
SECTION 4.01
Conditions Precedent to Initial Credit Extension    43

SECTION 4.02
Conditions to All Credit Extensions    44

ARTICLE V AFFIRMATIVE COVENANTS    46
SECTION 5.01
Financial Statements    46

SECTION 5.02
Certificates; Other Information    46

SECTION 5.03
DIP Loan Proceeds Deposit Account    48

SECTION 5.04
Notices    48

SECTION 5.05
Preservation of Existence    49

SECTION 5.06
Compliance with Laws, OFAC; Anti-Corruption Laws    49

SECTION 5.07
Payment of Obligations    50

SECTION 5.08
Maintenance of Property    50

SECTION 5.09
Maintenance of Insurance    50

SECTION 5.10
Keeping of Books    50

SECTION 5.11
Access to Books and Property; Sale Process Update    50



iv

--------------------------------------------------------------------------------

 


SECTION 5.12
Environmental    51

SECTION 5.13
Use of Proceeds; Margin Stock    51

SECTION 5.14
Additional Collateral and DIP Loan Parties    52

SECTION 5.15
Deposit Accounts; Securities Accounts    53

SECTION 5.16
Post-Closing Matters    54

SECTION 5.17
Milestones    54

ARTICLE VI NEGATIVE COVENANTS; BUDGETS AND VARIANCE TESTING    54
SECTION 6.01
Indebtedness; Payments Thereof    54

SECTION 6.02
Liens    55

SECTION 6.03
Investments    57

SECTION 6.04
Fundamental Changes    58

SECTION 6.05
Sales    58

SECTION 6.06
Restricted Payments; Joint Venture Payments    58

SECTION 6.07
Change in Nature of Business    59

SECTION 6.08
Transactions with Affiliates    59

SECTION 6.09
Burdensome Agreements    59

SECTION 6.10
Modification of Certain Documents    59



v

--------------------------------------------------------------------------------

 


SECTION 6.11
Accounting Changes; Fiscal Year    60

SECTION 6.12
Payments of Prepetition Indebtedness    60

SECTION 6.13
Chapter 11 Claims    60

SECTION 6.14
Prohibited Use of Proceeds    60

SECTION 6.15
Amendments to the Orders    60

SECTION 6.16
Budget and Variance Test; Budget Covenant    60

ARTICLE VII EVENTS OF DEFAULT    62
SECTION 7.01
Events of Default    62

SECTION 7.02
Remedies    67

SECTION 7.03
UCC and Other Remedies    68

SECTION 7.04
Accounts and Payments in Respect of General Intangibles    71

SECTION 7.05
Proceeds to be Turned over to and Held by Agent    72

SECTION 7.06
Registration Rights    72

SECTION 7.07
Deficiency    73

SECTION 7.08
Application of Funds    73

Article VIII AGENCY    74
SECTION 8.01
Appointment and Authorization of Agents    74



vi

--------------------------------------------------------------------------------

 


SECTION 8.02
Rights as a DIP Lender    74

SECTION 8.03
Exculpatory Provisions    74

SECTION 8.04
Reliance by the Agent    76

SECTION 8.05
Delegation of Duties    76

SECTION 8.06
Indemnification of Agents    76

SECTION 8.07
Resignation and Removal of Agent    77

SECTION 8.08
Non-Reliance on Agents and Other DIP Lenders    78

SECTION 8.09
Agent May File Proofs of Claim    78

SECTION 8.10
[Reserved.]    79

SECTION 8.11
Concerning the DIP Collateral and the Security Documents    79

ARTICLE IX SECURITY    81
SECTION 9.01
Security    81

SECTION 9.02
Perfection of Security Interests    83

SECTION 9.03
Pledged Collateral    84

SECTION 9.04
Agent’s and DIP Lenders’ Rights; Limitations on Agent’s and DIP Lenders’
Obligations    85

SECTION 9.05
Covenants of the DIP Loan Parties with Respect to Collateral    85



vii

--------------------------------------------------------------------------------

 


SECTION 9.06
[Reserved.]    89

SECTION 9.07
Agent’s Appointment as Attorney-in-Fact    89

SECTION 9.08
[Reserved.]    91

SECTION 9.09
Grant of License to Use Property; Intellectual Property    91

SECTION 9.10
Limitation on Agent’s and DIP Lenders’ Duties in Respect of Collateral    92

SECTION 9.11
Authorized Terminations    93

SECTION 9.12
Modifications    93

ARTICLE X GUARANTY    94
SECTION 10.01
Guaranty    94

SECTION 10.02
Limitation of Guaranty    94

SECTION 10.03
Contribution    94

SECTION 10.04
Authorization; Other Agreements    95

SECTION 10.05
Guaranty Absolute and Unconditional    95

SECTION 10.06
Waivers    96

SECTION 10.07
Reliance    97

ARTICLE XI MISCELLANEOUS    97
SECTION 11.01
Notices    97



viii

--------------------------------------------------------------------------------

 


SECTION 11.02
Waivers; Amendments    98

SECTION 11.03
Expenses; Indemnity    100

SECTION 11.04
Successors and Assigns    102

SECTION 11.05
Survival    106

SECTION 11.06
Counterparts; Integration; Effectiveness; Electronic Execution    106

SECTION 11.07
Severability    107

SECTION 11.08
Right of Setoff    107

SECTION 11.09
Governing Law; Jurisdiction    108

SECTION 11.10
WAIVER OF JURY TRIAL    108

SECTION 11.11
Headings    109

SECTION 11.12
Confidentiality    109

SECTION 11.13
PATRIOT Act    110

SECTION 11.14
Interest Rate Limitation    110

SECTION 11.15
Payments Set Aside    111

SECTION 11.16
No Advisory or Fiduciary Responsibility    111







ix

--------------------------------------------------------------------------------


 


This SENIOR SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AND SECURITY
AGREEMENT is entered into as of August 8, 2017, among TERRAVIA HOLDINGS, INC., a
Delaware corporation (as borrower and as a debtor and debtor in possession in
the Chapter 11 Cases (as defined below), the “Borrower”), the Guarantors (as
defined below), the DIP Lenders (as defined below) and Wilmington Savings Fund
Society, FSB, as administrative agent and as collateral agent (in either such
capacity, together with its successors and permitted assigns, the “Agent”).
*    *    *
WHEREAS, the DIP Loan Parties (as defined below) have commenced cases under the
Bankruptcy Code (as defined below) in the United States Bankruptcy Court for the
District of Delaware (such court, the “Bankruptcy Court,” and such cases, which
are being jointly administered in Case No. 17-11655 (CSS), the “Chapter 11
Cases”), and have retained possession of their respective assets and are
authorized under the Bankruptcy Code to continue the operation of their
respective businesses as debtors and debtors in possession;
WHEREAS, the Bankruptcy Court has entered the Interim Order (as defined below),
pursuant to which the DIP Lenders may make postpetition term DIP Loans (as
defined below) to the Borrower, secured by the DIP Collateral (as defined
below), as set forth in the Interim Order or Final Order (as defined below), as
applicable, and this Agreement (as defined below);
WHEREAS, the Interim Order or Final Order, as applicable, provides that, as a
condition precedent to the making of such postpetition term DIP Loans, the DIP
Loan Parties shall execute and deliver this Agreement; and
WHEREAS, the DIP Loan Parties have requested that the DIP Lenders make
postpetition term DIP Loans to the Borrower in the aggregate principal amount of
$10.0 million and the DIP Lenders are willing to make such postpetition term DIP
Loans, subject to the terms and conditions hereof;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby covenant
and agree as follows:
Article I

DEFINITIONS
SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


 

--------------------------------------------------------------------------------

 


“Account Debtor” means any Person who is obligated on an Account, Chattel Paper,
or a General Intangible.
“Accounts” means all “accounts,” as such term is defined in the UCC, whether now
owned or hereafter acquired by any DIP Loan Party, including (a) all accounts
receivable, other receivables, rentals, book debts and other forms of
obligations (including any such obligations that may be characterized as an
account or contract right under the UCC), (b) all of each DIP Loan Party’s
rights in, to and under all purchase orders or receipts for goods or services,
(c) all of each DIP Loan Party’s rights to any goods represented by any of the
foregoing (including unpaid sellers’ rights of rescission, replevin,
reclamation, and stoppage in transit and rights to returned, reclaimed, or
repossessed goods), (d) all rights to payment due to any DIP Loan Party for
property Sold, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such DIP Loan Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such DIP Loan Party), and (e) all collateral security of any kind, now or
hereafter in existence, given by any Account Debtor or other Person with respect
to any of the foregoing.
“Affiliate” means, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agency Fee Letter” means that certain fee letter, dated as of July 31, 2017
between the Agent and the Borrower.
“Agent” has the meaning assigned to such term in the preamble to this Agreement.
“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 11.01, or such other address or account as the Agent may from
time to time notify to the Borrower and the DIP Lenders.
“Agent Expenses” means (a) all reasonable and documented costs and expenses
(including taxes and insurance premiums) required to be paid by a DIP Loan Party
under any of the DIP Loan Documents that are paid, advanced, or incurred by the
Agent or its Affiliates, (b) all reasonable and documented fees or charges paid
or incurred by the Agent or its Affiliates in connection with this Agreement and
the other DIP Loan Documents, including reasonable fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the applicable jurisdictions’ patent and trademark office or
copyright office, as applicable), filing, recording, publication, appraisals,
real estate surveys (including any survey), real estate title policies and
endorsements, environmental audits, and all other reasonable fees and charges
associated with any Mortgages and related matters, (c) all reasonable and
documented out-of-pocket costs and expenses


2

--------------------------------------------------------------------------------

 


incurred by the Agent in the disbursement of funds to any DIP Loan Party or DIP
Lenders (by wire transfer or otherwise) in connection with this Agreement and
the other DIP Loan Documents, (d) all reasonable and documented out-of-pocket
charges paid or incurred by the Agent resulting from the dishonor of checks
payable by or to any DIP Loan Party in connection with this Agreement and the
other DIP Loan Documents, (e) all reasonable and documented out-of-pocket costs
and expenses paid or incurred by the Agent (including attorney fees) to correct
any Default or enforce any provision of the DIP Loan Documents, or after the
occurrence of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the DIP Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) all reasonable and documented out-of-pocket
fees and expenses (including travel, meals, and lodging) of the Agent, its
Affiliates and its representatives, consultants, advisors, or agents (if any)
related to inspections, examinations, or audits of any DIP Loan Party or the DIP
Collateral pursuant to the terms of this Agreement and at the direction of the
Required DIP Lenders, (g) all reasonable and documented out-of-pocket costs and
expenses of third party claims or any other suit paid or incurred by the Agent
(including attorneys’ fees) in enforcing or defending the DIP Loan Documents or
in connection with the transactions contemplated by the DIP Loan Documents or
DIP Lenders’ relationship with any DIP Loan Party, (h) the Agent’s or its
Affiliates’ reasonable and documented costs and expenses (including reasonable
attorneys’ and consultants’ fees) incurred in advising, structuring, drafting,
negotiating, reviewing, executing, interpreting, administering (including
travel, meals, and lodging)), or syndicating, or modifying any term of or
terminating any of, the DIP Loan Documents, any commitment or proposal letter
therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein
(including, without limitation, any fees, costs or expenses paid or incurred by
the Agent (or its Affiliates) with respect to any third-party service provider
(including reasonable and documented attorneys, accountants, consultants, and
other advisors fees and expenses)), and (i) the Agent’s reasonable and
documented costs and expenses (including reasonable and documented attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
amending, terminating, enforcing (including reasonable attorneys’, accountants’,
consultants’, and other agents’ and advisors’ fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an insolvency proceeding
concerning any DIP Loan Party, or in exercising rights or remedies under the DIP
Loan Documents), or defending the DIP Loan Documents, irrespective of whether
suit is brought, or in taking any remedial action concerning the DIP Collateral,
or in commencing, defending, conducting, intervening in, or taking any other
action with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Group Member, DIP Loan Document, or DIP Obligation
(or the response to and preparation for any subpoena or request for document
production relating thereto).
“Agent-Related Persons” means each Agent, together with its Related Parties.


3

--------------------------------------------------------------------------------

 


“Agreement” means this Senior Secured Super-Priority Debtor in Possession Credit
and Security Agreement, as amended, restated, amended and restated,
supplemented, waived, or otherwise modified from time to time in accordance with
Section 11.02.
“Anti-Corruption Law” means each of (a) the United States Foreign Corrupt
Practices Act of 1977, (b) the Corruption of Foreign Public Officials Act, and
(c) the Bribery Act of 2010, in each case as in effect from time to time.
“Approved Budget” has the meaning assigned thereto in Section 6.15(a).
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
DIP Lender, (b) an Affiliate of a DIP Lender or (c) an entity or an Affiliate of
an entity that administers, advises, or manages a DIP Lender.
“Arm’s-Length Transaction” means a transaction in which a willing buyer that is
not an Affiliate of the seller, and a willing seller that is not an Affiliate of
the buyer, who does not have to sell, would agree to purchase and sell the
asset, property or services that are the subject of such transaction, as
reasonably determined in good faith by the Board of Directors.
“Ashby & Geddes” meanings Ashby & Geddes, P.A.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed or advised by the same investment
manager or advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
DIP Lender and an assignee (with the consent of any party whose consent is
required by the terms hereof), and accepted by the Agent, in such form as shall
be reasonably approved by the Agent, the Borrower, and the Required DIP Lenders
or, during the occurrence of an Event of Default, the Agent and Required DIP
Lenders but not the Borrower.
“Assumption Agreement” means an agreement as contemplated by Section 5.14(a) in
such form as shall be reasonably approved by the Agent, the Borrower, and the
Required DIP Lenders.
“Audited Financial Statements” means the most recent audited consolidated
balance sheet of the Borrower for the Fiscal Year ended December 31, 2016, the
related consolidated statements of income or operations, shareholders’ equity,
and cash flows for such Fiscal Year, without qualification as to the scope of
the audit or as to going concern and without any other similar qualification.
“Bankruptcy Code” means title 11 of the United States Code entitled
“Bankruptcy.”


4

--------------------------------------------------------------------------------

 


“Bankruptcy Court” has the meaning assigned to such term in the preamble to this
Agreement.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.
“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.
“Borrower Materials” has the meaning assigned to such term in Section 5.02.
“Borrowing” means a borrowing of DIP Loans pursuant to Section 2.01.
“Borrowing Request” means a request for a Borrowing, which shall be
substantially in the form of Exhibit D.
“Brown Rudnick” means Brown Rudnick LLP.
“Budget Covenant” has the meaning assigned to such term in Section 6.15(d).
“Business Day” means any day that is not a Saturday, Sunday or other day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions in such state are authorized or required by Law to close.
“Carve-Out” has the meaning set forth in the Interim Order (with respect to the
period prior to the entry of the Final Order by the Bankruptcy Court) or the
Final Order (from and after the date the Final Order is entered by the
Bankruptcy Court), as the case may be.
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.), as in effect from
time to time.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation, or treaty or in the
administration, interpretation, implementation, or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline, or directive (whether or not having the force of law) by any
Governmental Authority.
“Change of Control” means the occurrence of any of the following events:
(a)    For any reason whatsoever, any “person” or “group” as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act, including any group acting for
the purpose of acquiring, holding or disposing of securities (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act) other than the Permitted Holder is
or becomes in a single transaction or a series of


5

--------------------------------------------------------------------------------

 


related transactions the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that such person or group shall be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), by way of merger, consolidation or other business combination
or purchase of 35% or more of the total voting power of the Voting Stock of the
Borrower (directly or indirectly through the Voting Stock of any parent
company);
(b)    The majority of the seats (other than vacant seats) on the board of
directors of the Borrower cease to be occupied by persons who either (i) were
members of the board of directors of the Borrower on the Closing Date or (ii)
were nominated for election by the board of directors of the Borrower, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors;
(c)    Any other sale of all or substantially all of the assets of the DIP Loan
Parties (pursuant to Bankruptcy Code section 363 or otherwise), other than a
Permitted Going-Concern Sale.
“Chapter 11 Cases” has the meaning assigned to such term in the preamble to this
Agreement.
“Chief Financial Officer” means the chief financial officer of the DIP Loan
Parties.
“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.01 and Section 4.02 shall have been satisfied or waived in
accordance with this Agreement.
“Code” means the Internal Revenue Code of 1986, as in effect from time to time.
“Commitment Fees” has the meaning assigned to such term in Section 2.13(a).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E, with such modifications or amendments as may be approved by the Agent
(with the consent of the Required DIP Lenders) and the Borrower.
“Connection Income Taxes” means Connection Taxes that are imposed on or measured
by net income (however determined) or that are franchise Taxes or branch profits
Taxes.
“Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of any present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any DIP
Loan Document.


6

--------------------------------------------------------------------------------

 


“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means, with respect to each deposit account that is not an
Excluded Deposit Account, an agreement, reasonably acceptable to the Agent and
Required DIP Lenders, sufficient to grant the Agent (for its benefit and for the
benefit of the DIP Lenders) “control” over such account, the funds deposited
therein, and any and all proceeds thereof within the meaning of UCC Section
9-104(a).
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to copyrights and all mask work,
database, and design rights, whether or not registered or published, all
registrations and recordations thereof, and all applications in connection
therewith.
“Credit Extension” means a Borrowing.
“Debtor” has the meaning assigned to such term in the Orders.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor-relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Defaulting DIP Lender” means, subject to Section 2.24(b), any DIP Lender that
(a) has failed to (i) fund all or any portion of its DIP Loans within two
Business Days of the date such DIP Loans were required to be funded hereunder
unless such DIP Lender notifies the Agent and the Borrower in writing that such
failure is the result of such DIP Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Agent or any other DIP Lender any
other amount required to be paid by it hereunder within


7

--------------------------------------------------------------------------------

 


two Business Days of the date when due, (b) has notified the Borrower and the
Agent in writing that it does not intend to comply with such DIP Lender’s
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such DIP Lenders’ obligation
to fund a DIP Loan hereunder and states that such position is based on such DIP
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder; provided that such
DIP Lender shall cease to be a Defaulting DIP Lender upon receipt of such
written confirmation by the Agent and the Borrower, or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other Federal
or state regulatory authority acting in such a capacity; provided that a DIP
Lender shall not be a Defaulting DIP Lender solely by virtue of the ownership or
acquisition of any equity interest in such DIP Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such DIP Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such DIP Lender (or
such Governmental Authority) to reject, repudiate, disavow, or disaffirm any
contracts or agreements made with such DIP Lender. Any determination by the
Agent that a DIP Lender is a Defaulting DIP Lender hereunder shall be conclusive
absent evidence of manifest error, and such DIP Lender shall be deemed to be a
Defaulting DIP Lender (subject to Section 2.24(b)) upon delivery of prompt
written notice of such determination to the Borrower and each DIP Lender.
“DIP Commitment” means, as to any DIP Lender, the obligation of such DIP Lender
to make a DIP Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “DIP Commitment” opposite such DIP Lender’s
name on Schedule 2.01.
“DIP Collateral” means all Property and interests in Property (other than
Excluded Assets) and proceeds and products thereof now owned or hereafter
acquired by any DIP Loan Party, including all such Property and interest in or
upon which a DIP Lien is granted or purported to be granted pursuant to any DIP
Loan Document, including (for the avoidance of doubt), pursuant to Section
9.01), the Interim Order, or the Final Order.
“DIP Lender Professional Fees” means the reasonable and documented fees and
expenses incurred, and disbursements made, by any of the DIP Lender
Professionals.


8

--------------------------------------------------------------------------------

 


“DIP Lender Professionals” means (i) Brown Rudnick, Ashby & Geddes, and GLC,
together with any other advisor retained at the direction of the Required DIP
Lenders together with (ii) for each DIP Lender, one outside law firm (or, at the
election of the relevant DIP Lender, in its sole discretion, its in house
counsel).
“DIP Lenders” means the Persons listed on the signature pages hereto as DIP
Lenders, together with all affiliated funds or accounts managed or advised by
them that hold DIP Loans (as applicable), and any other Person that shall have
become party hereto pursuant to an Assignment and Assumption (other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption).
“DIP Liens” means the Liens and security interest granted to the Agent, for its
benefit and for the benefit of the DIP Lenders, pursuant to the DIP Loan
Documents (including pursuant to Section 9.01) and the Orders, which Liens and
security interests shall have the priorities set forth in the Orders.
“DIP Loan Documents” means, collectively, this Agreement, the Security
Documents, the Notes, the Fee Letter, and each document executed by a DIP Loan
Party and delivered to the Agent or any DIP Lender in connection with or
pursuant to any of the foregoing or the DIP Obligations, together with the
Orders.
“DIP Loan Party” means the Borrower, each Guarantor, and each of their
Subsidiaries that executes and delivers a DIP Loan Document or otherwise becomes
a “DIP Loan Party” by operation of law.
“DIP Loans” means all Initial DIP Loans and Subsequent DIP Loans.
“DIP Loan Proceeds Deposit Account” means that certain segregated operating
account of the DIP Loan Parties, over which the Agent (for its benefit and for
the benefit of the DIP Lenders) shall at all times have “control” within the
meaning of UCC Section 9-6104(a) and have DIP Liens thereon and on the Proceeds
thereof, and which (together with all Proceeds thereof) shall at all times
constitute DIP Collateral.
“DIP Obligations” means, collectively, all obligations and liabilities of the
DIP Loan Parties to the Agent, the DIP Lenders, and the other DIP Lenders under
this Agreement and all other DIP Loan Documents, including, without limitation,
obligations to pay principal, interest, fees, premiums and expenses of the DIP
Lenders (including, without limitation, professional fees and other expenses
payable pursuant to Section 11.03) and other amounts of whatever nature, and
Agent Expenses.
“Dollar” and “$” mean lawful money of the United States.


9

--------------------------------------------------------------------------------

 


“Domestic Subsidiary” means a Subsidiary of the Borrower that is a U.S. Person.
“Eligible Assignee” means any Person that is (a) a DIP Lender, an Affiliate of a
DIP Lender, or an Approved Fund or (b) a commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) that is otherwise reasonably
acceptable to the Required DIP Lenders; provided that, in the event that a
proposed assignee that otherwise satisfies the requirements hereof is not
consented to by the Required DIP Lenders, the DIP Lenders withholding such
consent shall promptly offer (on a pro rata basis, together will all other DIP
Lenders that so choose) to acquire the DIP Loans proposed to be assigned on the
terms of such bona fide proposal (including as to price) and as otherwise
provided herein; provided further that in no event shall “Eligible Assignee”
include (i) the Borrower or any of its Affiliates or Subsidiaries, (ii) any
Defaulting DIP Lender or any of its Affiliates, or any Person who upon becoming
a DIP Lender hereunder, would constitute any of the foregoing Persons, or (iii)
a natural Person.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of the environment, including those related to Hazardous Materials, air
emissions or discharges of wastes.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly, resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal, or permitting or arranging for the
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options, or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights, or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


10

--------------------------------------------------------------------------------

 


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Affiliate” means any Group Member, and any Person under common control,
or treated as a single employer, with any Group Member, within the meaning of
Section 414(b), Section 414(c), Section 414(m) or Section 414(o) of the Code.
“ERISA Event” means any of the following: (a) a Reportable Event with respect to
a Title IV Plan, (b) the incurrence by any ERISA Affiliate of liability with
respect to the withdrawal of any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA, (c) the incurrence by any ERISA
Affiliate of liability with respect to the complete or partial withdrawal of any
ERISA Affiliate from any Multiemployer Plan, (d) with respect to any
Multiemployer Plan, the receipt by any ERISA Affiliate of a notice of
reorganization, insolvency, or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041(c) of ERISA, (f) the institution of proceedings to terminate
a Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to satisfy
the statutory minimum funding standard (within the meaning of Section 412 of the
Code or Section 302 or 303 of ERISA) applicable to any Title IV Plan or
Multiemployer Plan (or any waiver of such standard), (h) the imposition of a
lien in respect of any Benefit Plan under the Code or ERISA on any property (or
rights to property, whether real or personal) of any ERISA Affiliate, (i) the
failure of a Benefit Plan or any trust thereunder intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other Requirements of Law
to qualify thereunder, (j) the imposition upon any ERISA Affiliate of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA and (k) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time, and the rules and regulations of the SEC promulgated thereunder.
“Excluded Assets” means, as to any DIP Loan Party, (a) solely with respect to
the Joint Venture and the DIP Loan Parties’ ownership thereof, any property,
right, General Intangible, or other interest, solely to the extent that the
grant of a security interest therein would violate applicable Law or the express
terms of a valid and enforceable restriction in favor of a Person who is not a
DIP Loan Party or requires any consent or establishes any other conditions for,
an assignment thereof or a grant of a security interest therein (with respect to
any such contractual restriction, solely to


11

--------------------------------------------------------------------------------

 


the extent (A) permitted hereunder and (B) binding on such assets and in
existence on the Closing Date or the date of acquisition thereof and not entered
into in contemplation thereof) in each case, except to the extent such
prohibition is unenforceable after giving effect to the provisions of the
Bankruptcy Code and the UCC, (b) any Trademark application filed in the United
States Patent and Trademark Office on the basis of the DIP Loan Party’s
intent-to-use such Trademark unless and until evidence of use of the Trademark
has been filed with, and accepted by, the United States Patent and Trademark
Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C.
§1051, et seq.), to the extent that granting a lien in such Trademark
application prior to such filing would adversely affect the enforceability or
validity of such Trademark application, and (c) any Excluded Deposit Account;
provided that with respect to (i) any pledge of voting Equity Interests in a
Foreign Subsidiary or a Foreign Subsidiary Holdco, in each case, in excess of
65% of such voting Equity Interests, and (ii) any pledge of assets of a Foreign
Subsidiary, such pledge shall be void ab initio and of no force or effect if
such pledge would result in material adverse tax consequences (without regard to
any existing Tax attributes) to the DIP Loan Parties.
“Excluded Deposit Accounts” means accounts used solely for taxes, payroll,
payroll taxes, wage and employee benefit payments, trust, fiduciary, or escrow
payments (including, without limitation, funds set aside for medical plans and
other employee benefit plans). For the avoidance of doubt, the DIP Loan Proceeds
Deposit Account shall not be an Excluded Deposit Account.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any DIP Lender, its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Connection Taxes, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such DIP Lender with respect to an
applicable interest in a DIP Loan or Commitment pursuant to a Law in effect on
the date on which (i) such DIP Lender acquires its applicable ownership interest
in a DIP Loan or Commitment (other than a DIP Lender acquiring its applicable
ownership interest pursuant to Section 2.22(b)) or (ii) such DIP Lender changes
its lending office, except in each case to the extent that, pursuant to Section
2.18, amounts with respect to such Taxes were payable either to such DIP
Lender’s assignor immediately before such DIP Lender became a party hereto or to
such DIP Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.18(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Exit Fees” has the meaning assigned to it in Section 2.13(e).
“Fair Market Value” means, with respect to any asset, property, or service, the
price that would be paid with respect thereto in connection with an Arms-Length
Transaction.


12

--------------------------------------------------------------------------------

 


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations thereafter or official
interpretations thereof and any agreements (or related legislation or official
administrative rules or practices) entered into with a Governmental Authority
pursuant thereto.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upwards, if necessary, to the next 1/100 of
1%) charged to the Person acting as the Agent on such day on such transactions
as determined by the Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
“Final Order” means an order of the Bankruptcy Court entered in the Chapter 11
Cases, which order is in effect and not vacated or stayed, in substantially the
form attached hereto as the Interim Order, together with all extensions,
modifications and amendments thereto, in form and substance satisfactory to the
Required DIP Lenders, which, among other matters but not by way of limitation,
authorizes the DIP Loan Parties to obtain credit, incur (or guaranty) the DIP
Obligations, and grant Liens under this Agreement and the other DIP Loan
Documents, as the case may be, provides for the super-priority of the Agent’s
and the DIP Lenders’ claims and authorizes the use of cash collateral.
“Financial Officer” means, as to any Person, the Chief Financial Officer,
principal accounting officer, treasurer or controller of such Person.
“Financial Statement” means the Audited Financial Statements, the Cash Flow
Statement and each financial statement delivered pursuant to Section 5.01.
“Fiscal Year” means each twelve-month period ending on December 31.
“Foreign Subsidiary” means any Subsidiary of the Borrower which is not a
Domestic Subsidiary.
“Foreign Subsidiary Holdco” means any Domestic Subsidiary that has no material
assets other than the Equity Interests of one or more Foreign Subsidiaries.


13

--------------------------------------------------------------------------------

 


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means, subject to Section 1.03, United States generally accepted
accounting principles, as in effect as of the date of determination thereof.
“GLC” means GLC Advisors & Co.
“Governmental Authority” means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Group Members” means, collectively, the Borrower and its direct and indirect
Subsidiaries (other than the Joint Venture).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.


14

--------------------------------------------------------------------------------

 


“Guarantors” means each of the Borrower’s wholly owned Domestic Subsidiaries
listed on the signature pages to this Agreement as Guarantors, each as a debtor
and as a debtor-in-possession in the Chapter 11 Cases and any other U.S. Person
that becomes a party to this Agreement as a Guarantor or otherwise guarantees
the DIP Obligations (pursuant to the Orders or otherwise).
“Guaranty” means the Guarantee of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated as hazardous or toxic under
any Environmental Law.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    All obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements, or other
similar instruments;
(b)    All direct or contingent obligations of such Person arising under (i)
letters of credit (including standby and commercial), bankers’ acceptances and
bank guaranties and (ii) surety bonds, performance bonds and similar instruments
issued or created by or for the account of such Person;
(c)    [Reserved];
(d)    All obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are not more than 90 days past due), including earn-outs and
similar arrangements;
(e)    Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    [Reserved];
(g)    [Reserved]; and
(h)    All Guarantees of such Person in respect of any of the foregoing.


15

--------------------------------------------------------------------------------

 


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture member, unless such Indebtedness is
expressly made non-recourse to such Person.
“Indemnified Liabilities” has the meaning assigned to such term in Section
11.03(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any DIP
Loan Party under any DIP Loan Document and (b) to the extent not otherwise
described herein, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 11.03(b).
“Information” has the meaning assigned to such term in Section 11.12.
“Initial Budget” has the meaning assigned to such term in Section 6.16(a).
“Initial Cash Flow Statement” has the meaning assigned to such term in Section
6.16(a).
“Initial DIP Loans” has the meaning assigned to such term in Section 2.01.
“Intellectual Property” means all worldwide rights, title and interests in or
relating to all Copyrights, Patents, Trademarks, internet domain names, Trade
Secrets and IP Licenses and other similar proprietary rights arising under any
Law, and all IP Ancillary Rights relating thereto.
“Interest Payment Date” means the last Business Day of each Interest Period and
the Maturity Date.
“Interest Period” means each period beginning on the first day, and ending on
the last day, of each calendar month; provided that the initial Interest Period
shall commence on the Closing Date and end on August 31, 2017.
“Interim Order” means an interim order of the Bankruptcy Court entered in the
Chapter 11 Cases, which order is in effect and not vacated or stayed, in
substantially the form attached hereto as Exhibit C, together with all
extensions, modifications, and amendments thereto as are satisfactory to the
Required DIP Lenders, in their sole discretion, which, among other matters but
not by way of limitation, authorizes, on an interim basis, the DIP Loan Parties
to execute and perform under the terms of this Agreement and the other DIP Loan
Documents.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance, or capital contribution to, Guarantee or


16

--------------------------------------------------------------------------------

 


assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor incurs debt of the type referred to in clause (h) of the
definition of “Indebtedness” in respect of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment but giving effect to any
returns or distributions of capital or repayment of principal actually received
in case by such Person with respect thereto.
“IP Ancillary Rights” means, with respect to any Intellectual Property and other
similar proprietary rights, as applicable, all foreign counterparts to, and all
divisionals, reversions, continuations, continuations-in-part, reissues,
reexaminations, renewals and extensions of, such Intellectual Property and all
income, royalties, proceeds and Liabilities at any time due or payable or
asserted under or with respect to any of the foregoing or otherwise with respect
to such Intellectual Property, and all other intellectual property rights,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
“IRS” means the Internal Revenue Service, or any Governmental Authority
succeeding to any of its principal functions.
“Joint Venture” means, each of and collectively, Solazyme Brasil Óleos
Renováveis e Bioprodutos Ltda., Solazyme Bunge Renewable Oils Coöperatief U.A.,
Solazyme Bunge Produtos Renováveis Ltda., and Solazyme Bunge Renewable Oils II
Coöperatief U.A., together with any and all other Subsidiaries of each such
entity.
“Laws” means, collectively, all international, foreign, Federal, state, and
local statutes, laws (including common law), treaties, rules, guidelines,
regulations, ordinances, codes, and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon


17

--------------------------------------------------------------------------------

 


or as a result thereto and fees, charges and disbursements of financial, legal
and other advisors and consultants), whether joint or several, whether or not
indirect, contingent, consequential, actual, punitive, treble or otherwise.
“LIBOR” means, for any one-month Interest Period, the rate per annum determined
by the Agent as published by Bloomberg (or on any successor thereto) that
displays the London interbank offered rate administered by ICE Benchmark
Administration for deposits in Dollars (for delivery on the first day of such
Interest Period) with a one-month term equivalent to such Interest Period.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest, or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties, liabilities (actual or
contingent) or financial condition of the Group Members and the Joint Venture,
individually or taken as a whole and (b) a material adverse effect on (i) the
ability of the DIP Loan Parties to perform their material Obligations (including
the DIP Obligations), (ii) the legality, validity, binding effect or
enforceability against any DIP Loan Party of any DIP Loan Document to which it
is a party , (iii) the rights, remedies and benefits available to, or conferred
upon, the Agent or any DIP Lender under any DIP Loan Documents or (iv) the
perfection or priority of any Lien granted to the DIP Lenders or to Agent for
the benefit of the DIP Lenders under any DIP Loan Document (including the
Orders).
“Material Leased Real Property” means any real Property leased or subleased by
any DIP Loan Party (as tenant or subtenant) in connection with which the gross
rental or other payments are in excess of $100,000.00 annually and for which the
term of the leasehold (giving effect to any renewals and extensions at the
option of the applicable DIP Loan Party) is two years or longer.
“Material Real Property” means any real Property owned in fee by any DIP Loan
Party and located in the United States, with a fair market value (as reasonably
estimated by Borrower) in excess of $1,000,000.00.
“Maturity Date” the earliest to occur of (i) consummation of Permitted
Going-Concern Sale, (ii) the effective date of a confirmed chapter 11 plan, and
(iii) December 31, 2017, subject to earlier termination upon the occurrence of
an Event of Default; provided that, pursuant to Section 11.02(b)(iii), the
Maturity Date may not be extended without the unanimous written consent of all
of the DIP Lenders.


18

--------------------------------------------------------------------------------

 


“Maximum Rate” has the meaning assigned to such term in Section 11.14.
“Milestone” has the meaning assigned to such term in Section 7.01(o).
“Mortgage” means any mortgage, deed of trust or other similar document executed
or required herein to be executed by any DIP Loan Party and granting a security
interest over real property in favor of the Agent as security for the DIP
Obligations.
“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“Non-U.S. DIP Lender” means a DIP Lender that is not a U.S. Person.
“Note” means a promissory note of the Borrower evidencing DIP Loans made or held
by one or more of the DIP Lenders, in such form and substance as shall be
reasonably approved by the Agent, the Borrower, and the requesting DIP Lender.
“OFAC” has the meaning assigned to such term in Section 3.18(b).
“Orders” means, collectively, the Interim Order and the Final Order, and
separately, the Interim Order of the Final Order, as applicable.
“Organizational Documents” means (a) as to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) as to any
limited liability company, the certificate or articles of formation or
organization and operating agreement and (c) as to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization, and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any DIP Loan Document, except any such Taxes that are
Connection Taxes imposed with respect to any assignment or participation of a
DIP Loan or Commitment (other than an assignment made pursuant to Section 2.22)
treating the assignee and assignor with respect to any assignment, and the
participating DIP Lender and Participant with respect to any participation, as
the Recipient for purposes of the definition of “Connection Taxes”.


19

--------------------------------------------------------------------------------

 


“Participant” has the meaning assigned to such term in Section 11.04(d).
“Participant Register” has the meaning assigned to such term in Section
11.04(d).
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to letters patent and applications
therefor.
“PATRIOT Act” means Title III of the USA PATRIOT Act (Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, any Governmental Authority, in each case whether or not having
the force of law and applicable to or binding upon such Person or any of its
property or to which such Person or any of its Property is subject.
“Permitted Business Activities” means the business, operations or other
activities carried on by the Group Members (whether directly, through a joint
venture or otherwise) at the date hereof related to the DIP Loan Parties’ food,
nutrition and specialty ingredients and products businesses and any business or
other activities conducted by the Group Members that is similar, reasonably
related, complementary, incidental, or ancillary thereto or a reasonable
extension, development or expansion thereof.
“Permitted Going-Concern Sale” means a sale of all or substantially all of the
DIP Loan Parties’ assets, pursuant to a bid-procedures motion filed in and order
entered by the Bankruptcy Court and sale motion filed in and order entered by
the Bankruptcy Court, in each case in form and substance reasonably acceptable
to the Required DIP Lenders and in compliance with the Milestones; provided
that, pursuant to the terms hereof, the Agent (at the direction of the Required
DIP Lenders) shall be permitted to “credit bid” the DIP Obligations in any
Permitted Going-Concern Sale; provided that in any such credit bid, any
non-consenting DIP Lender shall retain the right hereunder to have its Pro Rata
DIP Share of its DIP Obligations repaid in full in cash upon the closing of any
such credit bid transaction.
“Permitted Lien” has the meaning assigned to such term in Section 6.02.
“Permitted Senior Liens” means those liens identified on Schedule 6.02(m) (if
any), together with the liens in favor of SVB on the SVB Cash Collateral
Accounts of the Borrower under that certain Amended and Restated Loan and
Security Agreement, dated as of May 2, 2017, between


20

--------------------------------------------------------------------------------

 


SVB and the Borrower, in all cases solely to the extent such Liens have been
incurred and are valid, perfected, enforceable, and unavoidable as of the
Petition Date and will remain in existence after giving effect to the Borrowing
on the Closing Date and, solely as to which and the collateral therefor, the DIP
Liens be granted solely pursuant to Bankruptcy Code section 364(c)(3); provided
that, in all cases, such collateral shall constitute DIP Collateral; provided,
further, for the avoidance of doubt, the DIP Liens on the SVB Cash Collateral
Accounts in favor of the Agent for its benefit and for the benefit of the DIP
Lenders shall be junior to the lien thereon in favor of SVB.
“Permitted Variance” has the meaning assigned to such term in Section 6.15(c).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” means August 2, 2017.
“Prepayment Fees” has the meaning given to such term in Section 2.13(d).
“Prepayment Notice” means a notice by the Borrower of its intention to prepay or
repay early the DIP Loans, which shall be in substance consistent with the terms
of this Agreement and in such form as shall be reasonably approved by the Agent
and the Borrower.
“Prepetition” means the time period ending on the day immediately prior to the
Petition Date.
“Pro Rata DIP Share” means, with respect to any DIP Lender, at any time, a
fraction (expressed as a percentage) the numerator of which is the sum of the
aggregate principal amount of such DIP Lender’s outstanding DIP Loans at such
time and the unfunded Commitment of such DIP Lender at such time and the
denominator of which is the sum of the aggregate principal amount of all
outstanding DIP Loans of all DIP Lenders at such time and the unfunded aggregate
Commitments at such time
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests and Intellectual Property.
“Real Property” has the meaning assigned to such term in Section 3.13.
“Recipient” means the Agent or any DIP Lender, as applicable.
“Register” has the meaning assigned to such term in Section 11.04(c).
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


21

--------------------------------------------------------------------------------

 


“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Related Parties” means, as to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, attorneys-in-fact, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the indoor or outdoor environment.
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30 day
notice period has been waived.
“Required DIP Lenders” means, as of any date of determination, DIP Lenders
holding more than 50.0% of the DIP Commitments and the DIP Loans in the
aggregate.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such Person’s shareholders,
partners or members (or the equivalent Persons thereof).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” means the Securities Act of 1933, as in effect from time to
time, and the rules and regulations of the SEC promulgated thereunder.


22

--------------------------------------------------------------------------------

 


“Security Documents” means this Agreement, the Mortgages (if any), all Control
Agreements (if any), and all other security documents hereafter delivered to the
Agent purporting to grant a DIP Lien on any Property of any DIP Loan Party
(including the DIP Collateral) to secure the DIP Obligations.
“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a
sale-and-leaseback transaction or through a sale, factoring at maturity,
collection of or other disposal, with or without recourse, of any notes or
accounts receivable. Conjugated forms thereof and the noun “Sale” and the verb
“Sold” have correlative meanings.
“Subsequent DIP Loans” has the meaning assigned to such term in Section 2.01.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
owned or the management of which is controlled, directly, or indirectly through
one or more intermediaries, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“SVB” means Silicon Valley Bank.
“SVB Cash Collateral Accounts” means those certain deposit accounts of the
Borrower maintained at SVB, with account numbers ending in 3608 and 3635,
subject to the Permitted Senior Lien of SVB; provided that the SVB Cash
Collateral Accounts (including all cash therein and proceeds thereof) shall
constitute DIP Collateral hereunder, subject to DIP Liens pursuant to Bankruptcy
Code section 364(c)(3).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tax Return” has the meaning assigned to such term in Section 3.07.
“Termination Date” means the earliest to occur of (i) Maturity Date, (ii) the
day on which on the DIP Loans are accelerated and the unfunded Commitments are
terminated pursuant to Section 7.02, by operation of law, or otherwise, and
(iii) any other date prior to the Maturity Date on which the entirety of the DIP
Loans and all other DIP Obligations are repaid (including both the Prepayment
Fees and Exit Fees).


23

--------------------------------------------------------------------------------

 


“Title IV Plan” means a pension plan subject to Title IV of ERISA or Section 412
of the Code or Section 302 or 303 of ERISA, other than a Multiemployer Plan, to
which any ERISA Affiliate incurs or otherwise has any obligation or liability,
contingent or otherwise.
“Trade Date” has the meaning assigned to such term in Section 11.04(b)(i).
“Trademarks” means all rights, titles, and interests (and all related IP
Ancillary Rights) arising under any Law (including common law) in or relating to
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, and other source
or business identifiers and, in each case, all goodwill associated therewith,
all registrations and recordations thereof, and all applications in connection
therewith.
“Trade Secrets” means all rights, titles, and interests (and all related IP
Ancillary Rights) arising under any Law in or relating to trade secrets.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
“Undrawn-Line Fees” has the meaning assigned to such term in Section 2.13(a).
“United States” and “U.S.” mean the United States of America.
“Updated Budget” has the meaning assigned to such term in Section 6.15(b).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such entity shall have or
might have voting power by reason of the occurrence of any contingency).
“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (a)
director’s qualifying shares and (b) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person or by one or more
Wholly Owned Subsidiaries of such Person.
“WSFS” means Wilmington Savings Fund Society, FSB.
“Withholding Agent” means the Borrower and the Agent, as applicable.


24

--------------------------------------------------------------------------------

 


SECTION 1.02     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument, or other document herein shall be
construed as referring to such agreement, instrument, or other document as from
time to time amended, supplemented, or otherwise modified (subject to any
restrictions on such amendments, supplements, or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (c) the words “herein,”
“hereof,” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any Law herein shall, unless
otherwise specified, refer to such Law as in effect from time to time; (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including without limitation cash, securities, accounts, and
contract rights and (g) unless otherwise defined herein or the context otherwise
requires, the following terms have the respective meanings provided in the UCC:
Certificated Security; Chattel Paper; Commercial Tort Claims; Commodity Account;
Commodity Contract; Commodity Intermediary; Documents; Electronic Chattel Paper;
Entitlement Holder; Entitlement Order; Equipment; Financial Assets; Fixtures;
General Intangible; Goods; Instruments; Investment Property; Payment
Intangibles; Proceeds; Securities Account; Securities Intermediary; Security;
Security Certificate; Security Entitlements; Supporting Obligations; and
Uncertificated Security.
SECTION 1.03     Accounting Terms; Changes in GAAP. Except as otherwise
expressly provided herein, all accounting terms not otherwise defined herein
shall be construed in conformity with GAAP.
ARTICLE II    

COMMITMENTS AND CREDIT EXTENSIONS
SECTION 2.01     DIP Commitments. Subject to the terms and conditions set forth
herein, each DIP Lender hereby severally, but not jointly or jointly and
severally, agrees to make delayed-draw term DIP Loans in an aggregate amount
equal to $10.0 million, to be funded as follows:
(a)    Upon entry of the Interim Order, such DIP Lender’s Pro Rata DIP Share of
the lesser of (i) $5.0 million in the aggregate and (ii) the amount permitted to
be drawn pursuant to the terms of the Interim Order (the “Initial DIP Loans”);
and


25

--------------------------------------------------------------------------------

 


(b)    Upon entry of the Final Order, such DIP Lender’s Pro Rata DIP Share of
the remaining DIP Loans after giving effect to the borrowing of the Initial DIP
Loans (the “Subsequent DIP Loans”).
Each DIP Lender’s Pro Rata DIP Share of the DIP Commitments corresponding to the
Initial DIP Loans and the Subsequent DIP Loans, as applicable, shall
automatically terminate upon the funding thereof by such DIP Lender.
SECTION 2.02     DIP Loans and Borrowings. The DIP Loans to be made by the DIP
Lenders pursuant to Section 2.01 shall be made in accordance with their
respective Pro Rata DIP Shares.
SECTION 2.03     Borrowing Procedure.
(a)        Notice by Borrower. Each Borrowing shall be made upon the Borrower’s
irrevocable notice to the Agent pursuant to a written Borrowing Request,
appropriately completed and signed by a Financial Officer of the Borrower
delivered to the Agent not later than 11:00 a.m. (New York City time), (i) with
respect to the first Borrowing Request, two Business Days prior to the date of
the requested Borrowing and (ii) with respect to the second Borrowing Request,
two Business Days prior to the date of the requested Borrowing and otherwise
satisfying the requirements of Section 2.03(b). The first Borrowing Request
shall be submitted on the first Business Day after entry of the Interim Order.
(b)        Content of Borrowing Requests. Each Borrowing Request shall specify
and attach, in compliance with Section 2.02, (i) the aggregate amount of the
requested Borrowing and (ii) the date of such Borrowing (which shall be a
Business Day). All DIP Loans so requested shall be made in Dollars.
(c)        Notice by Agent to DIP Lenders. Promptly following receipt of a
Borrowing Request, the Agent shall advise each DIP Lender of the details thereof
and the amount of the DIP Loan to be made by such DIP Lender as part of the
requested Borrowing.
SECTION 2.04     [Reserved.]
SECTION 2.05     [Reserved.]
SECTION 2.06     Funding of Borrowings.
(a)    Funding. Each DIP Lender shall make the amount of each Borrowing to be
made by it hereunder available to the Agent in immediately available funds at
the Agent’s Office not later than 2:00 p.m. (New York City time) (or such later
time as agreed to by the Agent) on the proposed date thereof. Subject to the
terms and conditions of this Agreement, the Agent shall pay over such funds to
the Borrower, by effecting a wire transfer to the DIP Loan Proceeds Deposit


26

--------------------------------------------------------------------------------

 


Account, for the account of the Borrower, prior to 4:00 p.m. (New York City
time) on the date of the requested DIP Loan.
(b)    Presumption by Agent. Unless the Agent shall have received notice from a
DIP Lender prior to the proposed date of any Borrowing that such DIP Lender will
not make available to the Agent such DIP Lender’s Pro Rata DIP Share of such
Borrowing, the Agent may assume that such DIP Lender has made such share
available on such date in accordance with Section 2.06(a) and may (but shall not
be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a DIP Lender does not in fact
make its Pro Rata DIP Share of the applicable Borrowing available to the Agent,
then such DIP Lender and the Borrower severally agree to pay to the Agent,
immediately upon demand, such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower by the Agent to, but excluding, the date of payment to the Agent, at
(i) in the case of a payment made by such DIP Lender, the Federal Funds
Effective Rate and (ii) in the case of a payment made by the Borrower, the
interest rate applicable to the DIP Loans. If the Borrower and such DIP Lender
shall pay such interest to the Agent for the same or an overlapping period, the
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such DIP Lender pays its Pro Rata DIP Share of
the applicable Borrowing to the Agent, then the amount so paid shall constitute
such DIP Lender’s DIP Loan in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a DIP Lender, if
any, that shall have failed to make such payment to the Agent.
SECTION 2.07     [Reserved.]
SECTION 2.08     Optional Prepayments.
(a)    All or any part of the outstanding principal balance of the DIP Loans may
be prepaid or repaid at any time prior to the Maturity Date; provided that the
amount prepaid or repaid shall include (i) the principal amount of the DIP Loans
being prepaid or repaid, (ii) all accrued and unpaid interest, fees, and any
other DIP Obligations with respect to the portion of the DIP Facility so prepaid
or repaid, on a pro rata basis (as among the DIP Lenders) and (iii) the
Prepayment Fees with respect to the portion of the DIP Facility so prepaid or
repaid, on a pro rata basis (as among the DIP Lenders) and subject to the
delivery of a Prepayment Notice; provided that the payment of such Prepayment
Fees shall be in addition to, in all cases, the Exit Fee upon the repayment in
full of the DIP Obligations , whether upon the Maturity Date or any earlier
Termination Date .
(b)    The Borrower shall deliver to the Agent a Prepayment Notice completed and
signed by a Financial Officer of the Borrower, which notice must be received by
the Agent not later than 11:00 a.m. (New York City time) at least one Business
Day prior to the date of prepayment.


27

--------------------------------------------------------------------------------

 


(c)    Any such prepayment or repayment permitted by this Section 2.08 shall not
increase or otherwise affect the DIP Commitments, which shall in all cases be
terminated and permanently reduced upon funding thereof by the DIP Lenders,
pursuant to Section 2.10 hereof.
SECTION 2.09     [Reserved.]
SECTION 2.10     Termination or Reduction of Commitments. DIP Commitments shall
be deemed to have been reduced on a dollar-for-dollar basis in an amount equal
to the DIP Loans funded thereunder. The Borrower may not terminate the unused
portion of the DIP Commitments or reduce the unused DIP Commitments, absent
written consent by all DIP Lenders. For the avoidance of doubt, DIP Loans
prepaid or repaid hereunder may not be re-borrowed.
SECTION 2.11     Maturity Date or Termination Date. The Borrower shall pay to
the Agent for itself and the account of each DIP Lender in cash in Dollars in
immediately available funds the then unpaid amount of each DIP Loan and any
other DIP Obligations on the Maturity Date or any earlier Termination Date. For
the avoidance of doubt, upon the occurrence of any Termination Date, the
Prepayment Fee shall become immediately due and payable to the DIP Lenders, in
addition to the Exit Fee.
SECTION 2.12     Interest.
(a)    Interest Rates. Subject to Section 2.12(b) and Section 2.12(c), all DIP
Loans shall bear interest at a rate per annum equal to LIBOR plus 12.00%.
(b)    Default Interest. If any Event of Default shall occur, all outstanding
DIP Obligations shall thereafter automatically bear interest at all times during
the continuance of such Event of Default at a rate per annum equal to 2.00%, in
addition to the interest rate otherwise applicable to the DIP Loans.
(c)    Payment of Interest. Accrued interest on the DIP Loans shall be payable
in cash in arrears on each Interest Payment Date and at any other time as may be
specified herein.
(d)    Interest Computation. All interest hereunder shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first such day but excluding the last such day).
SECTION 2.13     Fees.
(a)    Agent Fees. The Borrower shall pay to the Agent, for its own account, the
fees payable in the amounts and at the times agreed to the Agency Fee Letter (in
addition to the Borrower’s obligations hereunder with respect to all other Agent
Expenses).


28

--------------------------------------------------------------------------------

 


(b)    Commitment Fee. The Borrower shall pay to the Agent, for the ratable
benefit of the DIP Lenders, a commitment fee equal to 4.00% of the DIP
Commitment (the “Commitment Fees”), which Commitment Fee shall be fully and
irrevocable earned as of the Closing Date and payable in cash on the Maturity
Date or any earlier Termination Date.
(c)    Undrawn-Line Fees. The Borrower shall pay to the Agent, for the ratable
benefit of the DIP Lenders, an undrawn-line fee on any unfunded portion of the
DIP Commitment (the “Undrawn-Line Fee”), which Undrawn-Line Fee shall accrue at
a rate of 1.00% per annum and be payable in cash in arrears on the Maturity Date
or any earlier Termination Date.
(d)    Prepayment Fee. In the event of any prepayment or early repayment by the
Borrower of the DIP Loan pursuant to Section 2.08 or in the event of
acceleration of the DIP Obligations hereunder following the occurrence of the
Termination Date, the Borrower shall pay to the Agent, for the ratable benefit
of the DIP Lenders, a prepayment fee equal to 5.00% of the DIP Loans so prepaid
or repaid (the “Prepayment Fee”), which Prepayment Fee shall be fully and
irrevocably earned upon delivery of a Prepayment Notice and payable in cash on
the date of such voluntary prepayment or repayment, or the occurrence of a
Termination Date (as applicable); provided, however, that, for the avoidance of
doubt, any Prepayment Fee that may become due hereunder shall be in addition to
the Exit Fee due hereunder.
(e)    Exit Fee. Upon the repayment of the DIP Loans on the Maturity Date (or in
the event of a prepayment or early repayment of the DIP Loans in their entirety,
voluntarily in accordance with Section 2.08 or upon acceleration of the DIP
Obligations due to the occurrence of the Termination Date, the Borrower shall
pay to the Agent, for the ratable benefit of the DIP Lenders an exit fee equal
to 5.00% of the DIP Commitments hereunder (irrespective of subsequent reduction
or termination thereof) (the “Exit Fee”), which Exit Fee shall be (i) in any
addition to any applicable Prepayment Fee paid or to be paid hereunder and (ii)
fully and irrevocable earned and payable in cash on the Maturity Date or any
earlier Termination Date (unless any, as to any DIP Lender, such DIP Lender
shall agree to payment in kind on such terms as the Borrower and the DIP Lender
may agree to).
(f)    Fee Computation. All fees payable under this Section 2.13 shall be
computed, as applicable, on the basis of a year of 360 days and in each case
shall be payable for the actual number of days elapsed (including the first such
day but excluding the last such day).
SECTION 2.14     Evidence of Indebtedness.
(a)    Maintenance of Records. Each DIP Lender shall maintain in accordance with
its usual practice records evidencing the indebtedness of the Borrower to such
DIP Lender resulting from each Credit Extension made by such DIP Lender. The
Agent shall maintain the Register in accordance with Section 11.04(c). The
entries made in the records maintained pursuant


29

--------------------------------------------------------------------------------

 


to this Section 2.14(a) shall be prima facie evidence, absent evidence of
manifest error, of the existence and amounts of the DIP Obligations recorded
therein. Any failure of any DIP Lender or the Agent to maintain such records or
to make any entry therein or any error therein shall not in any manner affect
the obligations of the Borrower under this Agreement and the other DIP Loan
Documents. In the event of any conflict between the records maintained by any
DIP Lender and the records maintained by the Agent in such matters, the records
of the Agent shall control, absent evidence of manifest error.
(b)    Promissory Notes. Upon the request of any DIP Lender made through the
Agent, the Borrower shall prepare, execute, and deliver to such DIP Lender a
Note of the Borrower payable to such DIP Lender and its registered assigns, in
the form specified herein (or any other form that is in “registered form” within
the meaning of Section 5f.103-1(c) of the United States Treasury Regulations),
which shall evidence the Pro Rata DIP Share of such DIP Lender’s DIP Loans.
SECTION 2.15     Payments Generally; Several Obligations of the DIP Lenders.
(a)    Payments by Borrower. All payments to be made by the Borrower hereunder
and the other DIP Loan Documents shall be made without condition or deduction
for any counterclaim, defense, recoupment, or setoff of any kind whatsoever.
Except as otherwise expressly provided herein, all such payments shall be made
to the Agent, for the account of the respective DIP Lenders to which such
payment is owed, at the Agent’s Office, in immediately available funds, not
later than 12:00 noon (New York City time) on the date specified herein. All
amounts received by the Agent after such time on any date shall be deemed to
have been received on the next succeeding Business Day and all applicable
interest and fees shall continue to accrue through such day. The Agent will
promptly distribute to each applicable DIP Lender its Pro Rata DIP Share (or
other applicable share, as provided herein) of such payment, in like funds as
received, by wire transfer pursuant to instructions to be provided by each such
DIP Lender; provided, however, that the provisions of this Section 2.15(a) shall
not apply to any payment obtained directly by a DIP Lender as consideration for
the assignment or transfer of, or sale of a participation in, any of its DIP
Loans. If any payment to be made by the Borrower shall fall due on a day that is
not a Business Day, payment shall be made on the next succeeding Business Day
and such extension of time shall be reflected in computing all applicable
interest and fees; provided that, if such next succeeding Business Day would
fall after the Maturity Date, any applicable payment shall be made on the
immediately preceding Business Day. Except as otherwise expressly provided
herein, all payments hereunder or under any other DIP Loan Document shall be
made in Dollars.
(b)    Application of Insufficient Payments. Subject to the priorities set forth
in Section 7.08 and the payment of proceeds of any amount received by the Agent
in accordance therewith, if at any time insufficient funds are received by and
available to the Agent to pay fully


30

--------------------------------------------------------------------------------

 


all amounts of principal, interest, and fees then due hereunder, such funds
shall be applied after the application of funds pursuant to Section 7.08(i),
first, to pay interest, and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties and, second, to pay principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.
(c)    Presumptions by Agent. Unless the Agent shall have received notice from
the Borrower, prior to the date on which any payment is due to the Agent for the
account of the DIP Lenders hereunder, that the Borrower will not make such
payment, the Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may in reliance upon such assumption, but
without obligation to do so, distribute to the applicable DIP Lenders the
amounts then due. In such event, if the Borrower has not in fact made such
payment, then each of the applicable DIP Lenders severally agrees to repay to
the Agent immediately on demand the amount so distributed to such DIP Lender,
with interest thereon, for each day from and after the date such amount is
distributed to each such DIP Lender, with interest accruing thereon at the
Federal Funds Effective Rate until so repaid.
(d)    Deductions by the Agent. If any DIP Lender shall fail to make any payment
required to be made by it pursuant to Section 2.06(b), 2.16 or 8.06, then the
Agent may, at its option, (i) apply any amount thereafter received by the Agent
for the account of such DIP Lender to satisfy such DIP Lender’s obligations to
the Agent, until all such unsatisfied obligations are fully paid or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligation of such DIP Lender hereunder.
(e)    Several Obligations of the DIP Lenders. All obligations of the DIP
Lenders hereunder are several and not joint or joint and several. The failure of
any DIP Lender to make any DIP Loan or to fund any DIP Commitment or to make any
other payment on any date required hereunder shall not relieve any other DIP
Lender of any obligation of its own with respect to the same. No DIP Lender
shall be responsible for, or have any obligations with respect to, the failure
of any other DIP Lender to so make any DIP Loan or to fund any DIP Commitment or
to make any other payment on any date required hereunder to so make its DIP
Loan; provided that in the event of any such failure, the non-Defaulting DIP
Lenders shall have the right to fund (and to receive all of the rights and
benefits associated with) such Defaulting DIP Lender’s unfunded Pro Rata DIP
Share of the Commitments, allocated with reference to Pro Rata DIP Shares of all
non-Defaulting DIP Lenders electing to so fund.
SECTION 2.16     Sharing of Payments.
(a)    Subject to Section 7.08, if any DIP Lender shall obtain on account of the
principal of or interest on any of its DIP Loans any payment (whether voluntary,
involuntary, or


31

--------------------------------------------------------------------------------

 


through the exercise of any right of setoff or otherwise) in excess of its Pro
Rata DIP Share (or other applicable share, as provided herein), then such DIP
Lender shall notify the Agent of such fact and purchase from the other DIP
Lenders such participations in the DIP Loans made by them as shall be necessary
to cause such purchasing DIP Lender to share the excess payment in respect of
such DIP Loans ratably with all other DIP Lenders; provided that (i) if any such
participation is purchased and all or any portion of the payment giving rise
thereto is recovered, the participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest and (ii) this
Section 2.16 shall not be construed to apply to (x) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement,
including, for the avoidance of doubt, on, or as a result of, the occurrence of
a Maturity Date (including the application of funds arising from the existence
of a Defaulting DIP Lender) or (y) any payment obtained by a DIP Lender as
consideration for the assignment or transfer of, or sale of a participation in,
any of its DIP Loans.
(b)    The Borrower hereby consents to the foregoing and agrees that any DIP
Lender acquiring a participation pursuant to Section 2.16(a) may, to the fullest
extent permitted by applicable Law, exercise against the Borrower any and all
rights of setoff and counterclaim with respect to such participation as fully as
if such DIP Lender were a direct creditor of the Borrower in the amount of any
such participation.
(c)    Each DIP Lender that purchases a participation pursuant to Section
2.16(a) shall from and after such purchase have the right to give all notices,
requests, demands, directions, and other communications under this Agreement and
the other DIP Loan Documents with respect to any portion of the DIP Loans so
purchased, to the same extent as though the purchasing DIP Lender were the
original lender thereof.
(d)    The Agent will keep records (which shall be conclusive absent evidence of
manifest error) of participations purchased under Section 2.16(a) and will in
each case notify the applicable DIP Lenders following any such purchase or
repayment.
SECTION 2.17     [Reserved.]
SECTION 2.18     Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any DIP Loan Party under any DIP Loan Document shall be made
without deduction or withholding for any Tax, except as required by applicable
Law. If any applicable Law (as determined in good faith by an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by such DIP Loan Party shall be increased as


32

--------------------------------------------------------------------------------

 


necessary so that, after such deduction or withholding has been made (including
any deduction or withholding applicable to additional sums payable under this
Section 2.18(a)), the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the DIP Loan Parties. The DIP Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable Law or, at the option of the Agent, timely reimburse it for the
payment of, any Other Tax.
(c)    Indemnification by the DIP Loan Parties. The DIP Loan Parties shall
jointly and severally indemnify each Recipient, promptly but in any event within
five days after demand therefor, for the full amount of any Indemnified Tax
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under Section 2.18(c)) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient, together with any and
all reasonable expenses arising therefrom or otherwise related to, in any way
whatsoever (other than any penalty, interest, or expense resulting from any
gross negligence or willful misconduct of such Recipient (solely to the extent
so determined by a court of competent jurisdiction, in a final non-appealable
order)), whether or not such Indemnified Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to the Borrower by any DIP Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of
any DIP Lender, shall be conclusive absent evidence of manifest error.
(d)    Indemnification by the DIP Lenders. Each DIP Lender shall severally, and
not jointly or jointly and severally, indemnify the Agent, promptly but in any
event within ten days after demand therefor, for (x) any Indemnified Tax
attributable to such DIP Lender (but only to the extent that any DIP Loan Party
has not already indemnified the Agent for such Indemnified Tax and without in
any way whatsoever limiting the obligation of the DIP Loan Parties to do so),
(y) any Tax attributable to such DIP Lender’s failure to comply with Section
11.04(d) relating to the maintenance of a Participant Register, and (z) any
Excluded Tax attributable to such DIP Lender that is payable or paid by the
Agent, if any, in connection with any DIP Loan Document, and any reasonable and
documented expense arising therefrom, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any DIP
Lender by the Agent shall be conclusive absent evidence of manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of any Tax
by any DIP Loan Party to a Governmental Authority pursuant to Section 2.18(a),
such DIP Loan Party shall deliver to the Agent the original or a certified copy
of a receipt issued by such


33

--------------------------------------------------------------------------------

 


Governmental Authority evidencing such payment, a copy of the return reporting
such payment, or other evidence of such payment reasonably satisfactory to the
Agent.
(f)    Tax Status of DIP Lenders.
(i)    Any DIP Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payment made under any DIP Loan Document
shall deliver to the Borrower and the Agent, at the time and as otherwise
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any DIP Lender, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable Law, or otherwise reasonably requested by
the Borrower or the Agent, as will enable the Borrower or the Agent to determine
whether such DIP Lender is subject to backup-withholding or
information-reporting requirements. Notwithstanding anything in the preceding
two sentences to the contrary, the completion, execution, and submission of such
documentation (other than such documentation set forth in Section 2.18(f)(ii))
shall not be required, as to any DIP Lender, if in such DIP Lender’s good-faith
judgment such completion, execution, or submission would subject such DIP Lender
to any material unreimbursed cost or expense or would otherwise prejudice the
legal or commercial position of such DIP Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    Any DIP Lender that is a U.S. Person shall deliver to the Borrower and
the Agent, at or within three Business Days of the Closing Date (and from time
to time thereafter upon the reasonable request of the Borrower or the Agent),
executed originals of IRS Form W-9 certifying that such DIP Lender is exempt
from U.S. federal backup withholding tax;
(B)    Any Non-U.S. DIP Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent, at or within three Business Days of
the Closing Date (and from time to time thereafter upon the reasonable request
of the Borrower or the Agent), whichever of the following is applicable:
(I)    In the case of a Non-U.S. DIP Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any DIP Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payment under any DIP Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


34

--------------------------------------------------------------------------------

 


(II)    In the case of a Non-U.S. DIP Lender claiming an exemption from U.S.
federal withholding Tax for income that is effectively connected with a U.S.
trade or business, executed originals of IRS Form W-8ECI;
(III)    To the extent that a Non-U.S. DIP Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN,
W-8BEN-E, or W-9 or such other certification documents from each beneficial
owner, as applicable; or
(IV)    Executed originals of any other form prescribed by applicable Law as a
basis for claiming an exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law, to permit the Borrower or the Agent to determine
the withholding or deduction required to be made; and
(C)    If a payment made to a DIP Lender under any DIP Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such DIP Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
DIP Lender shall deliver to the Borrower and the Agent at the time prescribed by
Law (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent) such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such DIP Lender has complied with such DIP
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.18(f)(ii)(C),
the term “FATCA” shall include any amendment made to FATCA after the date of
this Agreement.
Each DIP Lender and the Agent agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Agent in writing of its legal inability to do so.
(g)    [Reserved].
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Tax as
to which it has been indemnified pursuant to this Section 2.18 (including by the
payment of any additional amount pursuant to this Section 2.18), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments actually made under this Section 2.18 with respect to the
Taxes giving rise to such refund), net of all reasonable and documented
out-of-pocket expenses (including Taxes) of such indemnified party, without
interest thereon (other than interest, if any, paid by the


35

--------------------------------------------------------------------------------

 


relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.13(h) (plus
any penalty, interest, or other charge imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this Section
2.13(h) to the contrary, in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.13(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.13(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential or proprietary) to an
indemnifying party or any other Person.
SECTION 2.19     Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    Impose, modify, or deem applicable any reserve, special deposit,
compulsory DIP Loan, insurance charge, or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any DIP Lender;
(ii)    Subject any Recipient to any Tax (other than Indemnified Taxes, Excluded
Taxes (as described in clauses (b) through (d) of the definition thereof) or
Connection Income Taxes) that is imposed on or measured by such Recipient’s DIP
Loans, DIP Loan principal or other DIP Obligations, DIP Commitments, or other
obligations, or its deposits, reserves, other liabilities, or capital
attributable thereto; or
(iii)    Impose on any DIP Lender any other condition, cost, or expense
affecting this Agreement or DIP Loans to be made by such DIP Lender hereunder;
and the result of any of the foregoing shall be to increase the cost to such DIP
Lender of making or of maintaining its DIP Commitments or other obligations
related hereto, or to reduce the amount of any sum received or receivable by
such DIP Lender hereunder or under any other DIP Loan Document (whether of
principal, interest, fees, or any other amount) then, upon request of such DIP
Lender, the Borrower shall promptly pay to such DIP Lender such additional
amount as necessary to compensate such DIP Lender for such additional cost
incurred or reduction suffered.
(b)    Capital Requirements. If any DIP Lender determines that any Change in Law
affecting such DIP Lender, any of its applicable lending offices or its holding
company regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on capital for such DIP Lender or its holding
company, if any, as a consequence of this Agreement, the DIP


36

--------------------------------------------------------------------------------

 


Commitments of such DIP Lender or the DIP Loans made by such DIP Lender to a
level below that which such DIP Lender or its holding company could have
achieved but for such Change in Law (taking into consideration such DIP Lender’s
or its holding company’s policies with respect to capital adequacy), then from
time to time the Borrower will pay to such DIP Lender such additional amount or
amounts as will compensate such DIP Lender or its holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a DIP Lender setting
forth in reasonable detail the amount or amounts necessary to compensate such
DIP Lender as specified in Section 2.19(a) or Section 2.19(b) and delivered to
the Borrower, shall be conclusive absent evidence of manifest error. The
Borrower shall pay such DIP Lender the amount shown as due on any such
certificate promptly (but in any event within ten days) after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any DIP Lender to
demand compensation pursuant to this Section 2.19 shall not constitute a waiver
of such DIP Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a DIP Lender pursuant to this
Section 2.19 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such DIP Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such DIP Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
SECTION 2.20     [Reserved.]
SECTION 2.21     [Reserved.]
SECTION 2.22     Mitigation Obligations; Replacement of DIP Lenders; Designation
of a Different Lending Office.
(a)    If at any time (i) any DIP Lender requires the Borrower to pay any
Indemnified Taxes or additional amounts to any DIP Lender or any Governmental
Authority for the account of any DIP Lender pursuant to Section 2.18, (ii) any
DIP Lender requests compensation under Section 2.19 or (iii) any DIP Lender
gives a notice pursuant to Section 2.21, then such DIP Lender shall, as
applicable, at the request of the Borrower, use reasonable efforts to designate
a different lending office for funding or booking its DIP Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches,
or affiliates, if, in the judgment of such DIP Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section 2.18 or
Section 2.19, as the case may be, in the future, or eliminate the need for the
notice provided in Section 2.21 and, in each case, would not subject such DIP
Lender, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such DIP


37

--------------------------------------------------------------------------------

 


Lender, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any DIP Lender in connection with any such
designation or assignment.
(b)    Replacement of DIP Lenders. If at any time (i) the Borrower is required
to pay any Indemnified Taxes or additional amount to any DIP Lender or any
Governmental Authority for the account of any DIP Lender pursuant to Section
2.18, (ii) any DIP Lender requests compensation under Section 2.19 (and, in each
case with respect to clauses (i) and (ii) hereunder, such DIP Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.22(a)), or (iii) any DIP Lender is a Defaulting DIP Lender, then the
Borrower may, at its sole expense and effort, upon notice to the Agent and DIP
Lender, replace such DIP Lender by causing such DIP Lender (and such DIP Lender
shall be obligated) to assign pursuant to Section 11.04(b) (with the processing
and recording fee under Section 11.04(b)(iv) to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement and the other
DIP Loan Documents to one or more Eligible Assignees (subject, in all cases, to
the Required DIP Lenders’ reasonable approval); provided that:
(i)    neither the Agent nor any DIP Lender shall have any obligation to find
such an assignee;
(ii)    such DIP Lender shall have received payment of an amount equal to all
outstanding principal of its DIP Loans, all accrued interest thereon, all
applicable fees, and all other DIP Obligations and other amounts payable to it
hereunder and under the other DIP Loan Documents (including any amounts under
Section 2.13 and Section 2.16) from the applicable assignee (to the extent of
such outstanding principal, funded participations and accrued interest and fees)
or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from payments required to
be made pursuant to Section 2.18 or a claim for compensation under Section 2.19,
such assignment will result in a reduction in such payments or compensation
thereafter; and
(iv)    such assignment does not conflict with applicable Law.
In connection with any such assignment resulting from a DIP Lender becoming a
Defaulting DIP Lender, if any such Defaulting DIP Lender does not execute and
deliver to the Agent a duly executed Assignment and Assumption pursuant to
Section 11.04(b) reflecting such assignment within five Business Days of the
date on which the applicable assignee executes and delivers such Assignment and
Assumption to such Defaulting DIP Lender, then such Defaulting DIP Lender shall
be deemed to have executed and delivered such Assignment and Assumption without
any action on the part of such Defaulting DIP Lender, whereupon such assignment
shall become effective upon payment to such DIP Lender of all amounts


38

--------------------------------------------------------------------------------

 


owing to such DIP Lender under this Section 2.22(b) (which amounts shall be
calculated by the Agent and shall be conclusive absent evidence of manifest
error) and compliance with the other applicable requirements pursuant to Section
11.04(b).
A DIP Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by such DIP Lender or otherwise (including any
action taken by such DIP Lender pursuant to Section 2.22(a)), the circumstances
entitling the Borrower to replace such DIP Lender cease to apply.
SECTION 2.23     [Reserved.]
SECTION 2.24     Defaulting DIP Lenders.
(a)    Defaulting DIP Lender Adjustments. Notwithstanding anything herein to the
contrary, if any DIP Lender becomes a Defaulting DIP Lender, then, until such
time as such DIP Lender is no longer a Defaulting DIP Lender, to the extent
permitted by applicable Law:
(i)    Waivers and Amendments. Such Defaulting DIP Lender’s right to approve or
disapprove any amendment, waiver, or consent with respect to this Agreement
shall be restricted as set forth in Section 11.02, unless otherwise agreed by
the Borrower and the Agent.
(ii)    Defaulting DIP Lender Waterfall. Any payment of principal, interest,
fees or, other amounts received by the Agent for the account of such Defaulting
DIP Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII
or otherwise) or received by the Agent from a Defaulting DIP Lender pursuant to
Section 11.08 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amount owing by such Defaulting
DIP Lender to the Agent hereunder; second, as the Borrower may request (so long
as no Default exists), to the funding of any DIP Loan in respect of which such
Defaulting DIP Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, if so determined by the Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting DIP Lender’s potential future funding obligations with
respect to DIP Loans under this Agreement; fourth, to the payment of any amount
owing to the DIP Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any DIP Lender against such Defaulting DIP Lender as a
result of such Defaulting DIP Lender’s breach of its Commitments and other
obligations under this Agreement; fifth, so long as no Default exists, to the
payment of any amount owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
DIP Lender as a result of such Defaulting DIP Lender’s breach of its obligations
under this Agreement; and, sixth, to such Defaulting DIP Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any DIP Loan or in respect of which


39

--------------------------------------------------------------------------------

 


such Defaulting DIP Lender has not fully funded its Pro Rata DIP Share, and (y)
such DIP Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the DIP
Loan of the non-Defaulting DIP Lenders on a pro rata basis prior to being
applied to the payment of any DIP Loan of such Defaulting DIP Lender. All
payments, prepayments, and other amounts paid or payable to a Defaulting DIP
Lender that are applied (or held) to pay amounts owed by a Defaulting DIP Lender
pursuant to this Section 2.24(a)(ii) shall be deemed paid to and redirected by
such Defaulting DIP Lender, and each DIP Lender hereby consents to the same.
(b)    Defaulting DIP Lender Cure. If the Borrower and the Agent agree in
writing that a DIP Lender is no longer a Defaulting DIP Lender, the Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein, such DIP Lender
will, to the extent applicable, purchase at par that portion of outstanding DIP
Loans of the other DIP Lenders or take such other actions as the Agent may
determine to be necessary to cause the DIP Loans to be held by the DIP Lenders
in their respective Pro Rata DIP Shares, whereupon such DIP Lender will cease to
be a Defaulting DIP Lender; provided that no adjustment will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such DIP Lender was a Defaulting DIP Lender; provided further
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting DIP Lender to DIP Lender will constitute a
waiver or release of any claim of any party hereunder arising from such DIP
Lender’s having been a Defaulting DIP Lender.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
Each DIP Loan Party hereby represents and warrants, as of the Closing Date and
as of the date of each Credit Extension, individually and on behalf of each
other Group Member, to the Agent and each DIP Lender, that:
SECTION 3.01     Corporate Existence; Compliance with Law. Each DIP Loan Party
is a Debtor and debtor in possession in one of the Chapter 11 Cases. Each Group
Member (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) is duly qualified to do
business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing could not, either individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (c) subject only to the entry of the Interim Order or Final Order, as
applicable, has all requisite power and authority and the legal right to conduct
its business as now conducted, except where the failure to have such power,
authority, or right could not, either individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse


40

--------------------------------------------------------------------------------

 


Effect, (d) is in compliance with its Organizational Documents in all material
respects, (e) except to the extent addressed by any other representation or
warranty in this Article III, is in compliance with all applicable requirements
of Law except where the failure to be in compliance could not, either
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect, and (f) subject to Section 3.17, has all necessary
Permits from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction over such
DIP Loan Party, to the extent required for such conduct of business, except
where the failure to have obtained such Permit, made such filing, or given such
notice could not, either individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect.
SECTION 3.02     DIP Loan Documents.
(a)    Power and Authority. Subject to any necessary Bankruptcy Court approval,
including, without limitation, entry of the Interim Order or Final Order, as
applicable, the execution, delivery, and performance by each DIP Loan Party of
the DIP Loan Documents to which it is a party and the consummation of the
Transactions and other transactions contemplated in the DIP Loan Documents (i)
are within such DIP Loan Party’s corporate or similar powers and, at the time of
execution thereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Equity
Interests), (ii) do not (A) contravene such DIP Loan Party’s Organizational
Documents, (B) violate any applicable requirement of Law, except where such
violation relating to any such performance by a DIP Loan Party could not, either
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect, (C) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material Contractual Obligation of any DIP Loan Party (including any DIP Loan
Document) other than those that could not, either individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, or (D) result in the imposition of any Lien (other than the DIP Liens)
whatsoever upon any Property of any DIP Loan Party or any other DIP Collateral
or other asset or property subject to the DIP Liens and (iii) do not require any
Permit from, or filing with, any Governmental Authority or any consent of, or
notice to, any Person, other than (A) with respect to the DIP Loan Documents,
the filings required to perfect the DIP Liens, (B) those listed on Schedule 3.02
and that have been, or will be prior to the Closing Date, obtained or made,
copies of which have been, or will be prior to the Closing Date, delivered to
the Agent, and each of which on the Closing Date will be in full force and
effect and (C) where the failure to have obtained such Permits or consents, made
such filings, or given such notices required with respect to such performance by
such DIP Loan Party would not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect.
(b)    Due Execution and Delivery. From and after its delivery to the Agent,
each DIP Loan Document has been duly executed and delivered to the other parties
thereto by each DIP


41

--------------------------------------------------------------------------------

 


Loan Party party thereto, and subject only to entry of the Interim Order or
Final Order, as applicable, is the legal, valid, and binding obligation of such
DIP Loan Party and is enforceable against such DIP Loan Party in accordance with
its terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar Law affecting the
enforcement of creditors’ rights generally and (ii) that rights of acceleration
and the availability of equitable remedies may be limited by equitable
principles of general applicability (regardless of whether enforcement is sought
by proceedings in equity or at law).
SECTION 3.03     Ownership of Group Members.
Set forth on Schedule 3.03 is a complete and accurate summary showing, for each
Group Member, its jurisdiction of organization and the percentage of the
outstanding Equity Interests of each such class owned (directly or indirectly)
by the Borrower. All outstanding Equity Interests of each of them has been
validly issued, is fully paid and non-assessable (to the extent applicable) and,
except in the case of the Borrower, is owned beneficially and of record by a DIP
Loan Party free and clear of any Lien, other than the DIP Liens.
SECTION 3.04     [Reserved.]
SECTION 3.05     Financial Statements; No Material Adverse Effect.
(a)    Financial Statements. The Audited Financial Statements were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and fairly present in all material
respects the financial condition of the Group Members as of the date thereof and
their results of operations and cash flows for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein. The Approved Budget is based on
reasonable estimates and assumptions believed by management of the Borrower to
be reasonable , fair, and attainable in light of current conditions and facts
known to the Borrower at the time delivered. The management of the Borrower
reasonably believed, as of the date when made, that such Approved Budget was
reasonable, fair, attainable, and complete.
(b)    No Material Adverse Effect. Since the Petition Date, there has been no
event or circumstance that, either individually or in the aggregate, has had or
resulted in or could reasonably be expected to have or result in a Material
Adverse Effect, including without limitation with respect to (i) the ability of
the DIP Loan Parties to perform any material obligation under the DIP Loan
Documents, (ii) the legality, validity, binding effect, or enforceability
against any DIP Loan Party of any DIP Loan Document to which it is a party,
(iii) the rights, remedies, and benefits available to, or conferred upon, the
Agent or any DIP Lender under any DIP Loan Document or applicable Law, or (iv)
the perfection or priority of any DIP Lien or the condition or status of any of
the DIP Collateral.


42

--------------------------------------------------------------------------------

 


SECTION 3.06     Litigation. Except as set forth on Schedule 3.06, other than
the Chapter 11 Cases (which term shall, for the avoidance of doubt, not include
any adversary proceeding commenced against any DIP Loan Party on or after the
Petition Date), there is no pending (or, to the knowledge of any Group Member,
threatened in writing) action, investigation, suit, proceeding, audit, claim,
written demand, order, or dispute to which the Borrower or any of its
Subsidiaries is a party with, by, or before any Governmental Authority, other
than those that, if adversely determined, could not, either individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect.
SECTION 3.07     Taxes. Except as set forth on Schedule 3.07, all federal,
state, local, and foreign income and franchise and other material tax returns,
reports, and statements (collectively, the “Tax Returns”) required to be filed
by any Group Member have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are required to be
filed, all such Tax Returns are true and correct in all material respects, and
all material Taxes, charges and other impositions reflected therein or otherwise
due and payable have been paid prior to the date on which any Liability may be
added thereto for non-payment thereof, except for Taxes (or any requirement to
file Tax Returns with respect thereto) that are being contested in good faith
through appropriate proceedings diligently conducted and for which adequate
reserves are maintained on the books of the appropriate Group Member in
accordance with GAAP.
SECTION 3.08     Margin Regulations. No DIP Loan Party is engaged in the
business of extending credit for the purpose of, and none of the proceeds of any
DIP Loans or other Credit Extensions hereunder have been used for the purposes
of, buying or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board) or extending credit to others for the purpose of
purchasing or carrying any such margin stock, in each case in contravention of
Regulation T, U, or X of the Federal Reserve Board.
SECTION 3.09     No Burdensome Obligation; No Default. No Group Member is a
party to any Contractual Obligation, no Group Member has Organizational
Documents containing obligations, and, to the knowledge of any Group Member,
there is no applicable requirement of Law, in each case the compliance with
which could reasonably be expected, either individually or in the aggregate, to
have or result in a Material Adverse Effect. No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, other than (x)
defaults in existence on the Petition Date or occurring as a result of the
Petition Date and (y) defaults occurring after the Petition Date, in either
case, which could not reasonably be expected, either individually or in the
aggregate, to have or result in a Material Adverse Effect.
SECTION 3.10     Investment Company Act. No DIP Loan Party is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”,


43

--------------------------------------------------------------------------------

 


as such terms are defined in the Investment Company Act of 1940, as in effect on
the date of the making of such representation and warranty.
SECTION 3.11     Labor Matters. There is no strike, work stoppage, slowdown, or
lockout existing or pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except for those that could
not, either individually or in the aggregate, reasonably be expected to have or
result in a Material Adverse Effect.
SECTION 3.12     ERISA. Except for those that could not reasonably be expected,
either individually or in the aggregate, to have or result in a Material Adverse
Effect, each Benefit Plan, and each trust thereunder, intended to qualify for
Tax-exempt status under Section 401 or Section 501 of the Code, or any other
requirement of Law, so qualifies. Except for those that could not reasonably be
expected, either individually or in the aggregate, to have or result in a
Material Adverse Effect, (x) each Benefit Plan is in compliance in all material
respects with applicable provisions of ERISA, the Code and other requirements of
Law, (y) there is no existing or pending (or to the knowledge of any Group
Member, threatened) claim (other than routine claims for benefits in the normal
course), sanction, action, lawsuits, or other proceeding or investigation
involving any Benefit Plan to which any Group Member incurs or otherwise has or
could have any obligation or any Liability and (z) no ERISA Event is could
reasonably be expected to occur. Except for those that, either individually or
in the aggregate, have not had or resulted in a Material Adverse Effect, no
ERISA Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding.
SECTION 3.13     Environmental Matters. Except as set forth on Schedule 3.13,
(a) the operations of each Group Member are in compliance with all applicable
Environmental Laws, including obtaining, maintaining, and complying with all
Permits required by any applicable Environmental Law, other than non-compliances
that, individually or in the aggregate, could not reasonably be expected, either
individually or in the aggregate, to have or result in a Material Adverse
Effect, (b) no Group Member is party to and no Group Member is subject to or the
subject of any pending (or, to the knowledge of any Group Member, threatened in
writing) order, action, investigation, suit, proceeding, audit, claim, written
demand, dispute, or notice of violation or of potential liability or similar
notice under or pursuant to any Environmental Law, other than those that could
not reasonably be expected, either individually or in the aggregate, to have or
result in a Material Adverse Effect, (c) to the knowledge of any Group Member,
no Lien in favor of any Governmental Authority securing, in whole or in part,
any Environmental Liability has attached to any real property owned, leased
long-term, subleased long-term, or operated long-term by any Group Member (as
used in this Section, Section 5.04(c) and Section 5.12, the “Real Property”),
except as would not reasonably be expected to have a Material Adverse Effect,
(d) no Group Member has caused a Release of Hazardous Materials at, on or from
any Real Property and each such Real Property is free of contamination by any
Hazardous Material, except for any Release or


44

--------------------------------------------------------------------------------

 


contamination that could not reasonably be expected, either individually or in
the aggregate, to have or result in a Material Adverse Effect and (e) no Group
Member is or has been engaged in operations, or knows of any fact, circumstance,
or condition (including receipt of any information request or notice of
potential responsibility under CERCLA or any similar Environmental Law), that
could reasonably be expected, either individually or in the aggregate, to have
or result in a Material Adverse Effect.
SECTION 3.14     Intellectual Property. Except as set forth in Schedule 3.14,
each Group Member owns or has a valid and continuing right to use all
Intellectual Property that is necessary for the operation of its businesses as
currently conducted, free and clear of all Lien, other than where the failure to
own or license any Intellectual Property could not reasonably be expected,
either individually or in the aggregate, to have or result in a Material Adverse
Effect (“Borrower Intellectual Property”). All necessary registration,
maintenance, renewal, and other relevant filing fees in connection with any of
the Borrower Intellectual Property that is the subject of a registration or an
application for registration have been timely paid, and all necessary documents,
certificates, and filings in connection with the Borrower Intellectual Property
have been timely filed with the relevant Governmental Authority and internet
domain-name registrars for the purpose of maintaining such Intellectual Property
and all registrations and applications therefor. The conduct and operation of
the business of each Group Member does not infringe, misappropriate, dilute,
violate, or otherwise impair in any material respect any Intellectual Property
owned by any other Person, other than as could not reasonably be expected,
either individually or in the aggregate, to have or result in a Material Adverse
Effect. No Person has contested any right, title, or interest of any Group
Member in, or relating to, or the validity of, any Intellectual Property, and no
allegation has been made of any infringement, misappropriation, or other
violation by any Group Member, and no Person is infringing, misappropriating, or
otherwise violating any Intellectual Property owned or exclusively licensed by
any Group Member, and no Group Member has made or threatened to make any claim
relating to any of the foregoing, other than as could not reasonably be
expected, either individually or in the aggregate, to have or result in a
Material Adverse Effect. No holding, injunction, decision, verdict, or judgment
has been rendered by any Governmental Authority, and no Group Member has entered
into any settlement stipulation or similar agreement or arrangement (except
license agreements in the ordinary course) which could limit, cancel, or
question the validity of such Group Member’s rights in any Intellectual
Property. Each Group Member has taken reasonable all actions that, in the
exercise of its business judgment, could be taken to protect its Intellectual
Property, except where the failure to do so could not reasonably be expected,
either individually or in the aggregate, to have or result in a Material Adverse
Effect. All material Intellectual Property owned or purportedly owned by a Group
Member is valid and enforceable.


45

--------------------------------------------------------------------------------

 


SECTION 3.15     Title; Real Property.
(a)    Each Group Member has good and marketable fee-simple title to any real
Property owned in fee by it, and good title to or valid leasehold interests in
all owned personal Property and leased real and personal Property, except as
would not reasonably be expected to have a Material Adverse Effect, and none of
such property is subject to any Lien, except Permitted Liens.
(b)    Set forth on Schedule 3.15 is, (i) a complete and accurate list of all
real Property owned in fee simple setting forth, for each such real property,
the current street address (including, where applicable, county, state, and
other relevant jurisdictions) and the record owner thereof, (ii) a complete and
accurate list of all real Property leased or subleased by a DIP Loan Party as
tenant or subtenant, including the current street address, and county, and the
identity of the relevant DIP Loan Party, and (iii) any Contractual Obligation of
any DIP Loan Party (contingent or otherwise) to Sell any owned real Property.
SECTION 3.16     Full Disclosure. The written information (other than any
projection, forward-looking information, or information of a general or
industry-specific nature) prepared or furnished by or on behalf of any Group
Member in connection with the transactions contemplated by any DIP Loan Document
and the negotiation of this Agreement or delivered under any DIP Loan Document
do not, when taken as a whole to the knowledge of the Borrower, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein, in light of the circumstances when
made, not materially misleading; provided that as to any projection contained
therein that is based on estimates and assumptions (as stated therein), the
Borrower reasonably believes such estimates and assumptions to be reasonable and
fair in light of current conditions and facts known to the Borrower at the time
such written information was prepared or furnished and such projections reflect
the reasonable and fair estimates of the Borrower of the information projected
for the periods set forth therein; it being recognized by the DIP Lenders,
however, that projections as to future events are not to be viewed as facts and
actual results during the periods covered thereby may differ from the projected
results and that such differences may be material.
SECTION 3.17     Licenses and Permits.
(a)    Except as set forth on Schedule 3.17, to the knowledge of any DIP Loan
Party, each Permit held by a Group Member was duly and validly issued by the
applicable Governmental Authority pursuant to procedures that comply with the
requirements of Law. No Group Member has knowledge of the occurrence of any
event or the existence of any circumstance that, in the reasonable judgment of
such Group Member, could lead to the revocation of any such Permit. Except as
set forth on Schedule 3.17, each Group Member has the right to use all of its
Permits and has obtained all Permits required for the operation of the business
of the Group Members


46

--------------------------------------------------------------------------------

 


as currently conducted, except where the failure to have the right to use such
Permits or to have obtained such Permit could not reasonably be expected, either
individually or in the aggregate, to have or result in a Material Adverse
Effect. Each Permit held by a Group Member is in full force and effect and does
not, to the knowledge of the Group Members, conflict with the valid rights of
others, except where the failure of such Permit to be in full force and effect
or such conflict could not reasonably be expected, either individually or in the
aggregate, to have or result in a Material Adverse Effect.
(b)    Except as set forth on Schedule 3.17, no Group Member is a party to and
the Borrower has no knowledge of any investigation, notice of apparent
liability, violation, forfeiture, or other order or written complaint issued by
or before any court or regulatory body, or of any other proceeding or
investigation that could reasonably be expected, either individually or in the
aggregate, to adversely affect the validity or continued effectiveness of any
Permit held by a Group Member or give rise to any order of forfeiture except for
such investigations, notices, violations, forfeitures, other orders, complaints,
investigations, and proceedings, for which the potential penalty, if found in
violation, could not reasonably be expected to exceed $250,000.00 in the
aggregate or otherwise be expected, either individually or in the aggregate, to
have or result in a Material Adverse Effect. No Group Member has received
written notice, or has reason to believe, that any Governmental Authority
intends to cancel, terminate, modify, or amend any Permit, other than any such
notices or intentions that could not reasonably be expected, either individually
or in the aggregate, to expose any Group Member to liability in excess of
$250,000 in the aggregate or otherwise be expected, either individually or in
the aggregate, to have or result in a Material Adverse Effect. Each Group Member
has filed in a timely manner all material reports, applications, documents,
instruments, and other information required to be filed by it in order to make
each Permit currently outstanding to be in full force and effect pursuant to
applicable rules and regulations or requests of every regulatory body having
jurisdiction over such Permits.
(c)    No Group Member has or is engaged in any criminal act in connection with
obtaining, maintaining or amending any Permit, including without limitation any
criminal Anti-Corruption Law, as in effect on the date of the making of such
representation and warranty, unfair trade practices, anti-competitive behavior,
bribery, or fraud, or conspiracy to commit any of the foregoing criminal acts.
SECTION 3.18     PATRIOT Act; OFAC; Anti-Corruption Laws.
(a)    PATRIOT Act. To the extent applicable, each of the Group Members is in
compliance in all material respects with the Trading with the Enemy Act, and
each of the foreign-assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V), and any other enabling legislation
or executive order relating thereto, and the PATRIOT Act, in each case as in
effect on the date of the making of such representation and warranty.


47

--------------------------------------------------------------------------------

 


(b)    OFAC. No Group Member and, to the knowledge of the Borrower, no director
or officer of any Group Member, is the target of any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”).
(c)    Anti-Corruption Laws. No part of the proceeds of the DIP Loans has been
used, directly for any payment to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage in violation of any
Anti-Corruption Law, as in effect on the date of the making of such
representation and warranty.
SECTION 3.19     Security Documents. This Agreement, taken together with the
Interim Order or the Final Order, as applicable, is effective to create in favor
of the Agent for its benefit and for the benefit of the DIP Lenders, legal,
valid, enforceable, and continuing first-priority Liens on, and security
interests in, all DIP Collateral pledged hereunder or thereunder, in each case
subject to no Liens (other than Permitted Liens). Pursuant to the terms of the
Interim Order or Final Order, as applicable, no filing or other action
whatsoever shall be necessary to perfect the DIP Liens or establish or maintain
the priority thereof. Pursuant to and to the extent provided in the Interim
Order or the Final Order, as applicable, the DIP Obligations shall constitute
allowed administrative expense claims in the Chapter 11 Cases under Bankruptcy
Code section 364(c)(1), having priority over any and all administrative-expense
claims and priority and general unsecured claims against the DIP Loan Parties,
now existing or hereafter arising, of any kind whatsoever, including, without
limitation, all administrative expense claims of the kind specified in
Bankruptcy Code section 503(b) or section 507(b) and any super-priority
administrative expense claims granted to any other Person, subject only to the
Carve-Out and Permitted Senior Liens.
SECTION 3.20     Orders. The Interim Order and, as of the date of a Credit
Extension after the Closing Date, the Final Order is in full force and effect
and has not been amended, modified, vacated, reversed, or rescinded or, without
the prior written consent of the Agent and Required DIP Lenders, and no appeal
therefrom has been timely filed or, if timely filed, no stay pending such appeal
is currently effective.
SECTION 3.21     Budget. A true and complete copy of the Initial Budget
(including the Initial Cash Flow Statement), as agreed to by the Required DIP
Lenders, is attached as Exhibit A and Exhibit B hereto.
ARTICLE IV    

CONDITIONS
SECTION 4.01     Conditions Precedent to Initial Credit Extension. The
obligation of each DIP Lender to enter into this Agreement and the other DIP
Loan Documents and to make DIP Loans


48

--------------------------------------------------------------------------------

 


on the Closing Date is subject to the satisfaction or waiver by the Required DIP
Lenders of each of the following conditions precedent:
(a)    Certain Documents. The Agent shall have received, on or prior to the
Closing Date each of the following, dated as of the Closing Date, unless
otherwise agreed by the Agent and the Required DIP Lenders, in form and
substance satisfactory to the Agent and the Required DIP Lenders:
(i)    Executed counterparts of this Agreement;
(ii)    Executed counterparts of the Agency Fee Letter;
(iii)    Notes executed by the Borrower in favor of each DIP Lender requesting a
Note (if any);
(iv)    Such certificates of resolution or other action, incumbency
certificates, or other certificates of a Financial Officer of each DIP Loan
Party, in each case as the Agent or Required DIP Lenders may require, evidencing
the authority of each DIP Loan Party to enter into this Agreement and the other
DIP Loan Documents to which it is a party or to which it is to become a party,
and the identity, authority, and capacity of each Financial Officer thereof
authorized to act as Financial Officer in connection with this Agreement and the
other DIP Loan Documents to which such DIP Loan Party is a party or is to become
a party; and
(v)    A certificate signed by a Financial Officer of the Borrower certifying
(A) that the representations and warranties of each DIP Loan Party contained in
Article III and in each other DIP Loan Document, or which are contained in any
document furnished at any time in connection herewith or therewith, are (1) with
respect to representations and warranties that contain a materiality
qualification, true and correct immediately prior to, and after giving effect
to, the funding on the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date and (2) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects immediately prior
to, and after giving effect to, the funding on the Closing Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (B) no Default or Event of Default shall exist or would
result from the making of the DIP Loans on the Closing Date and (C) that (1) no
consent, license, or approval is required in connection with the execution,
delivery, or performance by each DIP Loan Party and the validity against such
DIP Loan Party of the DIP Loan Documents to which it is a party (other than the
entry of the Interim Order or Final Order, as applicable) or (2) that all such
consents, licenses and approvals have been obtained and are in full force and
effect.


49

--------------------------------------------------------------------------------

 


(b)    Initial Budget. The Agent and the DIP Lenders shall have received from
the DIP Loan Parties the Initial Budget.
(c)    DIP Lender Professional Fees. The Borrower shall have paid all DIP Lender
Professional Fees (including, for the avoidance of doubt, of Brown Rudnick,
Ashby & Geddes, and GLC) for which the Borrower shall have received reasonable
documentation thereof accrued through the Closing Date.
(d)    Other. The Agent and the DIP Lenders shall have received all other
documents, instruments, agreements and information as reasonably requested by
the Agent or any DIP Lender, including, but not limited to, information
regarding litigation, tax, accounting, labor, insurance, pension liabilities
(actual or contingent), real estate leases, environmental matters, material
contracts, debt agreements, property ownership, contingent liabilities,
employment agreements, non-compete agreements, and management of the Group
Members.
SECTION 4.02     Conditions to All Credit Extensions. The obligation of each DIP
Lender to make a Credit Extension (including its initial Credit Extension) is
additionally subject to the satisfaction of the following conditions:
(a)    Borrowing Request. The Agent shall have received a written Borrowing
Request in accordance with the requirements hereof.
(b)    Representations and Warranties. The representations and warranties of the
Borrower set forth in this Agreement and in any other DIP Loan Document shall be
true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects) on
and as of the date of such Credit Extension (or, in the case of any such
representation or warranty expressly stated to have been made as of a specific
date, as of such specific date).
(c)    No Default. No Default shall have occurred and be continuing or would
result from such Credit Extension or from the application of proceeds thereof.
(d)    Milestones. The DIP Loan Parties shall have satisfied all applicable
Milestones (as such Milestones may be extended in accordance with this
Agreement) that occur on or prior to such date, unless satisfaction of such
Milestones has been waived by the Required DIP Lenders in accordance with this
Agreement.
(e)    Motions and Documents. All motions and other documents to be filed with
and submitted to the Bankruptcy Court related to this Agreement and the approval
thereof, or with respect to any sale of any property or asset of any DIP Loan
Party (including proposed procedures for bids for or an auction of the same),
shall be in form and substance reasonably satisfactory to the


50

--------------------------------------------------------------------------------

 


Required DIP Lenders; provided that the Debtors’ bid procedures and sale motion
and related orders shall not be reasonably acceptable to the Required DIP
Lenders if they do not permit, as conforming bids, the submission of bids
permitting the DIP Agent (at the direction of the Required DIP Lenders) to
Credit Bid the full amount of the DIP Obligations in any such sale.
(f)    Interim Order. In respect of the Interim DIP Loans, the Interim Order
shall have been entered, remain in full force and effect and shall have not have
been reversed, vacated, stayed, or appealed from, and shall not have been
amended, supplemented, or otherwise modified without the prior written consent
of the Required DIP Lenders.
(g)    Final Order. In respect of the Subsequent DIP Loans only, the Final Order
shall have been entered, remain in full force and effect and shall have not have
been reversed, vacated, stayed, or appealed from and shall not have been
amended, supplemented, or otherwise modified without the prior written consent
of the Required DIP Lenders.
(h)    No Conflicts with Law. There shall not exist any Law, regulation, ruling,
judgment, order, injunction, or other restraint that, in the judgment of the
Required DIP Lenders, prohibits or restricts or imposes a materially adverse
condition on (i) the ability of the DIP Loan Parties to comply with or perform
under this Agreement, (ii) the validity or priority of the DIP Liens or the
super-priority claim status of all DIP Obligations, or (iii) the exercise by the
Agent at the direction of the Required DIP Lenders of any right as a secured
party with respect to any of the DIP Collateral.
(i)    Consents. Each DIP Loan Party shall have obtained all consents and
approvals from each Governmental Authority and each third party, in each case,
as may be necessary in connection with the consummation of the transactions
contemplated by the DIP Loan Documents (including the incurrence of the DIP
Loans), without the imposition of any condition that is not acceptable to the
Required DIP Lenders, which consents and approvals are in full force in effect.
(j)    Validity and Priority of DIP Liens. The Agent, for its benefit and for
the benefit of the DIP Lenders, shall have valid and perfected DIP Lien on and
security interests in the DIP Collateral on the basis and with the priority set
forth in the Interim Order or the Final Order, as applicable.
(k)    [Reserved.]
(l)    [Reserved.]
(m)    Fees and Expenses. All accrued but unpaid Agent Expenses and all DIP
Lender Professional Fees (including, for the avoidance of doubt, of Brown
Rudnick, Ashby & Geddes, and GLC) shall have been paid in full in cash.


51

--------------------------------------------------------------------------------

 


(n)    [Reserved].
(o)    Additional Matters. The Borrower shall have delivered to the Agent and
the DIP Lenders such other documents and information with respect to the
business, property, condition (financial or otherwise), and legal, financial,
corporate, or similar affairs or operations of any Group Member reasonably
requested by the Agent or such DIP Lender.
Each Borrowing Request by the Borrower hereunder and each Credit Extension shall
be deemed to constitute a representation and warranty by the Borrower on and as
of the date thereof as to the matters specified in in this Section 4.01(b).
ARTICLE V    

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and all DIP Obligations
shall have been indefeasibly paid in full in cash (other than contingent
indemnification obligations as to which no claim has been asserted), each DIP
Loan Party hereby covenants and agrees, on its own behalf and on behalf of each
other Group Member, to the Agent and each DIP Lender, that:
SECTION 5.01     Financial Statements. The Borrower shall furnish to the Agent,
as soon as available, but in any event no later than August 15, 2017 (with
respect to the quarter ended June 30, 2017) and within 30 days after the end of
each fiscal month and 45 days after the end of each fiscal quarter of the
Borrower ending thereafter) internally prepared financial statements of the
Borrower and its Subsidiaries and reports by the Chief Financial Officer
relating to revenues, operating expenses, asset sales, cost savings, and key
hires, together with a comparison to, and discussion on the reasons for any
significant variations from, the then-Approved Budget, and other operational and
financial reporting requested by the Required DIP Lenders, in each case, in form
and substance acceptable to the Required DIP Lenders, as of the end of and for
such month and for the year-to-date period then ended, in reasonable detail and
in form acceptable to the Required DIP Lenders, and the figures for the
corresponding date and periods in the prior Fiscal Year on a monthly and
year-to-date basis; and
SECTION 5.02     Certificates; Other Information. The Borrower shall deliver to
the Agent and the DIP Lenders:
(a)    Together with each delivery of any financial statement pursuant to
Section 5.01, a Compliance Certificate duly executed by a Financial Officer of
the Borrower that, among other things:


52

--------------------------------------------------------------------------------

 


(i)    States that such financial statements present fairly in all material
respects the financial conditions, cash flow, and results of operations of the
Borrower and its Subsidiaries in accordance with GAAP;
(ii)    States that no Default or Event of Default is continuing as of the date
of delivery of such Compliance Certificate or, if a Default or Event of Default
is continuing, states the nature thereof and the action that the Borrower
proposes to take with respect thereto; and
(iii)    States that all complete and correct copies of all documents modifying
any term of any Organizational Document of any DIP Loan Party or Subsidiary
thereof, on or prior to the date of delivery of such Compliance Certificate,
have been delivered to the Agent and DIP Lenders or are attached to such
certificate.
(b)    Together with each delivery of any Compliance Certificate, a discussion
and analysis of the financial condition and results of operations of the Group
Members for the portion of the Fiscal Year then elapsed and discussing the
reasons for any significant variations from the then-Approved Budget for such
period and the figures for the corresponding period in the previous Fiscal Year;
(c)    All material reports that the Borrower transmits to its security holders,
together with all material documents that any Group Member files with the SEC,
the National Association of Securities Dealers, Inc., any securities exchange,
or any Governmental Authority exercising similar functions, at the time such
materials are so transmitted or filed;
(d)    Promptly (but in all cases not more than one Business Day after filing
thereof), copies of all monthly reports, projections, or other information
respecting any Group Member’s business or financial condition or prospects as
well as all pleadings, motions, applications, and judicial information filed by
or on behalf of the Group Members with the Bankruptcy Court or provided by or to
the U.S. Trustee (or any monitor or interim receiver, if any, appointed in any
Chapter 11 Case) or any statutory creditors’ committee, at the time such
materials are so filed or provided;
(e)    At least five Business Days (or, in the event such time is not
practicable, as early as reasonably possible) in advance of filing with the
Bankruptcy Court, drafts of the Interim Order, the Final Order, any submission
with respect to a Permitted Going-Concern Sale or a chapter 11 plan or
disclosure statement with respect thereto, and all other proposed orders,
motions, pleadings, and other documents related thereto, to this Agreement, or
otherwise material to the Chapter 11 Cases; and
(f)    Promptly following any request therefor, such other information regarding
the business, properties, liabilities (actual or contingent), financial
condition, legal, financial or


53

--------------------------------------------------------------------------------

 


corporate or similar affairs or operations of the Borrower or any of its
Subsidiaries, or compliance with the terms of the DIP Loan Documents to which a
DIP Loan Party is a party, as the Agent or any DIP Lender may from time to time
reasonably request.
Any of the foregoing information and materials to be delivered to the DIP Lender
may be delivered (including by electronic mail) to the DIP Lender Professionals.
SECTION 5.03     DIP Loan Proceeds Deposit Account. All proceeds of the DIP
Loans shall be deposited into the DIP Loan Proceeds Deposit Account, and all
amounts therein shall be invested at all times in cash and cash equivalents.
Withdrawals from the DIP Loan Proceeds Deposit Account shall only be used for
the permitted purposes described under Section 5.13(a). Under no circumstances
may any cash, funds, securities, financial assets, or other property held in or
credited to the DIP Loan Proceeds Deposit Account or the proceeds thereof held
therein or credited thereto be used to pay any Prepetition obligation, or to
fund any payment to or in respect to the Joint Venture, or for any other purpose
except as permitted under the Interim Order or the Final Order and in compliance
with the Approved Budget.
SECTION 5.04     Notices.
(a)    The Borrower shall notify the Agent of, promptly but in all cases no
later than three Business Days (or later in good faith, at the discretion of
Agent, as directed by the Required DIP Lenders) after a Financial Officer of any
Group Member becomes aware or obtains knowledge of the existence of, any of the
following (which notice shall be promptly forwarded by the Agent to the DIP
Lenders)
(i)    The occurrence of any Default;
(ii)    Any event, matter, or development (including the commencement of, or any
material developments in, any action, investigation, suit, proceeding, audit,
claim, demand, order or dispute with, by or before any Governmental Authority
affecting any Group Member or the Joint Venture or any Property of any Group
Member or the Joint Venture) that has had or resulted in or would reasonably be
expected to have or result in a Material Adverse Effect;
(iii)    Any material change in accounting or financial reporting practices by
the Borrower or any of its Subsidiaries (including the Joint Venture);
(iv)    The acquisition of any real property by any Group Member or the Joint
Venture with a Fair Market Value in excess of $100,000.00;
(v)    The occurrence of a default or event of default under any material
Contractual Obligation of any Group Member or the Joint Venture or of the
termination of any


54

--------------------------------------------------------------------------------

 


material Contractual Obligation thereof, with notice of such occurrence or
termination to be accompanied by a detailed statement by a Financial Officer
setting forth the steps being taken by the Borrower or its Subsidiaries to cure
the effect of any such default or event of default; or
(vi)    Any event, or the existence of any circumstance, either individually or
in the aggregate, that could reasonably be expected to have or result in a
Material Adverse Effect, with notice of such occurrence or existence to be
accompanied by a detailed statement by a Financial Officer setting forth the
nature and anticipated effect thereof and any action proposed to be taken in
connection therewith.
(b)    The Borrower shall give the Agent (i) promptly after the occurrence of an
ERISA Event, notice of the occurrence of such ERISA Event, including a copy of
any notice filed in connection with such ERISA Event and (ii) promptly after any
Financial Officer of any ERISA Affiliate knows or has reason to know that a
request for a minimum funding waiver under the Code has been filed with respect
to any Title IV Plan or Multiemployer Plan, a written notice describing such
waiver request and any action that any ERISA Affiliate proposes to take with
respect thereto, together with a copy of any notice filed with the PBGC or the
IRS pertaining thereto (which notice shall be promptly forwarded by the Agent to
the DIP Lenders).
(c)    The Borrower shall provide the Agent written notice (which notice shall
be promptly forwarded by the Agent to the DIP Lenders) of each of the following
promptly after any Financial Officer of any Group Member knows of it (and, upon
reasonable request of the Agent or Required DIP Lenders, documents and
information in connection therewith): (i) (A) Releases in violation of
Environmental Law, (B) the receipt by any Group Member of any notice of
violation of or potential liability or similar notice under, or the existence of
any condition that would reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, or dispute alleging a violation of or liability under any Environmental
Law, in the case of (A), (B) or (C), to the extent that any such event either
individually or in the aggregate, that could reasonably be expected to have or
result in a Material Adverse Effect and (ii) the receipt by any Group Member of
notification that any Real Property of any Group Member is subject to any Lien
in favor of any Governmental Authority securing, in whole or in part,
Environmental Liabilities that, either individually or in the aggregate, that
could reasonably be expected to have or result in a Material Adverse Effect.
SECTION 5.05     Preservation of Existence. Each Group Member shall preserve and
maintain its legal existence, except in the consummation of transactions
expressly permitted by Section 6.04, and take all necessary steps to preserve
and maintain its rights (charter and statutory), privileges, franchises, and
Permits necessary or desirable to the normal conduct of its business, except
where


55

--------------------------------------------------------------------------------

 


the failure to take any such step that, either individually or in the aggregate,
could not reasonably be expected to have or result in a Material Adverse Effect.
SECTION 5.06     Compliance with Laws, OFAC; Anti-Corruption Laws.
(a)    Each Group Member shall comply with all applicable requirements of Law,
Contractual Obligations, and Permits, except for such failures to comply that,
either individually or in the aggregate, that could not reasonably be expected
to have or result in a Material Adverse Effect.
(b)    The Borrower will not directly or indirectly use the proceeds of the DIP
Loans or otherwise make available such proceeds to any Person, for the purpose
of financing the activities of any Person that is the target of any U.S.
sanctions administered by OFAC.
(c)    No part of the proceeds of the DIP Loans shall be used, directly or, to
the knowledge of the Borrower, indirectly by or on behalf of any Group Member,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain, or direct business
or obtain any improper advantage in violation of any Anti-Corruption Law.
SECTION 5.07     Payment of Obligations. Each Group Member shall pay or
discharge before they become delinquent more than 30 days (a) all material
claims, Taxes, assessments, charges, and levies imposed by any Governmental
Authority and (b) all other material lawful claims that, if unpaid would by the
operation of applicable requirements of Law become a Lien (other than a
non-consensual Permitted Lien) on any DIP Collateral or any other property of
any Group Member, except (in each case) for those the amount or validity of
which is being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Group Member in accordance with GAAP, or for those that, either
individually or in the aggregate, could not reasonably be expected to have or
result in a Material Adverse Effect.
SECTION 5.08     Maintenance of Property. Each DIP Loan Party shall, and shall
cause each of its Subsidiaries to, maintain and preserve (a) in good working
order and condition all of its property necessary in the conduct of its business
(ordinary wear and tear excepted) and (b) all Permits necessary for the conduct
of its business, and shall make all necessary filings with, and give all
required notices to, all relevant Governmental Authorities, except (in each
case) for such failures that, either individually or in the aggregate, could not
reasonably be expected to have or result in a Material Adverse Effect. Each DIP
Loan Party shall, and shall cause each of its Subsidiaries to, take all
reasonable and necessary steps, including, in any proceeding before the United
States Patent and Trademark Office or the United States Copyright Office, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the


56

--------------------------------------------------------------------------------

 


Intellectual Property, including, filing of applications for renewal, affidavits
of use and affidavits of incontestability, except (in each case) for such
failures that, either individually or in the aggregate, could not reasonably be
expected to have or result in a Material Adverse Effect
SECTION 5.09     Maintenance of Insurance. Each Group Member shall (a) maintain
or cause to be maintained in full force and effect all policies of insurance of
any kind with respect to the property and businesses of the Group Members with
financially sound and reputable insurance companies or associations (in each
case that are not Affiliates of the Borrower) of a nature and providing such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of the business of the Group Members and (b) subject to
Section 5.16, cause all such insurance relating to any property or business of
any DIP Loan Party to name the Agent (on behalf of the DIP Lenders) as
additional insured or loss payee, as appropriate and, to the extent permitted by
applicable Law, to provide 30 days’ (or 10 days’ in the event of cancellation
due to nonpayment of premium) prior written notice to the Agent of any
cancellation, material addition in amount, or material change in coverage.
SECTION 5.10     Keeping of Books. The Group Members shall keep proper books of
record and account, in which full, true and correct entries in all material
respects shall be made in accordance with GAAP and all other applicable
requirements of Law of all financial transactions and the assets and business of
each Group Member.
SECTION 5.11     Access to Books and Property; Sale Process Update.
(a)    Each Group Member shall permit the Agent, the DIP Lenders, and any
Related Party of any of them, as often as reasonably requested, at any
reasonable time during normal business hours and with reasonable advance notice
to (a) visit and inspect the property of each Group Member and examine and make
copies of and abstracts from, the corporate (and similar), financial, operating,
and other books and records of each Group Member, (b) discuss the affairs,
finances and accounts of each Group Member with any officer or director of any
Group Member and (c) communicate directly with any registered certified public
accountant of any Group Member. Each Group Member shall authorize their
respective registered certified public accountants to communicate directly with
the Agent, the DIP Lenders, and their respective Related Parties and to disclose
to the Agent, the DIP Lenders, and their respective Related Parties all
financial statements and other documents and information as they might have and
the Agent or any DIP Lender reasonably requests with respect to any Group
Member.
(b)    Without limiting the generality of the foregoing, subject to
confidentiality arrangements that are reasonably acceptable to the Borrower and
any participating DIP Lender, as applicable (including with respect to customary
“blow-out” provisions), senior management, the Chief Financial Officer, and any
advisor to the Group Members, as reasonably requested, shall meet


57

--------------------------------------------------------------------------------

 


with such DIP Lenders to discuss various matters relating to the Group Members ,
including, without limitation, strategic planning, cash and liquidity
management, and operational and restructuring activities.
(c)    Each Group Member shall use reasonable best efforts to afford the Agent,
the DIP Lenders, and any Related Party of any of them with substantially the
same access, as provided in the foregoing clauses (a) through (b), with respect
to the Joint Venture.
(d)    Without limiting the generality of the foregoing, the Borrower shall keep
the DIP Lenders, subject to confidentiality arrangements that are reasonably
acceptable to the Borrower and any participating DIP Lender, as applicable
(including with respect to “blow-out” provisions reasonably acceptable to the
Required DIP Lenders) and their advisors promptly and fully apprised of any and
all developments with respect to any Permitted Going-Concern Sale, including
furnishing copies of any and all such bids (redacted to the extent necessary to
keep confidential the identity of the bidder) within one Business Day of receipt
of the same by the Borrower or its advisors.
SECTION 5.12     Environmental.
(a)    Each Group Member shall comply with all applicable Environmental Laws
(including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority), except for failures to comply that could not reasonably be expected
to have a Material Adverse Effect.
(b)    No Group Member shall cause any Release of any Hazardous Material at or
from any Real Property that would violate any Environmental Law, other than such
violations or Environmental Liabilities that, either individually or in the
aggregate, could not reasonably be expected to have or result in a Material
Adverse Effect.
SECTION 5.13     Use of Proceeds; Margin Stock. The proceeds of the DIP Loans
shall be used by the Borrower solely for the following purposes, in each case,
in accordance with and subject to the Interim Order or Final Order, as
applicable, and the Approved Budget: (i) for general corporate and working
capital purposes, (ii) for the payment of restructuring costs (including the
costs of the Chapter 11 Cases), and (iii) for the payment of fees, costs, and
expenses related to this Agreement. None of such proceeds shall be used to
purchase or carry margin stock (within the meaning of Regulation U of the
Federal Reserve Board) in contravention of Regulation U of the Federal Reserve
Board.
SECTION 5.14     Additional Collateral and DIP Loan Parties. Each DIP Loan Party
shall do each of the following within 30 days after the creation or acquisition
of a Domestic Subsidiary:


58

--------------------------------------------------------------------------------

 


(a)    Deliver to the Agent an executed Assumption Agreement and, to the extent
applicable as requested by the Agent (at the direction of the Required DIP
Lenders), such other documents, in each case in form and substance reasonably
satisfactory to the Agent (with the consent of the Required DIP Lenders) in
order to ensure the following:
(i)    Each such wholly owned Domestic Subsidiary of any DIP Loan Party shall
Guarantee, as primary obligor and not as surety, the payment of the DIP
Obligations of the Borrower; and
(ii)    Each DIP Loan Party (including any Person required to become a
Subsidiary Guarantor pursuant to Section 5.14(a)(i)) shall effectively grant to
the Agent, for its benefit and for the benefit of the DIP Lenders, a valid and
enforceable security interest in all of its property, including all of its
Equity Interests and other Securities (other than, in each case, Excluded
Assets) as security for the DIP Obligations of such DIP Loan Party;
provided that (x) the DIP Loan Parties, individually or collectively, shall not
be required to pledge or grant a Lien on any Excluded Assets and (y) such
Subsidiary shall not be required to execute and deliver any physical mortgages,
deeds of trust or deeds to secure debt on any owned or leased real Property,
other than Material Real Property as provided in Section 5.14(c);
(b)    Deliver to the Agent all documents representing all Equity Interests and
other Securities that are evidenced by certificates and pledged pursuant to the
documents delivered pursuant to Section 5.14(a), together with undated powers or
endorsements duly executed in blank;
(c)    In the event that (i) as of the Closing Date, any DIP Loan Party owns any
Material Real Property, or (ii) after the Closing Date, any newly acquired
Subsidiary as described in Section 5.14(a) owns, or any existing DIP Loan Party
acquires, any Material Real Property, if requested by the Agent at the direction
of the Required DIP Lenders, such DIP Loan Party shall execute and deliver to
the Agent, within 60 days of request (subject to extension by the Required DIP
Lenders in their discretion), a Mortgage on such Material Real Property. Within
thirty (30) days of (i) the acquisition after the Closing Date of any Material
Real Property, and (ii) any DIP Loan Party entering into any lease or sublease
for Material Leased Property, the Borrower shall provide notice thereof to the
Agent;
(d)    To take all other actions necessary to ensure the validity or continuing
validity of any guaranty for the DIP Obligations or of any DIP Lien securing any
obligation, to perfect, maintain, evidence ,or enforce any DIP Lien securing any
DIP Obligation or to ensure such DIP Liens priority set forth in the DIP Loan
Documents to which such DIP Loan Party is a party, including the filing of UCC
financing statements in such jurisdictions as may be required by such DIP Loan
Documents or applicable requirements of Law or as the Agent may otherwise
reasonably request;


59

--------------------------------------------------------------------------------

 


(e)    Deliver to the Agent legal opinions relating to the matters described in
this Section 5.14, as may be reasonably required by, and which shall be in form
and substance and from counsel reasonably satisfactory to, the Agent (at the
direction of the Required DIP Lenders); and
(f)    Take all actions as reasonably requested by the Agent (at the direction
of the Required DIP Lenders) to ensure the Agent has a valid, enforceable and
perfected DIP Lien against any DIP Collateral located outside the United States.
SECTION 5.15     Deposit Accounts; Securities Accounts.
(a)    Subject to Section 5.16, each DIP Loan Party shall maintain its deposit
accounts and securities accounts in a manner satisfactory to the Agent (at the
direction of the Required DIP Lenders), including (if requested by the Agent or
Required DIP Lenders) subject to acceptable Control Agreements in order provide
the Agent with perfection of its DIP Liens (for its benefit and for the benefit
of the DIP Lenders) on and in the funds on deposit in any such deposit account
(other than any Excluded Deposit Account) and is otherwise as set forth on
Schedule 5.15; provided that the DIP Loan Parties shall not be required to enter
into a Control Agreement with respect to either SVB Cash Collateral Account;
provided further that, regardless of whether a Control Agreement is delivered
and executed, all such deposit accounts (other than Excluded Deposit Accounts
but including the SVB Cash Collateral Accounts) shall in all cases, together
with the funds on deposit in all such deposit accounts, constitute DIP
Collateral subject to the DIP Liens as provided herein, pursuant to the Orders;
provided, further, for the avoidance of doubt, the lien on the SVB Cash
Collateral Accounts in favor of the Agent for its benefit and for the benefit of
the DIP Lenders shall be junior to the lien on such SVB Cash Collateral Accounts
in favor of SVB.
(b)    [Reserved.]
(c)    The DIP Loan Parties agree that all deposits made in, and payments made
to, a DIP Loan Party’s deposit account (other than any Excluded Deposit Account)
and other funds received and collected by the Agent, whether on the Accounts or
other DIP Collateral or otherwise shall be the DIP Collateral of the Agent (for
its benefit and for the benefit of the DIP Lenders), subject to Permitted Liens
(including the Permitted Senior Liens).
(d)    The DIP Loan Parties jointly and severally agree to reimburse the Agent
promptly on demand for any amounts owed or paid to any financial institution or
other Person involved in the transfer of funds to or from the deposit accounts
arising out of the Agent’s payments to or indemnification of such financial
institution or other Person. The obligation of the DIP Loan Parties to reimburse
the Agent, for such amounts pursuant to this Section 5.15, shall survive the
termination or non-renewal of this Agreement.


60

--------------------------------------------------------------------------------

 


(e)    All proceeds of the DIP Loans shall be deposited into the DIP Loan
Proceeds Deposit Account, and all amounts therein shall be invested at all times
in cash and cash equivalents. Withdrawals from the DIP Loan Proceeds Deposit
Account shall only be used for the permitted purposes described under Section
5.13.
SECTION 5.16     Post-Closing Matters. The DIP Loan Parties shall take any and
all actions and provide such deliverables, in a manner and in form and substance
reasonably satisfactory to the Agent (at the direction of the Required DIP
Lenders), as may be reasonably requested by the Agent (at the direction of the
Required DIP Lenders) in furtherance of the reporting requirement or borrowing
procedures expressly set forth herein or to ensure the perfection and priority
of the DIP Liens granted to the DIP Lenders or to the Agent for its benefit and
for the benefit of the DIP Lenders.
SECTION 5.17     Milestones. The Borrower shall comply with each of the
Milestones with respect to the Chapter 11 Cases.
ARTICLE VI    

NEGATIVE COVENANTS; BUDGETS AND VARIANCE TESTING
Until the DIP Commitments have expired or been terminated and all DIP
Obligations have been indefeasibly paid in full in cash (other than contingent
indemnification obligations for which claims have not been asserted), each DIP
Loan Party hereby covenants and agrees, on its own behalf and on behalf of each
other Group Member, that:
SECTION 6.01     Indebtedness; Payments Thereof. No Group Member shall, directly
or indirectly, incur, suffer to exist or otherwise become or remain liable with
respect to or responsible for, any Indebtedness except for the following:
(a)    Indebtedness of the DIP Loan Parties under or pursuant to the DIP Loan
Documents and all other DIP Obligations;
(b)    [Reserved];
(c)    Indebtedness existing on the Closing Date and set forth on Schedule 6.01;
(d)    Indebtedness of (i) any DIP Loan Party owning to any other DIP Loan Party
or (ii) any Subsidiary that is not a DIP Loan Party owed to any other Subsidiary
that is not a DIP Loan Party or any DIP Loan Party;
(e)    [Reserved];


61

--------------------------------------------------------------------------------

 


(f)    Indebtedness in connection with one or more standby letters of credit or
performance bonds issued in the ordinary of business or pursuant to
self-insurance obligations incurred in the ordinary course of business; provided
that the aggregate amount of such Indebtedness outstanding at any one time shall
not exceed $250,000 in the aggregate for all Group Members;
(g)    Indebtedness represented by property, liability, and workers’
compensation insurance (which may be in the form of letters of credit); provided
that the aggregate amount of such Indebtedness outstanding at any one time shall
not exceed $125,000 in the aggregate for all Group Members;
(h)    Investments permitted by Section 6.03(a)(iii) (it being understood that
any such Investments and any related Indebtedness shall require the prior
written consent of the Required DIP Lenders); and
(i)    Indebtedness arising from (i) the honoring by a bank or other financial
institution of a check, draft, or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within ten (10) Business Days of its incurrence, (ii) VAT or other
Tax guarantees incurred in the ordinary course of business; provided that the
aggregate amount of such Indebtedness outstanding at any one time shall not
exceed $125,000 in the aggregate for all Group Members; and (iii) self-insurance
obligations or captive insurance-company obligations of the financing of
insurance premiums in the ordinary course of business, subject to the Approved
Budget.
Notwithstanding anything herein to the contrary, in no event shall any DIP Loan
Party make any payment on account of any Prepetition obligation unless consented
to by the Required DIP Lenders or pursuant to an order entered by the Bankruptcy
Court after notice and a hearing.
SECTION 6.02     Liens. No Group Member shall incur, permit, maintain, or
otherwise suffer to exist any Lien upon or with respect to any of its property,
whether now owned or hereafter acquired, or assign any right to receive income
or profits, except for the following (the “Permitted Liens”):
(a)    DIP Liens created pursuant to any DIP Loan Document securing the DIP
Obligations;
(b)    [Reserved];
(c)    Pledges or deposits under workers’ compensation legislation, unemployment
insurance legislation, old age pension legislation, other social security
legislation, or similar legislation, or good-faith deposits or other Liens in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness), or leases to which such Person is a party, or deposits


62

--------------------------------------------------------------------------------

 


or Liens to secure public or statutory obligations of such Person or deposits of
cash or United States government bonds to secure surety or appeal bonds to which
such Person is a party, in each case incurred in the ordinary course of
business;
(d)    (i) Liens imposed by Laws, including landlord’s and carriers’,
warehousemen’s, employees’, banks’, mechanics’ and construction Liens and other
similar Liens, and (ii) Liens to secure claims for labor, materials, or
supplies, in each case on the property of the Borrower or any Restricted
Subsidiary, and arising in the ordinary course of business and securing payment
of obligations that are not more than 60 days past due, or are being contested
in good faith by appropriate proceedings, provided a reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made in respect thereof;
(e)    Liens for taxes, assessments, or other governmental charges not yet
subject to penalties for non-payment or which are being contested in good faith
by appropriate proceedings; provided that a reserve of other appropriate
provisions, if any, as shall be required by GAAP shall have been made in respect
thereof;
(f)    [Reserved];
(g)    Liens in favor of issuers of surety or performance bonds or letters of
credit or bankers’ acceptances issued pursuant to the request of and for the
account of such Person in the ordinary course of its business, at any time
outstanding not to exceed $100,000 in the aggregate;
(h)    Encumbrances, ground leases, easements, or reservations of, or rights of
others for, licenses, rights of way, sewers, gas and oil, electric lines,
telegraph, telephone, and cable lines and other similar purposes, or zoning,
building codes, or other restrictions (including, without limitation, defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which do not secure indebtedness or which in
the aggregate materially impair the use of such property in the operation of the
business of such Person;
(i)    Leases, licenses, subleases, and sublicenses of real Property and
Intellectual Property and Liens on Intellectual Property, in each case, entered
into or incurred in the ordinary course of business; provided that such Liens do
not secure Indebtedness;
(j)    Any covenant not to assert claims of infringement, misappropriation, or
other violation with respect any to Intellectual Property;
(k)    Liens arising solely by virtue of any statutory or common-law provisions
relating to banker’s Liens, rights of setoff, or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;


63

--------------------------------------------------------------------------------

 


(l)    Liens (x) of a collection bank arising under UCC Section 4-210 on the
items in the course of collection, and (y) in favor of a banking or other
financial institution arising as a matter of law or contract encumbering
deposits or other funds maintained with a financial institution (including the
right of setoff), which are within the general parameters customary in the
banking industry; provided that such Liens do not secure obligations in excess
of $25,000 in the aggregate at any one time outstanding;
(m)    Permitted Senior Liens;
(n)    Any interest or title of a lessor under any lease or similar arrangement
in the ordinary course of business;
(o)    Liens arising by operation of law or under lease to secure landlords,
lessors, or under leases or rental agreements arising in the ordinary course of
business and securing payment of obligations that are not more than 60 days past
due or are being properly contested in good faith by appropriate proceedings,
provided that a reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made in respect thereof;
(p)    Deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business to the extent secured only by unearned premiums
thereunder;
(q)    Deposits in the ordinary course of business solely to the extent such
deposits are consistent with the Approved Budget;
(r)    Liens arising out of conditional sale, title retention, consignment, or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business; and
(s)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; provided that the aggregate amount of
obligations or other liabilities secured by such Liens do not exceed $125,000 in
the aggregate at any one time outstanding.
SECTION 6.03     Investments. No Group Member shall make or maintain, directly
or indirectly, any Investment except for the following:
(a)    Investments (i) by the Borrower or any Subsidiary in any DIP Loan Party,
(ii) by any Subsidiary that is not a DIP Loan Party in any other Subsidiary that
is also not a DIP Loan Party and (iii) by a DIP Loan Party in a Subsidiary that
is not a DIP Loan Party, subject to the prior written consent of the Required
DIP Lenders;


64

--------------------------------------------------------------------------------

 


(b)    Investments held by any Group Member in the form of cash and cash
equivalents;
(c)    Investments in the form of receivables owing to the Borrower or any
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms;
(d)    Investments in existence on, or that are made pursuant to legally binding
written commitments that are in existence on, the Closing Date and are set forth
on Schedule 6.03;
(e)    [Reserved];
(f)    Investments in the form of advances, loans, or credit extensions to
distributors, customers, brokers, suppliers and vendors, in each case, incurred
in the ordinary course of business; and
(g)    Any Investment consisting of the licensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
Persons in the ordinary course of business.
For the avoidance of doubt and notwithstanding anything in the foregoing to the
contrary, from and after the Petition Date, no DIP Loan Party shall make any
cash payment, capital contribution, Investment, or other payment, or provide any
in-kind services, with respect to the Joint Venture without the written consent
of the Required DIP Lenders.
SECTION 6.04     Fundamental Changes. No Group Member shall, in a single
transaction or through a series of related or unrelated transactions,
consolidate with or merge with or into any other Person, whether or not such
Group Member is the surviving corporation, or sell, assign, transfer, lease or
otherwise dispose of all or substantially all of its properties and assets
(including, for the avoidance of doubt, its interests with respect to the Joint
Venture) to any Person or group of affiliated Persons, other than in connection
with any Permitted Going-Concern Sale, provided that in any such credit bid, any
non-consenting DIP Lender shall retain the right hereunder to have its Pro Rata
DIP Share of its DIP Obligations repaid in full in cash upon the closing of any
such credit bid transaction.
SECTION 6.05     Sales. No Group Member shall make any Sales except for the
following:
(a)    A Permitted Going-Concern Sale, which (for the avoidance of doubt) shall
be consummated pursuant to a bid-procedures motion filed in and order entered by
the Bankruptcy Court and sale motion filed in and order entered by the
Bankruptcy Court, in each case in form and substance acceptable to the Required
DIP Lenders and in compliance with the Milestones; provided


65

--------------------------------------------------------------------------------

 


that, pursuant to the terms hereof, the Agent (at the direction of the Required
DIP Lenders) shall be permitted to “credit bid” the DIP Obligations in any
Permitted Going-Concern Sale; provided further that in any such credit bid, any
non-consenting DIP Lender shall retain the right hereunder to have its Pro Rata
DIP Share of its DIP Obligations repaid in full in cash upon the closing of any
such credit bid transaction;
(b)    A Sale by a Subsidiary to a DIP Loan Party; provided that the transferee
shall comply with Section 5.14;
(c)    A Sale of assets in a single transaction or series of related
transactions having a Fair Market Value of $100,000.00 or less, individually or
in the aggregate;
(d)    A Sale of assets in a single transaction or series of related
transactions having a Fair Market Value in excess of $100,000.00, individually
or in the aggregate, in each case, subject to the prior written consent of the
Required DIP Lenders;
(e)    Any grant of any license of Patents, Trademarks, know-how, or any other
Intellectual Property in the ordinary course of business which does not
materially interfere with the business of the Borrower and its Subsidiaries
taken as a whole (for the avoidance of doubt, other than perpetual licenses of
any material Intellectual Property); and
(f)    Any Investment permitted by Section 6.03(a)(iii) (it being understood
that any such Investment and/or Sale shall require the prior written consent of
the Required DIP Lenders);
provided that, in the case of the Sales described in clauses (b) and (c) above,
(i) the applicable Group Member shall receive consideration in respect of such
Sale equal to at least the Fair Market Value of the assets or property subject
to such Sale and (ii) unless otherwise agreed to by the Required DIP Lenders,
100% of the consideration received by the applicable Group Member in respect of
such Sale shall be in the form of cash and shall be received by the applicable
Group Member at the closing of such Sale.
SECTION 6.06     Restricted Payments; Joint Venture Payments. No Group Member
shall, directly or indirectly, declare, order, pay, make, or set apart any sum
for any (i) Restricted Payment or (ii) without the consent of the Required DIP
Lenders, any payment with respect of the Joint Venture.
SECTION 6.07     Change in Nature of Business. No Group Member shall carry on
any business, operations, or activities other than Permitted Business
Activities.
SECTION 6.08     Transactions with Affiliates. The Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, enter into or
suffer to exist any transaction or series


66

--------------------------------------------------------------------------------

 


of related transactions (including, without limitation, the sale, purchase,
exchange, or lease of assets, property or services) with any Affiliate of the
Borrower, without the prior written consent of the Required DIP Lenders, except
for (a) reasonable and customary compensation paid to executive officers or
directors of the Group Members, in each case, in their capacities as such and to
solely to the extent set forth in the Approved Budget, (b) transactions between
or among DIP Loan Parties, (c) transactions between or among Subsidiaries that
are not DIP Loan Parties, (d) transactions between or among any DIP Loan Party,
on the one hand, and any Subsidiary that is not a DIP Loan Party, on the other
hand; provided, however, that each such transaction is Arms-Length Transaction
for Fair Market Value, and does not otherwise constitute a Restricted Payment,
and (e) transactions pursuant to Contractual Obligations in effect on the
Closing Date and that are set forth on Schedule 6.08.
For the avoidance of doubt and notwithstanding anything in the foregoing to the
contrary, no DIP Loan Party shall make any payment or capital contribution or
provide any in-kind services to, or enter into any transaction with respect to,
the Joint Venture, without the written consent of the Required DIP Lenders.
SECTION 6.09     Burdensome Agreements. No Group Member shall enter into or
permit to exist any Contractual Obligation (other than this Agreement or any
other DIP Loan Document) that limits the ability:
(a)    Of any Subsidiary to make Restricted Payments to any DIP Loan Party or to
otherwise transfer property to or invest in any DIP Loan Party, except for any
agreement in effect on the Closing Date and described on Schedule 6.09; or
(b)    Of any DIP Loan Party to create, incur, assume, or suffer to exist DIP
Liens on the DIP Collateral, or any other Lien, security interest, or
encumbrance in favor of the DIP Lenders with respect to the DIP Obligations,
except for any agreement in effect on the Closing Date and described on Schedule
6.09.
SECTION 6.10     Modification of Certain Documents. No Group Member shall do any
of the following:
(a)    Waive or otherwise modify any term of any Organizational Document of any
Group Member or the Joint Venture (limited to what is in such Group Member’s
control), or form, create or acquire any Person, or otherwise change the capital
structure of any Group Member or the Joint Venture (limited to what is in such
Group Member’s control), as applicable, except as required by the Bankruptcy
Code; or
(b)    Waive or otherwise modify any term of any Prepetition obligation.


67

--------------------------------------------------------------------------------

 


SECTION 6.11     Accounting Changes; Fiscal Year. No Group Member shall change
its (a) accounting treatment or reporting practices, except as required by GAAP
or any requirement of Law or (b) its Fiscal Year or its method for determining
fiscal quarters or fiscal months.
SECTION 6.12     Payments of Prepetition Indebtedness. None of the Borrower or
its Subsidiaries shall make any payments of principal of or interest on, or
otherwise make any payment in respect of, or provide consideration to, any
Prepetition Indebtedness, unless consented to by the Required DIP Lenders or
pursuant to an order entered by the Bankruptcy Court after notice and a hearing.
SECTION 6.01     Chapter 11 Claims. No DIP Loan Party shall incur, create,
assume, suffer to exist or permit any claim against (including any other
super-priority claim) or Lien on any DIP Collateral that is equal with or senior
to the DIP Obligations or the DIP Liens, as applicable, except for the Carve-Out
and the Permitted Senior Liens.
SECTION 6.02     Prohibited Use of Proceeds. Unless and to the extent provided
in the Interim Order or Final Order, as applicable, no DIP Loan Party shall (a)
use any cash or cash equivalents (including any proceeds of the DIP Loans) to
fund any objection, proceeding, or other litigation (i) against the Agent or any
of the DIP Lenders (in their capacities as such or as Prepetition noteholders or
equity investors in any DIP Loan Party) or any of their respective Affiliates,
(ii) challenging the validity, perfection, priority, extent, or enforceability
of the DIP Liens or any other Lien or security interest granted to the Agent or
the DIP Lenders or any of their respective Affiliates, or (iii) challenging,
disputing or objecting to the claims of the Agent or the DIP Lenders or any
other DIP Obligation, as to the validity, extent, enforceability or priority of
any such claim, (b) use the proceeds of any DIP Loan to commence or support, or
pay any professional fees incurred in connection with, any adversary proceeding,
motion, or other action that seeks to challenge, contest, or otherwise seek to
impair or object to the validity, extent, enforceability or priority of the DIP
Liens, claims with respect to the DIP Obligations, or rights in favor of the
Agent or the DIP Lenders (in their capacities as such or as Prepetition
noteholders or equity investors in any DIP Loan Party) or any of their
respective Affiliates, or (c) to pay any Prepetition obligation unless consented
to by the Required DIP Lenders or pursuant to an order entered by the Bankruptcy
Court after notice and a hearing.
SECTION 6.03     Amendments to the Orders. No DIP Loan Party shall amend,
supplement, or otherwise modify the Orders, or seek Bankruptcy Court approval
for any such amendment, supplement or other modification, without the written
consent of the Agent at the direction of the Required DIP Lenders, in their sole
discretion.
SECTION 6.04     Budget and Variance Test; Budget Covenant.


68

--------------------------------------------------------------------------------

 


(a)    Initial Budget and Approved Budget. The DIP Loan Parties have prepared
and delivered to the Agent and the DIP Lenders (other than a DIP Lender who
elects in writing to the DIP Loan Parties not to receive the foregoing), and the
DIP Lenders have approved, (x) an initial 13-week budget projecting operations
(on a consolidated basis), containing line items of sufficient detail to show
receipts and disbursements for such 13-week period, including (without
limitation) the anticipated weekly uses of the DIP Loans for such period, and
which shall provide (among other things) for the payment of the fees and
expenses, including DIP Lender Professional Fees (including, for the avoidance
of doubt, of Brown Rudnick, Ashby & Geddes, and GLC), ordinary-course expenses,
fees, and expenses related to the Chapter 11 Cases, and working capital and
other general corporate needs, which budget shall be in form and substance, and
based on assumptions satisfactory to, the Required DIP Lenders, a copy of which
is attached hereto as Exhibit A, and (y) a projected statement of cash flows on
a quarterly basis for the six (6) month period following the Petition Date, in
form and substance satisfactory to the Required DIP Lenders (the “Initial Cash
Flow Statement”), a copy of which is attached hereto as Exhibit B ((x) and (y)
collectively, the “Initial Budget”). The Initial Budget, and each subsequent
Updated Budget (as defined below) hereunder, shall be deemed the “Approved
Budget” for all purposes under the DIP Loan Documents until superseded by
another Approved Budget pursuant to the provisions set forth below.
(b)    Updated Budget. On or before 5:00 p.m. New York City time on Thursday,
August 10, 2017 and, thereafter, the first Thursday of each calendar month
(commencing with September 7, 2017), the DIP Loan Parties shall deliver to the
Agent and the DIP Lenders (1) updated 13-week budgets (or the previously
supplemented Approved Budget, as the case may be), covering the 13-week period
that commences with the week such updated budgets are delivered, consistent with
the form and level of detail of the Initial Budget and otherwise in form and
substance satisfactory to the Required DIP Lenders, and (2) an updated statement
of consolidated cash flows for the 13-week period that commences with the week
such updated statement is delivered, consistent with the form and level of
detail of the Initial Cash Flow Statement and otherwise in form and substance
satisfactory to the Agent at the direction of the Required DIP Lenders
(together, an “Updated Budget”). Upon (and subject to) the approval of any such
Updated Budget by the Required DIP Lenders, such Updated Budget shall constitute
the then-Approved Budget; provided, that in the event the Required DIP Lenders
and DIP Loan Parties are unable to reach agreement regarding an Updated Budget,
then the Approved Budget most recently in effect shall remain the Approved
Budget; provided further that the failure of the DIP Loan Parties to agree with
the Required DIP Lenders on an Updated Budget within three (3) calendar days of
any date upon which the DIP Loan Parties are obligated to deliver an Updated
Budget shall constitute an “Event of Default” (as defined in the DIP Credit
Agreement) .
(c)    Variance Reporting. By no later than 5:00 p.m. New York City time on the
Thursday of each calendar week, commencing with Thursday, August 10, 2017 (each
such date, a “Variance Report Date”), the DIP Loan Parties shall deliver to the
Agent and the DIP Lenders a


69

--------------------------------------------------------------------------------

 


variance report setting forth, in reasonable detail, any differences between
actual receipts and disbursements verses proposed receipts and disbursements set
forth in the Approved Budget for the prior week, on a line-item and aggregate
basis, on a weekly basis and a cumulative basis from the beginning of the period
covered by the then-current Approved Budget, together with a statement
certifying compliance with the Budget Covenants (as defined below) (with
supporting back-up in reasonable detail) explaining in reasonable detail all
material variances from the then-current Approved Budget for such week/period
and certifying that no disbursements inconsistent with the Approved Budget have
been made.
(d)    Permitted Variances. The DIP Loan Parties shall not make any payment that
would result in occurrence of any of the following, or otherwise permit any of
the following to occur (the “Budget Covenant”): (i) a negative variance with
respect to receipts, taken on a line-item or cumulative basis, to exceed 10.0%;
(ii) a positive variance with respect to disbursements (provided that
disbursements to (x) the DIP Lender Professionals and (y) the professionals
retained by the Debtors (including (i) Rothschild Inc., (ii) Davis Polk &
Wardwell LLP, (iii) Richards, Layton & Finger P.A. and (iv) Kurtzman Carson
Consultants LLC) on account of such Debtors’ professionals’ standard hourly
rates or similar terms of engagement (but excluding, in all cases, any success
or exit fee or bonus to be paid to any of the Debtors’ professionals, except
with the consent of the Required DIP Lenders or as set forth in the Approved
Budget), shall not be included or otherwise considered for such variance
testing), taken on a line-item or cumulative basis, to exceed 10.0%; (iii) the
variance in total cash burn by the DIP Loan Parties to exceed 10.0%; or (iv) the
making of any disbursement by any DIP Loan Party not contemplated by the
Approved Budget (after giving effect to the foregoing variances) without having
received the prior written consent of the Required DIP Lenders (which consent
may be withheld in their sole discretion); provided that, for purposes of
determining compliance with such Budget Covenant, there shall be permitted a
carry-forward of any unused line-item surplus from week to week, solely as to
such line item (and not on a cumulative basis) (such variances, collectively,
the “Permitted Variance”). Unless consented to by the Required DIP Lenders, the
DIP Loan Parties’ failure to comply with the Budget Covenant shall constitute an
Event of Default.
(e)    Approval Required for Variances.
(i)    Variances (other than as permitted above), if any, from the Approved
Budget, and any proposed change to the Approved Budget, shall be subject to
written agreement by the DIP Loan Parties and the Required DIP Lenders (in their
sole discretion). Any incurrence or payment by any of the DIP Loan Parties of
expenses other than as set forth in the then-Approved Budget (subject to the
Permitted Variance) shall constitute an Event of Default; provided that
disbursements to the DIP Lender Professionals shall not be included or otherwise
considered for such variance testing.


70

--------------------------------------------------------------------------------

 


(ii)    With respect to any request by the DIP Loan Parties to fund any
obligations of the Joint Venture that are not otherwise included in the Approved
Budget, the DIP Loan Parties shall provide the DIP Lenders with a request for
such funding which shall include the aggregate principal amount and the required
timing for such funding, which the Required DIP Lenders agree in good faith to
review and either approve or decline to approve in good faith within 48 hours of
such request being made.
(f)    Payment of Professional Fees. Notwithstanding anything to the contrary
herein, the DIP Loan Parties shall ensure that the timely (not less than
monthly) payment of all DIP Lender Professional Fees that are not in dispute (in
accordance with the provisions of the applicable Order with respect thereto), in
accordance with the DIP Loan Documents, including the Approved Budget.
SECTION 6.05     Statements. The DIP Loan Parties shall not make any written
statement or take any action challenging the validity, priority, or
enforceability of DIP Liens on the DIP Collateral or the allowance or priority
of the DIP Lenders’ claims on such DIP Collateral (or support or acquiesce in
another party’s doing the same).
ARTICLE VII    

EVENTS OF DEFAULT
SECTION 7.01     Events of Default. Each of the following shall be an event of
default (each, an “Event of Default”) shall occur:
(a)    The Borrower shall fail to pay any principal of any DIP Loan when and as
the same shall become due and payable, whether on the Maturity Date or any
earlier Termination Date, or at a date fixed for prepayment thereof or
otherwise, in cash;
(b)    The Borrower shall fail to pay in cash any interest on any DIP Loan or
any fee or any other DIP Obligation (other than interest) (including in full in
cash on the Maturity Date or any earlier Termination Date) payable under this
Agreement or under any other DIP Loan Document, when and as the same shall
become due and payable, and such failure shall continue (without the requirement
of notice to any DIP Loan Party) unremedied for a period of two or more Business
Days;
(c)    Any representation, warranty, or certification made or deemed made by or
on behalf of any Group Member in any DIP Loan Document or by or on behalf of any
Group Member (or any Financial Officer thereof) in connection with any such DIP
Loan Document (including in any document delivered in connection with any such
DIP Loan Document) shall prove to have been incorrect in any material respect
(or in any respect, if such representation or warranty


71

--------------------------------------------------------------------------------

 


is qualified by materiality or with reference to a Material Adverse Effect) when
made or deemed made;
(d)    Any Group Member shall fail to comply with (i) any provision of Section
5.01, Section 5.02, Section 5.03, Section 5.04, Section 5.05, Section 5.07,
Section 5.09, Section 5.11, Section 5.13, Section 5.14, Section 5.15, Section
5.16, Section 5.17, or Article VI, without the requirement of notice to any DIP
Loan Party or the opportunity to cure or remedy, or (ii) any other provision of
any DIP Loan Document, if such failure shall remain unremedied for three
Business Days after the date on which notice thereof shall have been given to
the Borrower by the Agent or the Required DIP Lenders;
(e)    (i) Any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise), after the lapse of all applicable grace periods, on any
Indebtedness of any Group Member (other than the DIP Obligations) and, in each
case, such failure relates to Indebtedness having a principal amount of $250,000
or more, (ii) any other material event shall occur or material condition shall
exist under any Contractual Obligation relating to any such Indebtedness, if the
effect of such event or condition, after the lapse of all applicable grace
periods, is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness, or (iii) any such Indebtedness shall become or be declared to
be due and payable, or be required to be prepaid, redeemed, defeased, or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof; provided that this clause ‎(e) shall not relate to
any Indebtedness outstanding hereunder or to any Indebtedness of any Debtor that
was incurred prior to the Petition Date (or, if later, the date on which such
Person became a Debtor).
(f)    Any DIP Loan Party shall incur any obligation or make any disbursement
with respect to or for the benefit of the Joint Venture, without the prior
written consent of the Required DIP Lenders (which consent may be withheld in
their sole discretion), which shall in all cases constitute an immediate Event
of Default hereunder;
(g)    One or more judgments, orders, or decrees (or other similar process)
shall be rendered against any Group Member involving an aggregate amount
(excluding amounts adequately covered by insurance payable to any Group Member,
to the extent the relevant insurer has not denied coverage therefor) in excess
of $250,000 and (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgment, order, or decree or (ii) such judgment, order
or decree shall not have been vacated or discharged for a period of 30
consecutive days and there shall not be in effect (by reason of a pending appeal
or otherwise) any stay of enforcement thereof;


72

--------------------------------------------------------------------------------

 


(h)    One or more ERISA Events shall have occurred that, individually or in the
aggregate, could reasonably be expected to have or result in Material Adverse
Effect on the Group Members or any of them;
(i)    Except pursuant to a valid, binding, and enforceable termination or
release permitted under the DIP Loan Documents and executed by the Agent or as
otherwise expressly permitted under any DIP Loan Document, (i) any provision of
any DIP Loan Document shall, at any time after the delivery of such DIP Loan
Document, fail to be valid and binding on, or enforceable against, any DIP Loan
Party party thereto or (ii) any such DIP Loan Document purporting to grant DIP
Liens securing the DIP Obligations shall, at any time after the delivery of such
DIP Loan Document, fail to create such valid and enforceable DIP Liens (with the
priority prescribed in the DIP Loan Documents) on any portion of the DIP
Collateral or any such DIP Lien shall fail or cease to be a perfected Lien with
the priority required in the relevant DIP Loan Document or any Group Member
shall state in writing that any of the events described in clause (i) or (ii)
above shall have occurred, or any Group Member shall submit to the Bankruptcy
Court any motion or other filing challenging the validity, priority ,or
enforceability of DIP Liens on the DIP Collateral or the allowance or priority
of any claim with respect to the DIP Obligations;
(j)    There shall occur any Change of Control;
(k)    The DIP Loan Parties increase the compensation or benefits of any officer
or executive employee or modify the terms of any related Contractual Obligation
or other arrangement in a manner that increases the compensation or benefits of
any officer or executive employee on terms not acceptable to the Required DIP
Lenders, unless such increase or modification (i) has been approved by the
Bankruptcy Court or (ii) results from changes or amendments to employee benefit
plans required by applicable Law;
(l)    Any failure to comply with the then-Approved Budget and Budget Covenant,
or the making of any payment not permitted thereunder (including, for the
avoidance of doubt, any payment with respect to the Joint Venture not consented
to in advance in writing by the Required DIP Lenders);
(m)    Any DIP Loan Party shall adopt any employee-incentive plan that is not
reasonably acceptable to the Required DIP Lenders, unless such
employee-incentive plan has been approved by the Bankruptcy Court;
(n)    [Reserved];
(o)    Any of the following shall fail to occur (collectively, the
“Milestones”):
(i)    Commencement of the Chapter 11 Cases no later than August 4, 2017;


73

--------------------------------------------------------------------------------

 


(ii)    Filing of a motion for entry of the Interim Order within one Business
Day of the Petition Date;
(iii)    Entry of the Interim Order within five days of the Petition Date;
(iv)    Entry of the Final Order within 40 days of the Petition Date;
(v)    Each of the following (collectively, the “Sale Process Milestones”):
(A)Filing of a motion for entry of an order approving the Debtors’ bid
procedures motion within one Business Day of the Petition Date;
(B)Entry of an order approving the Debtors’ bid procedures motion within 28 days
of the Petition Date; provided that the Debtors shall use best efforts
(including filing a motion to shorten notice under Local Bankruptcy Rule
6004-1(c)) to obtain entry of such order within 15 days of the Petition Date;
(C)Initial bid deadline within the later to occur of (i) 50 days of the Petition
Date and (ii) 20 days from entry of an order approving the Debtors’ bid
procedures motion, which bids (in either case) shall be provided promptly to the
DIP Lenders;
(D)Auction (if any) within 10 days of the initial bid deadline, which auction
(if any) the DIP Lenders will (i) be permitted to attend in person irrespective
of their submission of a bid and (ii) have reasonable consultation rights with
respect to, in their capacities as DIP Lenders and noteholders;
(E)Entry of order approving the winning bid within 10 days of the conclusion of
the auction;
(F)Consummation of a Permitted Going-Concern Sale within 10 days of entry of
order approving such bid as the winning bid; and
(vi)    Each of the following (collectively, the “Plan Milestones”):
(A)Entry of an order approving the disclosure statement and form of chapter 11
plan for the DIP Loan Parties, in each case in form and substance reasonably
acceptable to the Required DIP Lenders, within 75 days of Petition Date; and
(B)Entry of an order confirming the a chapter 11 plan for the DIP Loan Parties
within 105 days of the Petition Date;
provided, however, that, in the event that the DIP Loan Parties file with the
Bankruptcy Court a motion seeking approval of a disclosure statement and a form
of a chapter 11 plan, with the support


74

--------------------------------------------------------------------------------

 


of the Required DIP Lenders, the foregoing Sale Process Milestones shall be
deemed waived in favor of the foregoing Plan Milestones; provided further,
however, that any Milestone (including any Sale Process Milestone and any Plan
Milestone) may be waived or extended by the Required DIP Lenders. In the event
that a Milestone falls on a day that is not a Business Day, such Milestone shall
be extended to the next succeeding Business Day.
(p)    There shall have occurred any of the following in the Chapter 11 Cases:
(i)    The bringing of a motion or taking of any action, in each case, by any
DIP Loan Party in the Chapter 11 Cases, or the entry of any order by the
Bankruptcy Court in the Chapter 11 Cases: (w) to obtain additional financing
under Bankruptcy Code section 364(c) or 364(d); (x) to grant any Lien other than
DIP Liens upon or otherwise affecting any DIP Collateral; (y) except as provided
in the Interim Order or Final Order, as applicable, to use cash collateral of
the Agent under Bankruptcy Code section 363(c) without the prior written consent
of the Required DIP Lenders; or (z) that (in the case of any DIP Loan Party)
requests or seeks authority for or that (in the case of an order entered by the
Bankruptcy Court on account of a request by any DIP Loan Party) approves or
provides authority to take any other action or actions materially adverse to the
DIP Lenders or their rights and remedies hereunder or their interests
(including, without limitation, the DIP Liens) in the DIP Collateral;
(ii)    With respect to any Milestone, any order or any motion or related filing
in support thereof or underlying agreement or other document, shall be filed
with the Bankruptcy Court in form or substance that is not reasonably acceptable
to the Required DIP Lenders;
(iii)    The filing of any chapter 11 plan or disclosure statement attendant
thereto, or any direct or indirect amendment or supplement thereto, by any DIP
Loan Party that does not provide for payment in full in cash of all DIP
Obligations on the effective date thereof (or such other treatment of such
claims, as to any individual DIP Lender, as may be consented to by such DIP
Lender) to which the Required DIP Lenders do not consent or otherwise agree to
the treatment of their claims, or the termination of any DIP Loan Party’s
exclusive right to file and solicit acceptances of a plan of reorganization
(other than in favor of the Agent or DIP Lenders);
(iv)    [Reserved];
(v)    The entry of an order amending, supplementing, staying, vacating, or
otherwise modifying any DIP Loan Document (including the Interim Order or the
Final Order) in any case without the prior written consent of the Required DIP
Lenders;
(vi)    The payment of any Prepetition claim or obligation without the Required
DIP Lenders’ prior written consent, other than as provided in any “first day
order” that has been entered by the Bankruptcy Court;


75

--------------------------------------------------------------------------------

 


(vii)    The entry of an order by the Bankruptcy Court appointing, or the filing
of an application by any DIP Loan Party for an order seeking the appointment of,
in either case without the consent of the Required DIP Lenders, an interim or
permanent trustee in the Chapter 11 Cases or the appointment of a receiver or an
examiner with expanded powers under Bankruptcy Code section 1104 in the Chapter
11 Cases (including, without limitation, the power to conduct an investigation
of (or compel discovery from) the Agent or any DIP Lender, in its capacity as
such or as a Prepetition noteholder or equity investor in any Group Member);
(viii)    The dismissal of any of the Chapter 11 Cases;
(ix)    The conversion of any of the Chapter 11 Cases from one under chapter 11
to one under chapter 7 of the Bankruptcy Code, or any DIP Loan Party shall file
a motion or other submission with the Bankruptcy Court seeking, or consenting or
acquiescing to, the same ;
(x)    The entry of an order by the Bankruptcy Court granting relief from or
modifying the automatic stay of Bankruptcy Code section 362 (x) to allow any
creditor to execute upon or enforce a Lien on any DIP Collateral having a Fair
Market Value in excess of $100,000, or (y) to grant any Lien on any DIP
Collateral having a Fair Market Value in excess of $75,000 to any state or local
environmental or regulatory agency or authority;
(xi)    The entry of an order in the Chapter 11 Cases avoiding or requiring
repayment of any portion of the payments made on account of the DIP Obligations
owing under this Agreement or the other DIP Loan Documents;
(xii)    The failure of any DIP Loan Party to perform any of its obligations
under the Interim Order or the Final Order in any material respect;
(xiii)    [Reserved];
(xiv)    The entry of an order in any of the Chapter 11 Cases granting any other
super-priority administrative claim or Lien equal or superior to the claims with
respect to the DIP Obligations or any DIP Lien, without the consent in writing
of the Agent at the direction of the Required DIP Lenders;
(xv)    [Reserved];
(xvi)    The entry of an order precluding the Agent (on behalf of the DIP
Lenders and at the direction of the Required DIP Lenders) from having the right
to or being permitted to “credit bid” any and all of the DIP Obligations, or the
filing of any motion or other submission by any DIP Loan Party supporting or
consenting or acquiescing to the same;


76

--------------------------------------------------------------------------------

 


(xvii)    Any attempt by any DIP Loan Party to reduce, set off, or subordinate
the DIP Obligations or the DIP Liens to any other Indebtedness or Lien;
(xviii)    [Reserved];
(xix)    [Reserved];
(xx)    [Reserved];
(xxi)    The cessation of the DIP Liens, or any of the super-priority claims
granted with respect to the DIP Obligations hereunder shall cease to be valid,
perfected, and enforceable in all respects in accordance with the DIP Loan
Documents; or
(xxii)    The Bankruptcy Court shall cease to have jurisdiction with respect to
all matters relating to the exercise of rights and remedies under the DIP Loan
Documents (including the Orders), the DIP Liens, the DIP Collateral, or any
claim with respect to the DIP Obligations.
SECTION 7.02     Remedies. During the continuance of any Event of Default
(subject to the applicable provisions of the Orders, the Agent may, and, at the
request of the Required DIP Lenders, shall, deliver written notice to the
Bankruptcy Court and the other parties entitled to notice under the Orders that,
pursuant to the Orders, the automatic-stay provisions of Bankruptcy Code
section 362 have been vacated and modified to the extent necessary to permit the
Agent and the Required DIP Lenders to exercise all rights and remedies provided
for in the DIP Loan Documents and, in addition to any other right or remedy
provided under any DIP Loan Document or by any applicable Law, do each of the
following as directed by the Required DIP Lenders:
(i)    Immediately terminate the use of any amounts held in the DIP Loan
Proceeds Deposit Account or any other cash collateral by any DIP Loan Party;
(ii)    Terminate the unfunded Commitments, this Agreement and any DIP Loan
Document as to any future liability or obligation of the Agent or any DIP
Lender; provided that any such termination shall not affect any of the DIP
Obligations or the DIP Liens;
(iii)    Declare all DIP Obligations (including all Prepayment Fees) to be
immediately due and payable;
(iv)    Freeze monies or balances in any DIP Loan Party’s accounts and sweep all
funds contained in the DIP Loan Proceeds Deposit Account;
(v)    Immediately setoff any and all amounts in accounts maintained by any DIP
Loan Party with the Agent or the DIP Lenders against the DIP Obligations, or
otherwise enforce any and all rights against the DIP Collateral in the
possession of the Agent or the DIP Lenders,


77

--------------------------------------------------------------------------------

 


including, without limitation, disposition of DIP Collateral solely for
application toward the DIP Obligations; and
(vi)    Take any other action or exercise any other right or remedy permitted
under the Orders, the DIP Loan Documents, or applicable Law (including the
Bankruptcy Code or applicable non-bankruptcy Law), without notice to any party.
From and after the occurrence of an Event of Default, the DIP Loan Parties shall
cooperate fully with the Agent and the DIP Lenders in their exercise of rights
and remedies, whether against the DIP Collateral or otherwise.
SECTION 7.03     UCC and Other Remedies.
(a)    UCC Remedies. Subject to the applicable provisions of the Orders, during
the continuance of an Event of Default, the Agent shall exercise, at the
direction of the Required DIP Lenders, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to any DIP Obligation (including all
other DIP Loan Documents), all rights and remedies of a secured party under the
UCC or any other applicable Law.
(b)    Sale of Collateral. Subject to the applicable provisions of the Orders
and to the extent permitted by applicable Law, without limiting the generality
of the foregoing, the Agent shall (personally or through its attorneys or other
agents), at the direction of the Required DIP Lenders, without the requirement
to demand performance or of any other demand, presentment, protest,
advertisement, or notice of any kind (except any notice required by the Interim
Order or Final Order and any notice required by this Agreement or by Law
referred to below) to or upon any DIP Loan Party or any other Person (all and
each of which demands, defenses, advertisements, and notices are hereby waived
(except as required by, and not subject to waiver under, the Interim Order or
the Final Order)), during the continuance of any Event of Default:
(i)    Enter upon the premises where any DIP Collateral is located, without any
obligation to pay rent, through self-help, without judicial process, without
first obtaining a final or other judgment or giving any DIP Loan Party or any
other Person notice or opportunity for a hearing on the Agent’s claim or action;
(ii)    Collect, receive, appropriate, and realize on any DIP Collateral,
(iii)    Sell, grant any option to purchase, and deliver any DIP Collateral (and
enter into Contractual Obligations to do any of the foregoing), in one or more
parcels at public or private sales, at any exchange, broker’s board, or office
of the Agent or any DIP Lender or elsewhere upon


78

--------------------------------------------------------------------------------

 


such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk;
(iv)    Withdraw all cash and cash equivalents in any deposit account or
securities account of a DIP Loan Party (including, for the avoidance of doubt,
the DIP Loan Proceeds Deposit Account) and apply such cash and cash equivalents
and any other cash then held by it as DIP Collateral in satisfaction of any of
the DIP Obligations;
(v)    Give notice and take sole possession and control of all amounts on
deposit in or credited to any deposit account or securities account (including,
for the avoidance of doubt, the DIP Loan Proceeds Deposit Account);
(vi)    Immediately terminate the DIP Loan Parties’ limited use of any cash
collateral; and
(vii)    Immediately setoff any and all amounts in deposit accounts constituting
DIP Collateral (including, for the avoidance of doubt, the DIP Loan Proceeds
Deposit Account) against the DIP Obligations, or otherwise enforce any and all
rights against the DIP Collateral, including, without limitation, by applying
the proceeds of any action taken pursuant to clause (iii) above against the DIP
Obligations.
The Agent shall have the right (exercisable at the direction of the Required DIP
Lenders), upon any such public sale and, to the extent permitted by the UCC and
other applicable Law, upon any such private sale, to purchase the whole or any
part of the DIP Collateral so sold (and, in lieu of actual payment of the
purchase price, may “credit bid” or otherwise setoff the amount of such price
against the DIP Obligations), free of any right or equity of redemption of any
DIP Loan Party, all of which rights and equities are hereby waived and released;
provided that in any such credit bid, any non-consenting DIP Lender shall retain
the right hereunder to have its Pro Rata DIP Share of its DIP Obligations repaid
in full in cash upon the closing of any such credit bid transaction.
(c)    Management of DIP Collateral. Each DIP Loan Party further agrees that,
during the continuance of any Event of Default:
(i)    At the Agent’s request, it shall assemble the DIP Collateral (to the
extent applicable) and make it available to the Agent at places that the Agent
shall reasonably select, whether at such DIP Loan Party’s premises or elsewhere;
(ii)    Without limiting the foregoing, the Agent also has the right to require
that each DIP Loan Party store and keep any DIP Collateral (to the extent
applicable) pending further action by the Agent and, while any such Collateral
is so stored or kept, provide such guards and


79

--------------------------------------------------------------------------------

 


maintenance services as shall be necessary to protect the same and to preserve
and maintain such DIP Collateral in good and marketable condition;
(iii)    Until the Agent is able to Sell any DIP Collateral, the Agent shall
have the right (exercisable at the direction of the Required DIP Lenders) to
hold or use such DIP Collateral to the extent that it deems appropriate for the
purpose of preserving the DIP Collateral or its value or for any other purpose
deemed appropriate by the Agent; and
(iv)    The Agent shall, if it so elects (at the direction of the Required DIP
Lenders), seek the appointment of a receiver or keeper to take possession of any
DIP Collateral and to enforce any of the Agent’s remedies (for its benefit and
for the benefit of the DIP Lenders), with respect to such appointment without
prior notice or hearing as to such appointment.
The Agent shall not have any obligation to any DIP Loan Party or their estates
to maintain or preserve the rights of any DIP Loan Party as against third
parties with respect to any DIP Collateral while such DIP Collateral is in the
possession of the Agent.
(d)    Direct Obligation. Neither the Agent nor any DIP Lender shall be required
to make any demand upon, or pursue or exhaust any right or remedy against, any
DIP Loan Party or any other Person with respect to the payment of the DIP
Obligations or to pursue or exhaust any right or remedy with respect to any DIP
Collateral therefor or any direct or indirect guaranty thereof. All of the
rights and remedies of the Agent and DIP Lenders under any DIP Loan Document
shall be cumulative, may be exercised individually or concurrently, and shall
not be exclusive of any other right or remedy provided by any Law. To the extent
it may lawfully do so, each DIP Loan Party absolutely and irrevocably waives and
relinquishes the benefit or advantage of, and covenants not to assert against
the Agent or any DIP Lender, any valuation, stay, appraisement, extension,
redemption, or similar law and any and all rights or defenses it may have as a
surety, now or hereafter existing, arising out of the exercise by them of any
right hereunder or under any other DIP Loan Document or applicable Law. If any
notice of a proposed sale or other disposition of any DIP Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition.
(e)    Commercially Reasonable. To the extent that any applicable Law impose
duties on the Agent or DIP Lenders to exercise remedies in a commercially
reasonable manner, each DIP Loan Party acknowledges and agrees that it is not
commercially unreasonable for the Agent or DIP Lenders to do any of the
following:
(i)    Incur significant costs, expenses, or other liabilities reasonably deemed
as such by the Agent or DIP Lenders to prepare any DIP Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;


80

--------------------------------------------------------------------------------

 


(ii)    Obtain permits, or other consents, for access to any DIP Collateral to
Sell or for the collection or Sale of any DIP Collateral, or, if not required by
other Laws, obtain permits or other consents for the collection or disposition
of any DIP Collateral;
(iii)    Fail to exercise remedies against Account Debtors or other Persons
obligated on any DIP Collateral or to remove Liens on any DIP Collateral or to
remove any adverse claims against any DIP Collateral;
(iv)    Advertise dispositions of any DIP Collateral through publications or
media of general circulation, whether or not such DIP Collateral is of a
specialized nature or to contact other Persons, whether or not in the same
business as any DIP Loan Party, for expressions of interest in acquiring any
such DIP Collateral;
(v)    Exercise collection remedies against Account Debtors and other Persons
obligated on any DIP Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any DIP Collateral, whether or not
such DIP Collateral is of a specialized nature or, to the extent deemed
appropriate by the Agent or DIP Lenders, obtain the services of other brokers,
investment bankers, consultants, and other professionals to assist the Agent or
DIP Lenders in the collection or disposition of any DIP Collateral, or utilize
internet sites that provide for the auction of assets of the types included in
the DIP Collateral or that have the reasonable capacity of doing so, or that
match buyers and sellers of assets to dispose of any DIP Collateral;
(vi)    Dispose of assets in wholesale rather than retail markets;
(vii)    Disclaim disposition warranties, such as title, possession, or quiet
enjoyment; or
(viii)    Purchase insurance or credit enhancements to insure the Agent and DIP
Lenders against risks of loss, collection, or disposition of any DIP Collateral
or to provide to the Agent and DIP Lenders a guaranteed return from the
collection or disposition of any DIP Collateral.
Each DIP Loan Party acknowledges that the purpose of this Section 7.03 is to
provide a non- exhaustive list of actions or omissions that are commercially
reasonable when exercising remedies against any DIP Collateral and that other
actions or omissions by any of the Agent and DIP Lenders shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.03. Without limiting the generality of the foregoing, nothing
contained in this Section 7.03 is intended to or shall be construed to grant any
right to any DIP Loan Party whatsoever, or to impose any duty on any of the
Agent and DIP Lenders that would not have been granted or imposed by this
Agreement, the other DIP Loan Documents, or by applicable Law, in the absence of
this Section 7.03.


81

--------------------------------------------------------------------------------

 


SECTION 7.04     Accounts and Payments in Respect of General Intangibles.
(a)    In addition to, and not in substitution for, any other provision in this
Agreement, if required by the Agent or DIP Lenders at any time during the
continuance of an Event of Default, any payment of Accounts or payment in
respect of General Intangibles, when collected by any DIP Loan Party, shall be
promptly (and, in any event, within one (1) Business Day) deposited by such DIP
Loan Party in the exact form received, duly indorsed by such DIP Loan Party to
the Agent (for its benefit and for the benefit of the DIP Lenders), in the DIP
Loan Proceeds Deposit Account, subject to withdrawal by the Agent as provided in
Section 7.05. Until so turned over, such payment shall be held by such DIP Loan
Party in trust for the Agent, segregated from other funds of such DIP Loan
Party. Each such deposit of proceeds of Accounts and payments in respect of
General Intangibles shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit. For the
avoidance of doubt, any such payment of Accounts or payment in respect of
General Intangibles, whether before or after deposit in the DIP Loan Proceeds
Deposit Account, shall constitute DIP Collateral subject to the DIP Liens.
(b)    At any time during the continuance of an Event of Default:
(i)    Each DIP Loan Party shall, upon the Agent’s or Required DIP Lenders’
request, deliver to the Agent all original and other documents evidencing, and
relating to, the Contractual Obligations and transactions that gave rise to any
Account or any payment in respect of General Intangibles, including all original
orders, invoices, and shipping receipts and notify Account Debtors that the
accounts or general intangibles have been collaterally assigned to the Agent
(for the benefit of the DIP Lenders) and that payments in respect thereof shall
be made directly to the Agent (for the account of the DIP Lenders); and
(ii)    The Agent may, without notice, at any time during the continuance of an
Event of Default, limit or terminate the authority of a DIP Loan Party to
collect its Accounts or amounts due under General Intangibles or any thereof
and, in its own name or in the name of others, communicate with Account Debtors
to verify with them to the Agent’s reasonable satisfaction the existence,
amount, and terms of any Account or amounts due under any General Intangible. In
addition, the Agent may at any lime enforce such DIP Loan Party’s rights against
such Account Debtors and obligors of General Intangibles.
(c)    Anything herein to the contrary notwithstanding, each DIP Loan Party
shall remain liable under each Account and each payment in respect of General
Intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Neither the Agent nor any DIP Lender shall have
any obligation or liability under any agreement giving rise to an Account or a
payment in respect of a General Intangible by reason of or arising out of any
DIP Loan Document


82

--------------------------------------------------------------------------------

 


or the receipt by any of them of any payment relating thereto, or be obligated
in any manner to perform any obligation of any DIP Loan Party under or pursuant
to any agreement giving rise to an Account or a payment in respect of a General
Intangible, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
SECTION 7.05     Proceeds to be Turned over to and Held by Agent. Unless
otherwise expressly provided in this Agreement or directed by the Required DIP
Lenders, upon the occurrence and during the continuance of an Event of Default,
all proceeds of any DIP Collateral received by any DIP Loan Party hereunder in
cash or cash equivalents shall be held by such DIP Loan Party in trust for the
Agent (for its benefit and for the benefit of the DIP Lenders) and promptly
(and, in any event, within one (1) Business Day) deposited by such DIP Loan
Party in the exact form received, duly indorsed by such DIP Loan Party to the
Agent (for its benefit and for the benefit of the DIP Lenders), in the DIP Loan
Proceeds Deposit Account. For the avoidance of doubt, all proceeds being held in
the DIP Loan Proceeds Deposit Account (or by such DIP Loan Party in trust for
the Agent) shall continue to be held as collateral security for the DIP
Obligations and shall not constitute payment thereof until applied as provided
in this Agreement.
SECTION 7.06     Registration Rights.
(a)    Each DIP Loan Party recognizes that the Agent may be unable to effect a
public sale of any pledged DIP Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as in effect from time to time, and
applicable state or foreign securities laws or otherwise or may determine that a
public sale is impracticable, not desirable, or not commercially reasonable and,
accordingly, may resort to one or more private sales thereof to a restricted
group of purchasers that shall be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Each DIP Loan Party acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Agent shall be under no obligation
to delay a sale of any pledged DIP Collateral for the period of time necessary
to permit the issuer thereof to register such securities for public sale under
the Securities Act of 1933, as in effect from time to time, or under applicable
state securities laws, even if such issuer would agree to do so.
(b)    Upon the occurrence and during the continuance of an Event of Default,
each DIP Loan Party shall use its commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary or desirable to make such
sales of any portion of the pledged DIP


83

--------------------------------------------------------------------------------

 


Collateral pursuant to this Section 7.06 valid and binding and in compliance
with all applicable Laws; provided that no DIP Loan Party shall have any
obligation to publicly register any pledged DIP Collateral. Each DIP Loan Party
further agrees that a breach by any DIP Loan Party of any covenant contained in
this Section 7.06 would cause irreparable injury to the Agent and DIP Lenders,
that the Agent and DIP Lenders have no adequate remedy at law in respect of such
breach, and that, as a consequence, each and every covenant contained in this
Section 7.06 shall be specifically enforceable against each DIP Loan Party, and
such DIP Loan Party hereby waives and agrees not to assert any defense against
an action for specific performance of such covenants except for a defense that
no Event of Default has occurred under this Agreement.
SECTION 7.07     Deficiency. To the fullest extent permitted by applicable Law,
each DIP Loan Party shall remain liable for any deficiency if the proceeds of
any sale or other disposition of any DIP Collateral are insufficient to pay all
DIP Obligations and the fees and disbursements of any attorney employed by the
Agent or any DIP Lender to collect such deficiency.
SECTION 7.08     Application of Funds. Notwithstanding anything herein to the
contrary, all payments received on account of the DIP Obligations (in respect of
the DIP Collateral or otherwise) shall be applied by the Agent as follows:
(i)    First, to payment of that portion of the DIP Obligations constituting
fees, indemnities, expenses, and other amounts (including fees and disbursements
and other charges of legal and financial advisors payable under Section 11.03
and amounts payable under Section 2.13(a)) payable to the Agent in its capacity
as such;
(ii)    Second, to payment of that portion of the DIP Obligations constituting
fees (including, for the avoidance of doubt, Commitment Fees and Exit Fees),
indemnities, and other amounts payable to the DIP Lenders arising under the DIP
Loan Documents (other than as contemplated by clause (iii) or clause (iv)
hereof), ratably among them in proportion to the respective amounts payable to
them;
(iii)    Third, to payment of that portion of the DIP Obligations constituting
accrued and unpaid interest on the DIP Loans, ratably among the DIP Lenders in
proportion to the respective amounts payable to them;
(iv)    Fourth, to payment of that portion of the DIP Obligations constituting
unpaid principal of the DIP Loans, ratably among the DIP Lenders in proportion
to the respective amounts payable to them;
(v)    Fifth, to the payment in full in cash of all other DIP Obligations, in
each case ratably among the Agent and each DIP Lender, based upon the respective
aggregate amounts


84

--------------------------------------------------------------------------------

 


of all such DIP Obligations owing to them in proportion to the respective
amounts payable to them; and
(vi)    Finally, the balance, if any, after all DIP Obligations have been
indefeasibly paid in full in cash, to the Borrower or as otherwise required by
Law.
ARTICLE VIII    

AGENCY
SECTION 8.01     Appointment and Authorization of Agents. Each DIP Lender hereby
irrevocably appoints WSFS to act on its behalf as the Agent hereunder and under
the other DIP Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Agents and the DIP Lenders, and no DIP Loan Party or other Group
Member shall have any right as a third-party beneficiary of any of such
provisions or otherwise. The use of the term “Agent” herein or in any other DIP
Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
SECTION 8.02     Rights as a DIP Lender. If applicable, the Agent shall have the
same rights and powers in its capacity as a DIP Lender as any other DIP Lender
and may exercise the same as though it were not the Agent hereunder. The Agent
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for, and
generally engage in any kind of business with the Borrower or any of its
Subsidiaries or other Affiliates thereof as if the Agent were not an Agent
hereunder and without any duty to account therefor to the DIP Lenders.
SECTION 8.03     Exculpatory Provisions.
(a)    The Agent shall have no any duty or obligations except those expressly
set forth herein and in the other DIP Loan Documents, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent shall not:
(i)    Be subject to any fiduciary or other implied duty, regardless of whether
a Default has occurred and is continuing;


85

--------------------------------------------------------------------------------

 


(ii)    Have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other DIP Loan Documents that the Agent is
required to exercise as directed in writing by the Required DIP Lenders (or such
other number or percentage of the DIP Lenders as shall be expressly provided for
herein or in the other DIP Loan Documents); provided, that the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any DIP Loan
Document or applicable Law, including (for the avoidance of doubt) any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification, or termination of property of a
Defaulting DIP Lender in violation of any Debtor Relief Law; and
(iii)    Except as expressly set forth herein and in the other DIP Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by it or any of its Affiliates in any capacity.
(b)    The Agent shall not be liable for any action taken or not taken by it:
(i)    With the consent or at the request or direction of the Required DIP
Lenders (or such other number or percentage of the DIP Lenders as shall be
expressly provided for herein or in the other DIP Loan Documents); or
(ii)    In the absence of its own gross negligence and willful misconduct, as
determined by a court of competent jurisdiction by final and nonappealable
judgment.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default unless and until the Agent shall have received written notice from a
DIP Lender or the Borrower referring to this Agreement, describing such Default,
and identifying it as such.
(c)    No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into:
(i)    Any statement, warranty, or representation made in or in connection with
this Agreement or any other DIP Loan Document;
(ii)    The contents of any certificate, report, or other document delivered
hereunder or thereunder or in connection herewith or therewith;
(iii)    The performance or observance of any of the covenants, agreements, or
other terms or conditions set forth herein or therein or the occurrence of any
Default;


86

--------------------------------------------------------------------------------

 


(iv)    The validity, enforceability, effectiveness, or genuineness of this
Agreement, any other DIP Loan Document, or any other agreement, instrument, or
document;
(v)    The satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to it as Agent.
SECTION 8.04     Reliance by the Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for so reasonably relying upon, any
notice, request, certificate, consent, statement, instrument, document, or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent, or otherwise authenticated by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
so reasonably relying thereon. In determining compliance with any condition
hereunder to any Credit Extension that, by its terms, shall be fulfilled to the
satisfaction of a DIP Lender, the Agent may reasonably presume that such
condition is reasonably satisfactory to such DIP Lender unless the Agent shall
have received notice to the contrary from such DIP Lender prior to any such
Credit Extension. The Agent may consult with legal counsel, independent
accountants, and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants, or experts. The Agent may at any time request instructions
from the DIP Lenders as to a course of action to be taken by it hereunder and
under any of the other DIP Loan Documents or in connection herewith and
therewith or any other matter relating hereto and thereto. If Agent shall
request instructions from the DIP Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other DIP
Loan Document, the Agent shall be entitled to refrain from such act or taking
such action unless and until Agent shall have received instructions from the
Required DIP Lenders, and the Agent shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, the DIP Lenders shall
not have any right of action whatsoever against the Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of Required DIP Lenders. Notwithstanding anything contained herein to the
contrary, the Agent shall not be required to exercise any discretion or take any
action but shall only be required to act or refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the written
instructions of the Required DIP Lenders (or such other number or percentage of
the DIP Lenders as shall be expressly provided for herein or in the other DIP
Loan Documents), in each case, as specified therein, and such instructions shall
be binding upon the Agent and each of the DIP Lenders; provided, however, that
the Agent shall not be required to take any action which is contrary to any
provision of this Agreement or the other DIP Loan Documents (as each may be
amended, supplemented, or otherwise modified from time to time in accordance
with its terms) or applicable Law.


87

--------------------------------------------------------------------------------

 


SECTION 8.05     Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other DIP Loan
Document by or through any one or more sub-agents appointed by the Agent and
reasonably acceptable to the Required DIP Lenders. The Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent. The Agent shall not be responsible
for the negligence or misconduct of any sub-agents, except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
SECTION 8.06     Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each DIP Lender (severally and not jointly
or jointly and severally) shall indemnify upon demand each Agent-Related Person
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of any DIP Loan Party to do so) on a pro rata basis
(determined as of the time that the applicable payment is sought based on each
DIP Lender’s Pro Rata DIP Share at such time) and hold harmless each
Agent-Related Person against any and all Indemnified Liabilities incurred by it;
provided that no DIP Lender shall be liable for payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment of a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct. In the case of any investigation, litigation, or other proceeding
giving rise to Indemnified Liabilities, this Section 8.06 shall apply whether
any such investigation, litigation, or other proceeding is brought by any DIP
Lender or any other Person. Without limiting the generality of the foregoing,
each DIP Lender (to the extent not reimbursed by the DIP Loan Parties) and the
DIP Loan Parties shall reimburse the Agent, upon demand(for its Pro Rata DIP
Share, in the case of the DIP Lenders) of any costs or out-of-pocket expenses
(including the reasonable and documented fees, disbursements, and other charges
of counsel) incurred by the Agent in connection with preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice in
respect of rights and responsibilities under, this Agreement, any other DIP Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Agent is not reimbursed for such costs or expenses by or on behalf of
the DIP Loan Parties.
SECTION 8.07     Resignation and Removal of Agent.
(a)    The Agent may resign as Agent upon 30 days’ prior notice to the DIP
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required DIP Lenders shall appoint a successor agent (which may be an Affiliate
of a DIP Lender), which successor shall be reasonably acceptable to the
Borrower; provided that the Borrower shall not unreasonably withhold, delay, or
condition its acceptance of the same; provided further that any such successor
shall be deemed reasonably acceptable to the Borrower if a written objection in
not received in writing


88

--------------------------------------------------------------------------------

 


within one Business Day of appointment thereof by the Required DIP Lenders;
provided further that during the existence of Default or Event of Default, no
such notice or consent shall be necessary whatsoever.
(b)    If no such successor shall have been so appointed by the Required DIP
Lenders and shall have accepted such appointment prior to the effective date of
the resignation of the Agent, then the Agent may (but shall not be obligated
to), on behalf of the DIP Lenders, appoint a successor Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on such
effective date, where (i) the retiring Agent shall be discharged from its duties
and obligations hereunder and under the other DIP Loan Documents (except that in
the case of any DIP Collateral held by the Agent for the benefit of the DIP
Lenders under any of the DIP Loan Documents, the Agent shall continue to hold
such Collateral until such time as a successor Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to, or
through the Agent shall instead be made to each DIP Lender directly and by the
Required DIP Lenders, until such time as the Required DIP Lenders appoint a
successor Agent, as provided for above.
(c)    Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges, and duties of the retiring Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
DIP Loan Documents. The fees payable by the Borrower to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor, with the consent of the Required DIP Lenders.
After the retiring Agent’s resignation hereunder and under the other DIP Loan
Documents, the provisions of this Article 11 shall continue in effect for the
benefit of such retiring Agent, its sub-agents (appointed pursuant to the terms
hereof), and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring Agent was acting as Agent
(other than with respect to actions determined in a final, nonappealable
judgment of a court of competent jurisdiction to have resulted from such Agent’s
own gross negligence or willful misconduct, or that of any of its Agent-Related
Persons).
(d)    The Required DIP Lenders may remove the Agent at any time, with notice to
the Agent and the Borrower, which removal shall become effective (without the
need for further notice to or the consent of the removed Agent or any DIP Loan
Party or other Group Member) by its terms and, in all cases, no later than the
acceptance by a successor Agent of its appointment by the Required DIP Lenders;
provided that (i) such successor shall be reasonably acceptable to the Borrower,
(ii) the Borrower shall not unreasonably withhold, delay, or condition its
acceptance of the same, (iii) any such successor shall be deemed reasonably
acceptable to the Borrower if a written objection in not received in writing
within one Business Day of appointment thereof by the Required


89

--------------------------------------------------------------------------------

 


DIP Lenders, and (iv) during the existence of Default or Event of Default, no
such notice or consent of any party (other than the Required DIP Lenders) shall
be necessary whatsoever.
In the event of a removal pursuant to Section 8.07(d), the provisions of Article
11 shall continue in effect for the benefit of such removed Agent, its
sub-agents (appointed pursuant to the terms hereof), and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the removed Agent was acting as Agent (other than with respect to
actions determined in a final, nonappealable judgment of a court of competent
jurisdiction to have resulted from such Agent’s own gross negligence or willful
misconduct, or that of any of its Agent-Related Persons).
SECTION 8.08     Non-Reliance on Agents and Other DIP Lenders. Each DIP Lender
expressly acknowledges that no Agent-Related Person has made any representation
or warranty to it and that no act of any such Agent-Related Person hereafter
taken, including any review of the affairs of a DIP Loan Party or any affiliate
of a DIP Loan Party, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any DIP Lender. Each DIP Lender
acknowledges that it has, independently and without reliance upon any
Agent-Related Person or any other DIP Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each DIP Lender
also acknowledges that it will, independently and without reliance upon any
Agent-Related Person or any other DIP Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other DIP Loan Document, or any related
agreement or any document furnished hereunder or thereunder. Except for notices,
reports, and other documents expressly required to be furnished hereunder or
under any other DIP Loan Document, the Agent-Related Persons shall not have any
duty or responsibility to provide any DIP Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects, or creditworthiness of any DIP Loan Party or any
Affiliate of a DIP Loan Party that may come into the possession of any
Agent-Related Person.
SECTION 8.09     Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Group Member (including, for the avoidance of doubt, the Chapter 11
Case), the Agent (irrespective of whether the principal of any DIP Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    To file and prove a claim for the whole amount of the principal,
interest, and fees owing and unpaid in respect of the DIP Loans and all other
DIP Obligations that are owing


90

--------------------------------------------------------------------------------

 


and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the DIP Lenders and the Agent (including any claim
for the reasonable compensation, expenses, disbursements, and advances of the
DIP Lenders and the Agent and their respective counsel and other agents, and all
other amounts due to the DIP Lenders and the Agent under Sections 2.13 and
Section 11.03) allowed in such judicial proceeding; and
(b)    To collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with the
terms hereof;
provided that any custodian, receiver, assignee, trustee, liquidator,
sequestrator, or other similar official in any such judicial proceeding is
hereby authorized by each DIP Lender to make such payments to the Agent and, in
the event that the Agent shall consent to the making of such payments directly
to the DIP Lenders to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements, and advances of the Agent and its counsel
and other agents, and any other amount due to the Agent under Section 2.13 and
Section 11.03.
SECTION 8.10     [Reserved.]
SECTION 8.11     Concerning the DIP Collateral and the Security Documents.
(a)    Each DIP Lender agrees that any action taken by the Agent or the Required
DIP Lenders (or, where required by the express terms of this Agreement, a
greater proportion of the DIP Lenders) in accordance with the provisions of this
Agreement or of the other DIP Loan Documents, and the exercise by the Agent or
the Required DIP Lenders (or, where so expressly required, such greater
proportion of the DIP Lenders) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the DIP Lenders. Without limiting the
generality of the foregoing, but subject to the terms and conditions herein, the
Agent shall have the sole and exclusive right and authority to:
(i)    Act as the disbursing and collecting agent for the DIP Lenders with
respect to all payments and collections arising in connection herewith and with
the Security Documents;
(ii)    Execute and deliver each Security Document and accept delivery of each
such agreement delivered by any DIP Loan Party;
(iii)    Act as collateral agent for the DIP Lenders for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein; provided that the Agent hereby appoints,
authorizes, and directs each DIP Lender to act as collateral sub-agent for the
Agent and the DIP Lenders for purposes of the perfection of all security
interests and Liens (including, without limitation, the DIP Liens) with respect
to the DIP Collateral, including


91

--------------------------------------------------------------------------------

 


any deposit accounts maintained by a DIP Loan Party with, and cash and cash
equivalents held by, such DIP Lender (including, without limitation, the DIP
Loan Proceeds Deposit Account);
(i)    Release any DIP Loan Party as described in Section 8.11(e) and any DIP
Collateral as described in Section 8.11(b);
(ii)    Manage, supervise, and otherwise deal with the DIP Collateral;
(iii)    Take such action as is necessary or desirable to maintain the
perfection and priority of the security interests and Liens (including all DIP
Liens) created or purported to be created by the Security Documents; and
(iv)    Except as may be otherwise specifically restricted by the terms hereof
or of any other DIP Loan Document, exercise all remedies given to the Agent or
any DIP Lender (or the Required DIP Lenders, with the direction or consent
thereof) with respect to the DIP Collateral under the DIP Loan Documents
relating thereto, applicable Law or otherwise.
(b)    Each of the DIP Lenders hereby consents to the release and hereby
directs, in accordance with the terms hereof, the Agent to release any DIP Lien
held by the Agent for the benefit of the DIP Lenders against (i) any of the DIP
Collateral and all DIP Loan Parties, upon termination of the Commitments and
payment and satisfaction in full of all DIP Loans and other DIP Obligations that
the Agent has been notified in writing are then due and payable and (ii) any
part of the DIP Collateral sold or disposed of by a DIP Loan Party, if such sale
or disposition is permitted by this Agreement (or permitted pursuant to a waiver
of or consent to a transaction otherwise prohibited by this Agreement) and the
DIP Liens shall have attached to the proceeds thereof.
(c)    The DIP Loan Parties and the Required DIP Lenders hereby irrevocably
authorize the Agent, with the consent or direction of the Required DIP Lenders,
to
(i)    Consent to, credit bid, or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the DIP Collateral at any sale
thereof (including any Permitted Going-Concern Sale) conducted under the
provisions of the Bankruptcy Code, including under section 363 thereof;
(ii)    Credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the DIP Collateral at any Sale
thereof conducted under the provisions of the UCC, including pursuant to UCC
Section 9-610 or Section 9-620; or


92

--------------------------------------------------------------------------------

 


(iii)    Credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the DIP Collateral at any other sale
or foreclosure conducted by the Agent (whether by judicial action or otherwise)
in accordance with applicable law.
In connection with any such credit bid or purchase, the DIP Obligations owed to
the DIP Lenders shall be entitled to be, and shall be, credit bid in their
entirety at the direction of the Required DIP Lenders, subject to the obligation
of the Borrower (upon demand by any DIP Lender) to repay the DIP Obligations in
full in cash upon the consummation of any such Sale; provided that the amount of
DIP Obligations to be credit bid in connection with such sale at the direction
of the Required DIP Lenders shall be reduced dollar-for-dollar with respect to
amount of the DIP Obligations so demanded to be repaid in cash by any individual
DIP Lender.
The Agent, based upon the instruction of the Required DIP Lenders, may accept
non-cash consideration, including debt and equity securities issued by such
acquisition vehicle or vehicles and in connection therewith the Agent may reduce
the DIP Obligations owed to the DIP Lenders (ratably based upon the proportion
of their DIP Obligations credit bid in relation to the aggregate amount of DIP
Obligations so credit bid) based upon the value of such non-cash consideration,
subject in all cases the obligation of the Borrower (upon demand by any DIP
Lender) to repay the DIP Obligations in full in cash upon the consummation of
any such Sale.
(d)    Each of the DIP Lenders hereby directs the Agent to execute and deliver
or file such termination and partial release statements and do such other things
as are necessary to release Liens to be released pursuant to this Section 8.11
promptly upon the effectiveness of any such release.
(e)    Each of the DIP Lenders hereby consents to the release of any Subsidiary
Guarantor from its obligations hereunder and under the other DIP Loan Documents
in the event that such Person ceases to be Subsidiary as a result of a Permitted
Going-Concern Sale or transaction permitted under the DIP Loan Documents.
ARTICLE IX    

SECURITY
SECTION 9.01     Security.
(a)    To induce the Agent and the DIP Lenders to enter into this Agreement and
the other DIP Loan Documents and to secure the due and punctual payment of all
DIP Obligations of the DIP Loan Parties, howsoever created, arising, or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing or due or to become due or otherwise arising, in accordance with the
terms thereof and to secure the performance of all of the obligations of the DIP
Loan Parties


93

--------------------------------------------------------------------------------

 


hereunder and under the other DIP Loan Documents in respect of the DIP
Obligations and otherwise, each DIP Loan Party hereby grants, assigns, conveys,
mortgages, pledges, hypothecates, collaterally assigns and transfers to the
Agent, for itself and for the benefit of the DIP Lenders, a DIP Lien upon and a
continuing priming first-priority security interest in accordance with
Bankruptcy Code sections 364(c)(2), 364(c)(3), and 364(d)(1) (other than with
respect to the SVB Cash Collateral Accounts and any other DIP Collateral subject
to the Permitted Senior Liens, with respect to which the DIP Liens shall be
governed by Bankruptcy Code sections 364(c)(2) and 364(c)(3)), in all of its
right and title to and interest in all personal and real Property and other
assets, whether now owned by or owing to, or hereafter acquired by or arising in
favor of such DIP Loan Party, whether owned or consigned by or to, or leased
from or to, such DIP Loan Party, and regardless of where located, including all
right and title to and interest in each of the following:
(i)    Accounts;
(ii)    Chattel Paper;
(iii)    Commercial Tort Claims (including Commercial Tort Claims described on
Schedule 9.01(a)(iii));
(iv)    Deposit Accounts and Securities Accounts;
(v)    Documents;
(vi)    Equipment;
(vii)    Fixtures;
(viii)    General Intangibles (including Payment Intangibles) (including, for
the avoidance of doubt, all of the DIP Loan Parties’ right and title to and
interest in or in respect of the Joint Venture);
(ix)    Goods;
(x)    Instruments;
(xi)    Intellectual Property (including all registered-for or applied-for
Intellectual Property described on Schedule 9.01(a)(xi));
(xii)    Inventory;
(xiii)    Investment Property;
(xiv)    Letter-of-Credit Rights;


94

--------------------------------------------------------------------------------

 


(xv)    all real Property (including all Material Real Property);
(xvi)    Software;
(xvii)    Supporting Obligations;
(xviii)    Money, policies, and certificates of insurance, deposits, cash or
other property;
(xix)    [Reserved];
(xx)    Upon entry of the Final Order, the proceeds of all avoidance actions
under chapter 5 of the Bankruptcy Code or otherwise;
(xxi)    All litigation claims;
(xxii)    All books, records, and information relating to any of the foregoing
or to the operation of any DIP Loan Party’s business, and all rights of access
to such books, records, and information, and all property in which such books
records and information are stored, recorded and maintained;
(xxiii)    Insurance proceeds, refunds, and premium rebates, including, without
limitation, proceeds of fire and credit insurance, whether any of such proceeds,
refunds and premium rebates arise out of any of the foregoing enumerated DIP
Collateral or otherwise;
(xxiv)    Liens, guaranties, rights, remedies, and privileges pertaining to any
of the foregoing enumerated DIP Collateral, including the right of stoppage in
transit; and
(xxv)    Any of the foregoing whether now owned or now due, or in which any DIP
Loan Party has an interest, or hereafter acquired, arising, or to become due, or
in which any DIP Loan Party obtains an interest, and all products, Proceeds,
substitutions, and Accessions of or to any of the foregoing;
provided that the foregoing shall not include Excluded Assets.
SECTION 9.02     Perfection of Security Interests.
(a)    Each DIP Loan Party hereby irrevocably authorizes the Agent and its
Affiliates, counsel, and other representatives, at any time and from time to
time, to file in the name of such DIP Loan Party or otherwise and without
separate authorization or authentication of such DIP Loan Party appearing
thereon, such UCC financing statements or continuation statements as the
Required DIP Lenders may reasonably deem necessary or reasonably appropriate to
further perfect or maintain the perfection of the DIP Liens, and such financing
statements and amendments


95

--------------------------------------------------------------------------------

 


may describe the DIP Collateral covered thereby as “all of the debtor's personal
property and assets” or words to similar effect, whether now owned or hereafter
acquired, notwithstanding that such description may be broader in scope than the
DIP Collateral described in this Agreement. Without limiting the generality of
the foregoing, nothing herein shall require the Agent to file financing
statements or continuation statements, or be responsible for maintaining the
security interests purported to be created as described herein (except for the
safe custody of any DIP Collateral in its possession and the accounting for
moneys actually received by it hereunder or under the other DIP Loan Documents)
and such responsibility shall be solely that of the DIP Loan Parties.
(b)    Each DIP Loan Party hereby also authorizes the Agent and its Affiliates,
counsel, and other representatives, at any time and from time to time, to
execute and file any and all agreements, instruments, documents and papers as
the Agent may reasonably request to evidence the DIP Lien of the Agent in any
Patent, Trademark or Copyright application, any resulting Patent, Trademark or
Copyright and the goodwill or Accounts and General Intangibles of such DIP Loan
Party relating thereto or represented thereby. Each DIP Loan Party agrees that,
except to the extent that any filing office requires otherwise, any reproduction
of this Agreement or of a financing statement is sufficient as a financing
statement. The DIP Loan Parties shall pay the costs of, or incidental to, any
recording or filing of any financing or continuation statements or other
assignment documents concerning the DIP Collateral.
(c)    The DIP Liens are granted as security only and shall not subject the
Agent or any DIP Lender to, or in any way alter or modify, any obligation or
liability of any DIP Loan Party with respect to or arising out of the DIP
Collateral.
(d)    Notwithstanding anything herein or in any other DIP Loan Document to the
contrary, or any failure on the part of any DIP Loan Party or the Agent to take
any of the actions set forth in such subsections, the DIP Liens and security
interests granted herein shall be and are valid, enforceable, and perfected by
entry of the Interim Order and the Final Order, as applicable. No financing
statement, notice of lien, mortgage, deed of trust, or similar instrument of any
kind whatsoever, in any jurisdiction or filing office or otherwise, need be
filed or any other action taken in order to validate and perfect the DIP Liens
and security interests granted by or pursuant to this Agreement and the Interim
Order or the Final Order, as applicable.
SECTION 9.03     Pledged Collateral.
(a)    Delivery of Certificated Securities. Each DIP Loan Party will promptly
deliver or cause to be delivered each Instrument and each Certificated Security
(other than cash and cash equivalents held in a Controlled Deposit Account or a
Controlled Securities Account) to the Agent, accompanied by duly executed stock
powers or other instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Agent and all promissory notes shall be


96

--------------------------------------------------------------------------------

 


endorsed by the applicable DIP Loan Party or accompanied by a duly executed
instrument of transfer or assignment in blank.
(b)    Rights of DIP Loan Parties with Respect to Pledged Collateral. As long as
no Default or Event of Default shall have occurred and be continuing and until
written notice shall be given by the Agent to the relevant DIP Loan Parties of
its intent to exercise its corresponding rights in accordance with Section 7.03:
(i)    Each DIP Loan Party shall be entitled to vote, give consents, and have
all other consensual rights with respect to any pledged Equity Interests, or any
part thereof for all purposes not inconsistent with the provisions of this
Agreement or any other DIP Loan Document, and the Agent shall execute and
deliver (or cause to be executed and delivered) to the relevant DIP Loan Party
all such reasonable proxies and other instruments as such DIP Loan Party may
reasonably request for the purpose of enabling such DIP Loan Party to reasonably
exercise the voting and other rights that it is entitled to exercise pursuant to
this Agreement; and
(ii)    As long as no Default or Event of Default shall have occurred and be
continuing each DIP Loan Party shall be entitled, from time to time, to collect,
receive and retain for its own use, but subject in all cases to the DIP Liens,
any and all cash dividends, distributions, principal and interest paid in
respect of the pledged Equity Interests or notes to the extent permitted in this
Agreement, other than any and all dividends, interest, principal or other
distributions paid or payable other than in cash in respect of any DIP
Collateral, and Instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any pledged Collateral whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any pledged Equity Interests or received in
exchange for pledged Equity Interests or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise.
(iii)    Upon the occurrence and during the continuance of an Event of Default,
all dividends and interest and all other distributions in respect of any of the
Equity Interests or notes, whenever paid or made, shall be delivered to the
Agent to hold as pledged DIP Collateral and shall, if received by any DIP Loan
Party, be received in trust for the benefit of the Agent, and promptly (but not
less than one Business Day after receipt thereof) deposited in the DIP Loan
Proceeds Deposit Account.
SECTION 9.04     Agent’s and DIP Lenders’ Rights; Limitations on Agent’s and DIP
Lenders’ Obligations.
(a)    Subject to each DIP Loan Party’s rights and duties under the Bankruptcy
Code (including section 365 thereof), it is expressly agreed by each DIP Loan
Party that, anything herein or in any other DIP Loan Document to the contrary
notwithstanding, each DIP Loan Party


97

--------------------------------------------------------------------------------

 


shall remain liable under each of its respective Contractual Obligations
incurred after the Petition Date or assumed with the consent of the Required DIP
Lenders and Bankruptcy Court approval to observe and perform all the conditions
and obligations to be observed and performed by it thereunder. Neither the Agent
nor any DIP Lender shall have any obligation or liability under any Contractual
Obligation by reason of or arising out of this Agreement or any other DIP Loan
Document or the granting herein of any DIP Lien thereon or the receipt by the
Agent or any DIP Lender of any payment relating to any Contractual Obligation
pursuant hereto. Neither the Agent nor any DIP Lender shall be required or
obligated in any manner to perform or fulfill any of the obligations of any DIP
Loan Party under or pursuant to any Contractual Obligation, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Contractual Obligation, or to present or file any claims, or to take any
action to collect or enforce any performance or the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
(b)    At any time after an Event of Default has occurred and is continuing,
after giving notice to the relevant DIP Loan Party of its intent to do so, the
Agent may (as the direction of the Required DIP Lenders) notify each of such DIP
Loan Party’s Account Debtors and all other Persons obligated on any of the DIP
Collateral that the Agent has a security interest therein, and that payments
shall be made (i) directly to the Agent (by instructing that such payments be
remitted by direct wire transfer to the Agent or to a post office box which
shall be in the name and under the control of the Agent or (ii) to one or more
other banks in the United States (by instructing that such payments be remitted
by direct wire transfer to, or to a post office box which shall be in the name
and under the control of, such bank) subject to a deposit account control
agreement. Once any such notice has been given to any Account Debtor or other
Person obligated on the DIP Collateral, none of the DIP Loan Parties shall give
any contrary instructions to such Account Debtor or other Person without the
Agent’s prior written consent.
(c)    At any time after a Default or Event of Default has occurred and is
continuing, the Agent may in the Agent’s own name, in the name of a nominee of
the Agent, or in the name of any DIP Loan Party (in each case, at the direction
of the Required DIP Lenders) communicate with (and such DIP Loan Party hereby
authorizes the Agent to so notify) each Account Debtor to verify with such
Persons, to the Agent’s reasonable satisfaction, the existence, amount, terms
of, and any other matter relating to, Accounts, Instruments, Chattel Paper and
Payment Intangibles, and that such DIP Collateral has been assigned to the Agent
hereunder for the benefit of the DIP Lenders, and that any payments due or to
become due in respect of such Collateral are to be made directly to the Agent or
any other designee on its behalf.
SECTION 9.05     Covenants of the DIP Loan Parties with Respect to Collateral.
Without limiting any DIP Loan Party’s covenants and agreements contained in this
Agreement and the other DIP Loan Documents, each DIP Loan Party covenants and
agrees with the Agent, for the benefit


98

--------------------------------------------------------------------------------

 


of the Agent and the DIP Lenders, that from and after the date of this Agreement
and until the Termination Date:
(a)    Further Assurances; Pledge of Instruments; Chattel Paper.
(i)    At any time and from time to time, upon the reasonable written request of
the Agent (at the direction of the Required DIP Lenders) and at the sole expense
of such DIP Loan Party, such DIP Loan Party shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
actions (including the filing and recording of financing statements and other
documents) as the Agent may reasonably require (at the direction of the Required
DIP Lenders) to obtain the full benefits of this Agreement and of the rights and
powers herein granted with respect to the DIP Collateral, including using its
commercially reasonable efforts to enforce the security interests granted
hereunder, and filing any financing or continuation statements under the UCC in
effect in any jurisdiction with respect to the DIP Liens granted hereunder or
under any other DIP Loan Document.
(ii)    (A) Without the prior written consent of the Agent, such DIP Loan Party
will not (x) sell, assign, transfer, pledge the pledged DIP Collateral (except
as permitted by this Agreement) or (y) otherwise encumber any of its rights in
or to the pledged DIP Collateral (except for Permitted Liens), or any unpaid
dividends, interest or other distributions or payments with respect to the
pledged DIP Collateral or grant any Lien in any of the pledged DIP Collateral,
unless otherwise expressly permitted by this Agreement; (B) upon the written
request of the Agent, each DIP Loan Party will, at its expense, promptly execute
and deliver all such further instruments and take all such further actions as
the Agent from time to time may reasonably request in order to ensure to the
Agent and DIP Lenders the security interests to and DIP Liens on the pledged DIP
Collateral granted hereby are perfected; and (C) in the case of each DIP Loan
Party that is an issuer of any pledged DIP Collateral, such DIP Loan Party
agrees that after a Default or Event of Default it will comply with instructions
of the Agent (acting at the direction of the Required DIP Lenders) with respect
to the Equity Interests of such issuer without further consent by the applicable
DIP Loan Party.
(iii)    Unless such DIP Collateral has been delivered to the Agent pursuant to
Section 9.03(a), such DIP Loan Party will promptly deliver or cause to be
delivered to the Agent all DIP Collateral consisting of negotiable Documents or
Instruments (collectively having a value in excess of $100,000 or more),
certificated Equity Interests, or Chattel Paper (collectively having a value in
excess of $100,000 or more), in each case, accompanied by stock powers,
allonges, and other instruments of transfer reasonably requested by the Agent
executed in blank) promptly and in any event within ten Business Days) after
such DIP Loan Party receives the same.


99

--------------------------------------------------------------------------------

 


(iv)    Each DIP Loan Party shall, upon obtaining ownership of any additional
negotiable Document or Instrument, Equity Interest, or Chattel Paper required to
be pledged to the Agent pursuant to clause (iii) above, which is not listed on
Schedule 9.05 on the date hereof, promptly deliver such Equity Interest, notes
and Instruments to the Agent; provided that any and all such additional
negotiable Documents and Instruments, Equity Interests, and Chattel Paper shall
constitute DIP Collateral, subject in all respects to the DIP Liens securing the
DIP Obligations, regardless of whether they are actually delivered to the Agent.
(v)    [Reserved.]
(vi)    [Reserved.]
(vii)    If such DIP Loan Party is or becomes the beneficiary of a letter of
credit, such DIP Loan Party shall promptly (and in any event within five
Business Days after becoming a beneficiary) notify the Agent thereof and, unless
otherwise consented by the Agent (at the direction of the Required DIP Lenders),
cause the issuer or confirmation bank, as applicable, to consent to the
assignment of any Letter-of-Credit Rights to the Agent and agree to direct all
payments thereunder to the DIP Loan Proceeds Deposit Account, all in form and
substance reasonably satisfactory to the Agent; provided that any and all such
letters of credit and related Letter-of-Credit Rights shall constitute DIP
Collateral, subject in all respects to the DIP Liens securing the DIP
Obligations, regardless of whether the foregoing actions are actually taken by
such DIP Loan Party.
(viii)    At any time (A) upon the Agent’s reasonable written request or (B) if
an Event of Default has occurred and is continuing, unless the Agent has
otherwise consented in writing (which consent may be revoked), such DIP Loan
Party shall take all steps necessary to grant the Agent control of all
Electronic Chattel Paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act; provided that any and
all such Electronic Chattel Paper shall constitute DIP Collateral, subject in
all respects to the DIP Liens securing the DIP Obligations, regardless of
whether the foregoing actions are actually taken by such DIP Loan Party.
(ix)    Such DIP Loan Party shall promptly, and in any event within ten Business
Days after the same is acquired by it, notify the Agent of Commercial Tort
Claims in excess of $100,000, individually or in the aggregate, acquired by it
and unless otherwise consented by the Agent (at the direction of the Required
DIP Lenders), such DIP Loan Party shall enter into a supplement to this
Agreement, granting to the Agent a DIP Lien in and on such Commercial Tort Claim
and adding such Commercial Tort Claim to Schedule 9.01(a)(iii) containing a
specific description of such Commercial Tort Claim, in each case, in form and
substance reasonably satisfactory to the Agent, and take any other actions
reasonably requested by the Agent; provided that any and all such Commercial
Tort Claims shall constitute DIP Collateral, subject in all respects


100

--------------------------------------------------------------------------------

 


to the DIP Liens securing the DIP Obligations, regardless of whether the
foregoing actions are actually taken by such DIP Loan Party.
(b)    Covenants Regarding Patent, Trademark and Copyright Collateral.
(i)    Such DIP Loan Party shall (and shall cause all its licensees to) (A) (1)
use commercially reasonable efforts to maintain Trademarks in full force and
effect with respect to each class of goods for which such Trademark is currently
used, free from any claim of abandonment for non-use except for any abandonments
that are in the ordinary course of business, consistent with past practice and
conduct, (2) use commercially reasonable efforts to maintain at least the same
standards of quality of products and services offered under such Trademark as
are currently maintained, (3) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable Law, (4)
not file for registration any other Trademark that is confusingly similar or a
colorable imitation of such Trademark unless the Agent shall obtain a perfected
security interest in such other Trademark pursuant to this Agreement and (B) not
do any act or omit to do any act whereby (1) such Trademark (or any goodwill
associated therewith) may become destroyed, invalidated, impaired or harmed in
any way, (2) any Patent may become forfeited, misused, unenforceable, abandoned
or dedicated to the public, (3) any portion of the Copyrights may become
invalidated, otherwise impaired or fall into the public domain or (4) any Trade
Secret may become publicly available or otherwise unprotectable, except in the
ordinary course of business, consistent with past practice.
(ii)    Such DIP Loan Party shall notify the Agent immediately if it knows, or
has reason to know, that any application or registration relating to any
Borrower Intellectual Property may become forfeited, misused, unenforceable,
abandoned, or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such DIP Loan Party’s
ownership of, interest in, right to use, register, own or maintain any Borrower
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any applicable
filing office). Such DIP Loan Party shall take all actions that are necessary or
reasonably requested by the Agent to maintain and pursue each application (and
to obtain the relevant registration or recordation) and to maintain each Patent
registration and recordation.
(iii)    Such DIP Loan Party shall not knowingly do any act or omit to do any
act to infringe, misappropriate, dilute, violate, or otherwise impair in any
material respect the Intellectual Property of any other Person. In the event
that any Intellectual Property of such DIP Loan Party is or has been infringed,
misappropriated, violated, diluted, or otherwise impaired by a third party, such
DIP Loan Party shall take such action as it reasonably deems appropriate under
the circumstances in response thereto, including promptly bringing suit and
recovering all damages


101

--------------------------------------------------------------------------------

 


therefor, together with any other and further action reasonably requested by the
Agent (at the direction of the Required DIP Lenders).
(c)    Notices. Such DIP Loan Party will advise the Agent and the DIP Lenders
promptly, in reasonable detail, of any Lien on or claim made or asserted against
any DIP Collateral of which it has knowledge, which could (individually or in
the aggregate) reasonably be expected to have or result in a Material Adverse
Effect on the DIP Collateral or the ability of the Agent to exercise any of its
remedies hereunder.
(d)    Organizational and Collateral Location Changes; No Reincorporation. Such
DIP Loan Party will give the Agent at least ten (10) calendar days prior written
notice of any change to the information set forth on Schedule 3.03 to the extent
needed to make Schedule 3.03 up to date and accurate. Such DIP Loan Party shall
not effect any such change unless it has taken all steps necessary or reasonably
required by the Agent (at the direction of the Required DIP Lenders) to maintain
continued perfection of the Agent’s security interest in the DIP Collateral
(including all DIP Liens, for its benefit and for the benefit of the DIP Lender)
with the same priority as prior to such change. Without limiting the
prohibitions on mergers involving any DIP Loan Party as contained in this
Agreement, none of the DIP Loan Parties shall reincorporate or reorganize itself
under the Laws of any jurisdiction, other than the jurisdiction in which it is
incorporated or organized as of the date hereof, without the prior written
consent of the Agent (at the direction of the Required DIP Lenders).
(e)    Maintenance of Security Interest. Such DIP Loan Party shall promptly
notify the Agent in writing of its acquisition of any interest hereafter in
property that is of a type where a security interest or lien must be registered,
recorded, or filed under, or notice thereof given under, any federal statute or
regulation. Such DIP Loan Party shall maintain the security interest created by
this Agreement as a perfected security interest having the priority of the DIP
Liens described in this Agreement and shall defend such security interest and
such priority against the claims and demands of any and all Persons.
(f)    Use of Collateral. Such DIP Loan Party will do nothing to impair the
rights of the Agent or the DIP Lenders in any of the DIP Collateral, it being
understood and agreed that permitted uses hereunder shall not impair the rights
of the Agent or DIP Lenders in the DIP Collateral so permitted to be used. Such
DIP Loan Party will not use or permit any DIP Collateral to be used unlawfully
or in violation of any provision of applicable law, or any insurance policy
covering any of the DIP Collateral.
SECTION 9.06     [Reserved.]
SECTION 9.07     Agent’s Appointment as Attorney-in-Fact.


102

--------------------------------------------------------------------------------

 


(a)    Until the discharge of all of the DIP Obligations, each DIP Loan Party
hereby irrevocably appoints the Agent and any officer or sub-agent thereof as
its true and lawful attorney-in-fact, with full power of substitution, in the
name of such DIP Loan Party, the Agent, the DIP Lenders, or otherwise, for the
sole use and benefit of the Agent and the DIP Lenders, but at such DIP Loan
Party’s expense, to the extent permitted by law, to exercise at any time and
from time to time while an Event of Default has occurred and is continuing all
or any of the following powers with respect to all or any of the DIP Collateral
(such power, being coupled with an interest, is irrevocable until the discharge
of all of the DIP Obligations):
(i)    To take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or reasonably desirable to
carry out the terms of this Agreement or any other DIP Loan Document (including
the Interim Order and Final Order);
(ii)    To receive, take, endorse, assign, and deliver any and all checks,
notes, drafts, acceptances, documents and other negotiable and non-negotiable
Instruments taken or received by such DIP Loan Party as, or in connection with,
the DIP Collateral;
(iii)    To accelerate any Account which may be accelerated in accordance with
its terms, and to otherwise demand, sue for, collect, receive and, give
acquittance for any and all monies due or to become due on or by virtue of any
DIP Collateral;
(iv)    To commence, settle, compromise, compound, prosecute, defend, or adjust
any Commercial Tort Claim, suit, action, investigation, or other proceeding with
respect to, or in any way in connection with, any of the DIP Collateral;
(v)    To sell, transfer, assign, liquidate, or otherwise monetize or deal in or
with the any of DIP Collateral or the Proceeds, products, or avails thereof,
including, without limitation, for the implementation of any assignment, lease,
license, sublicense, grant of option, sale, transfer, or other disposition of
any Patent, Trademark, Copyright or Software or any action related thereto, as
fully and effectually as if the Agent were the absolute owner thereof;
(vi)    Pay or discharge taxes and Liens levied or placed on or threatened
against the DIP Collateral;
(vii)    Sign and endorse any invoice, freight or express bill, bill of lading,
storage or warehouse receipt, draft against debtor, assignment, verification,
notice, and other document with respect to, or in any way in connection with,
any of the DIP Collateral;
(viii)    Obtain and adjust insurance maintained by such DIP Loan Party or paid
to the Agent;


103

--------------------------------------------------------------------------------

 


(ix)    Commence and prosecute any suits, actions, or other proceedings at law
or in equity in any court of competent jurisdiction to collect the DIP
Collateral or any portion thereof and to enforce any other right or remedy in
respect of any DIP Collateral;
(x)    Defend, at the expense of such DIP Loan Party, any suit, action,
investigation, or other proceeding brought against such DIP Loan Party with
respect to any of the DIP Collateral;;
(xi)    To extend the time of payment of any or all of the DIP Collateral and to
make any allowance and other adjustments with respect thereto;
(xii)    Settle, compromise, or adjust any such suit, action, investigation, or
other proceeding and, in connection therewith, give such discharges or releases
as the Agent may (at the direction of the Required DIP Lenders) deem appropriate
(with such DIP Loan Party’s consent (not to be unreasonably withheld or delayed)
to the extent such action or its resolution could materially affect such DIP
Loan Party or any of its affiliates in any manner other than with respect to its
continuing rights in such DIP Collateral;
(xiii)    Credit bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the DIP Collateral in accordance
with Section 8.11(c); and
(xiv)    To do, at its option (at the direction of the Required DIP Lenders),
but at the expense of such DIP Loan Party, at any time or from time to time, all
other acts and things which the Agent reasonably deems necessary to protect or
preserve the DIP Collateral and to realize upon the DIP Collateral.
Except to the extent otherwise expressly permitted herein, the Agent shall not
exercise any rights under the power of attorney provided for in this Section
9.07(a) unless an Event of Default shall have occurred and be continuing.
(b)    If any DIP Loan Party fails to perform or comply with any of its
agreements contained herein, the Agent, at its option (at the direction of the
Required DIP Lenders), but without any obligation so to do, may perform or
comply, or otherwise cause performance or compliance, with such agreement.
Performance of such DIP Loan Party’s obligations as permitted under this Section
9.07 shall in no way constitute a violation of the automatic stay provided by
Bankruptcy Code section 362 and each DIP Loan Party hereby waives applicability
thereof. Moreover, the Agent shall in no way be responsible for the payment of
any costs incurred in connection with preserving or disposing of any DIP
Collateral pursuant to Bankruptcy Code section 506(c) and the DIP Collateral may
not be charged for the incurrence of any such cost or otherwise surcharged.


104

--------------------------------------------------------------------------------

 


(c)    The expenses of the Agent incurred in connection with actions undertaken
as provided in this Section 9.07, together with interest thereon at a rate per
annum equal to the highest rate per annum at which interest would then be
payable on any category of past due DIP Loans under this Agreement, from the
date of payment by the Agent to the date reimbursed by the relevant DIP Loan
Party, shall be payable by such DIP Loan Party to the Agent on demand and shall
constitute DIP Obligations hereunder for all purposes.
(d)    Each DIP Loan Party hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.
SECTION 9.08     [Reserved.]
SECTION 9.09     Grant of License to Use Property; Intellectual Property.
(a)    For the purpose of enabling the Agent to exercise rights and remedies
under Section 9.03 hereof (including, without limitation, in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, lease, license, assign, give an option or option to purchase, or
otherwise dispose of any DIP Collateral) at such time as the Agent shall be
lawfully entitled to exercise such rights and remedies and upon the occurrence
and during the continuance of an Event of Default, each DIP Loan Party hereby
grants the Agent, for the benefit of the Agent and the DIP Lenders, subject to
the provisions of any applicable IP License, an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to such
DIP Loan Party) to use, license, or sublicense any Intellectual Property now
owned or hereafter acquired by such DIP Loan Party, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all Software and programs used
for the compilation or printout thereof and an irrevocable license (exercisable
without payment of rent or other compensation to such DIP Loan Party) to use and
occupy all real estate owned or leased by such DIP Loan Party.
(b)    For the purpose of enabling the Agent to exercise rights and remedies
under Section 9.03 hereof (including, without limitation, in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, lease, license, assign, give an option or option to purchase, or
otherwise dispose of any DIP Collateral) at such time as the Agent shall be
lawfully entitled to exercise such rights and remedies and upon the occurrence
and during the continuance of an Event of Default, the Agent may:
(i)    Subject to the express terms of any valid and enforceable restriction in
favor of a Person who is not a DIP Loan Party that prohibits, or requires any
consent or establishes any other conditions for, an assignment thereof, license,
or sublicense, whether general, special, or otherwise, and whether on an
exclusive or non-exclusive basis, any Patent, Trademark, or Copyright included
in the DIP Collateral throughout the world for such term or terms, on such
conditions, and


105

--------------------------------------------------------------------------------

 


in such manner as the Agent shall in its sole discretion (at the direction of
the Required DIP Lenders) determine;
(ii)    Without assuming any obligations or liability thereunder, at any time
and from time to time, enforce (and shall have the exclusive right to enforce)
against any licensee or sublicensee all rights and remedies of any DIP Loan
Party in, to, and under any License and take or refrain from taking any action
under any provision thereof;
(iii)    Request that each DIP Loan Party use its best efforts to obtain all
requisite consents or approvals by the licensor or sublicensor of each License
to effect the assignment of all of such DIP Loan Party’s right and title to and
interest in the same to the Agent or its designee (for the benefit of the DIP
Lenders) and will execute and deliver to the Agent a power of attorney, in form
and substance reasonably satisfactory to the Agent, for the implementation of
any lease, assignment, License, sublicense, grant of option, sale, or other
disposition of any Patent, Trademark, or Copyright; and
(iv)    Direct any DIP Loan Party to refrain, in which event each such DIP Loan
Party shall refrain, from using or practicing any Trademark, Patent, or
Copyright in any manner whatsoever, directly or indirectly, and shall, if
requested by the Agent, change such DIP Loan Party’s name to eliminate therefrom
any use of any Trademark and will execute such other and further documents as
the Agent may request to further confirm this change and transfer ownership of
the Trademarks, Patents, Copyrights, and registrations and any pending
applications therefor to the Agent.
(c)    In the event of any disposition following the occurrence and during the
continuance of any Event of Default, each DIP Loan Party shall supply its
know-how and expertise relating to the manufacture and sale of the products or
services bearing Trademarks or the products, services, or works made or rendered
in connection with or under Patents, Trademarks, or Copyrights, and its customer
lists and other records relating to such Patents, Trademarks or Copyrights and
to the distribution of said products, services, or works, to the Agent.
SECTION 9.10     Limitation on Agent’s and DIP Lenders’ Duties in Respect of
Collateral.
(a)    The Agent’s sole duty with respect to the custody, safekeeping, and
physical preservation of the DIP Collateral in its possession, under UCC Section
9-207 or otherwise, shall be to deal with it in the same manner as the Agent
deals with similar property for its own account.
(b)    The Agent and each DIP Lender shall use reasonable care with respect to
the DIP Collateral in its possession or under its control. Neither the Agent nor
any DIP Lender shall have any other duty as to any DIP Collateral in its
possession or control or in the possession or


106

--------------------------------------------------------------------------------

 


control of any agent or nominee of the Agent or such DIP Lender, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto.
(c)    The Agent shall be deemed to have exercised reasonable care in the
custody and preservation the DIP Collateral in its possession if the DIP
Collateral is accorded treatment substantially equal to that which it accords
its own property. The Agent shall not be liable or responsible for any loss or
damage to any of the DIP Collateral, or for any diminution in the value thereof,
by reason of the act or omission of any warehousemen, carrier, forwarding
agency, consignee, or other agent or bailee reasonably selected by the Agent.
(d)    The powers conferred on the Agent and the DIP Lenders hereunder are
solely to protect the Agent’s and DIP Lenders’ interests in the DIP Collateral
and shall not impose any duty upon the Agent or any DIP Lender to exercise any
such powers. The Agent and the DIP Lenders shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees, or agents shall be
responsible to any DIP Loan Party for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct, as adjudged by a
court of competent jurisdiction in a file and non-appealable order.
SECTION 9.11     Authorized Terminations.
(a)    Upon any sale or other transfer by any DIP Loan Party (other than any
sale or transfer to another DIP Loan Party) of any DIP Collateral that is
permitted under this Agreement or upon the effectiveness of any written consent
to the release of the security interest granted hereby in any DIP Collateral
pursuant to Section 11.02, the security interest in such Collateral shall be
automatically released and such DIP Collateral sold free and clear of the DIP
Lien and security interests created hereby, which DIP Liens and other security
interests shall, for the avoidance of doubt, automatically attach to the
proceeds of such sale or other transfer.
(b)    Following the Termination Date or the release pursuant to clause (a)
above, the Agent shall promptly, at the expense of the relevant DIP Loan Party,
execute and deliver to such DIP Loan Party all documents that such DIP Loan
Party shall reasonably request and prepare to evidence such termination or
release, including mortgage releases and authorization to file termination
statements and releases in accordance with UCC Section 9-513(c). Any execution
and delivery of documents pursuant to this Section 9.11(b) shall be without
recourse to or warranty by the Agent or DIP Lenders.
SECTION 9.12     Modifications.
(a)    The Liens (including all DIP Liens), lien priority, administrative
priorities (including the super-priority of all claims with respect to the DIP
Obligations), and other rights and


107

--------------------------------------------------------------------------------

 


remedies granted to the Agent for the benefit of the DIP Lenders pursuant to
this Agreement and the other DIP Loan Documents (including the Interim Order or
the Final Order, as applicable) shall not be modified, altered, or impaired in
any manner by any other financing or extension of credit or incurrence of
indebtedness by any of the DIP Loan Parties (pursuant to Bankruptcy Code section
364 or otherwise), or by any dismissal or conversion of any of the Chapter 11
Cases, or by any other act or omission whatsoever. Without limitation,
notwithstanding any such financing, extension, incurrence, dismissal,
conversion, act or omission:
(i)    No cost or expense of administration that has been or may be incurred in
any of the Chapter 11 Cases or any conversion of the same or in any other
proceedings related thereto, and no priority claim is or will be prior to or on
a parity with the super-priority administrative claims (other than the Carve-Out
and Permitted Senior Liens) in respect of any DIP Obligation;
(ii)    The liens and security interests granted herein and in the other DIP
Loan Documents (including all DIP Liens) shall constitute valid and perfected
first-priority Liens and security interests (subject only to the Permitted
Liens), and shall be prior to all other liens and security interests, now
existing or hereafter arising, in favor of any other creditor or any other
Person whatsoever (subject only to the Permitted Senior Liens); and
(iii)    The Liens and security interests granted hereunder and under any other
DIP Loan Document (including all DIP Liens) shall continue valid and perfected
without the necessity that financing statements be filed or that any other
action be taken under applicable non-bankruptcy law.
(b)    Notwithstanding any failure on the part of any DIP Loan Party, the Agent,
or any DIP Lender to perfect, maintain, protect, or enforce the Liens and
security interests (including any DIP Lien) in the DIP Collateral granted
hereunder, the Interim Order or the Final Order (as applicable) shall
automatically and, without further action by any Person, perfect such Liens and
security interests against the DIP Collateral.
ARTICLE X    

GUARANTY
SECTION 10.01     Guaranty. To induce the DIP Lenders to make the DIP Loans,
each Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, on the Maturity Date or any earlier Termination
Date, by reason of acceleration or otherwise in accordance with any DIP Loan
Document, of all the DIP Obligations of the Borrower, whether existing on the
date hereof or hereinafter incurred or created (the “Guaranteed Obligations”).
This Guaranty by each Guarantor hereunder constitutes a guaranty of payment and
not of collection.


108

--------------------------------------------------------------------------------

 


SECTION 10.02     Limitation of Guaranty. Any term or provision of this Guaranty
or any other DIP Loan Document to the contrary notwithstanding, the maximum
aggregate amount for which any Guarantor shall be liable hereunder shall not
exceed the maximum amount for which such Guarantor can be liable without
rendering this Guaranty or any other DIP Loan Document, as it relates to such
Guarantor, subject to avoidance under applicable Law relating to fraudulent
conveyance or fraudulent transfer (including the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act, and Bankruptcy Code section 548 or any
applicable provisions of comparable Requirements of Law) (collectively, the
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Guaranty for
purposes of the Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 10.03 and, for purposes of such analysis,
give effect to any discharge of intercompany debt as a result of any payment
made under the Guaranty.
SECTION 10.03     Contribution. To the extent that any Guarantor shall be
required hereunder to pay any portion of any Guaranteed Obligation exceeding the
greater of (a) the amount of the economic benefit actually received by such
Guarantor from the DIP Loans and other DIP Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor and the DIP Loan Parties
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower) in the same proportion as such
Guarantor’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors and the DIP Loan Parties on such date,
then such Guarantor and the DIP Loan Parties shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date; provided however that any such
claim of one Guarantor against another Guarantor or any of the DIP Loan Parties
shall be subject and subordinate to the prior, indefeasible payment of the DIP
Obligations and, until the DIP Obligations have been so paid, no payment may be
made on any such any such claim and no such may be brought by any of the DIP
Loan Parties against another.
SECTION 10.04     Authorization; Other Agreements. The DIP Lenders are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:
(a)    Modify, amend, supplement or otherwise change, accelerate or otherwise
change the time of payment, or waive or otherwise consent to noncompliance with,
any Guaranteed Obligation or any DIP Loan Document;
(b)    Apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the DIP Loan
Documents;


109

--------------------------------------------------------------------------------

 


(c)    Refund at any time any payment received by any DIP Lender in respect of
any Guaranteed Obligation;
(d)    Sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any DIP Collateral for
any Guaranteed Obligation or any other guaranty therefor in any manner; receive,
take, and hold additional DIP Collateral to secure any Guaranteed Obligation;
add, release, or substitute any one or more other Guarantors, makers or
endorsers of any Guaranteed Obligation or any part thereof; and otherwise deal
in any manner with the Borrower and any other Guarantor, maker or endorser of
any Guaranteed Obligation or any part thereof; and
(e)    Settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.
SECTION 10.05     Guaranty Absolute and Unconditional. Each Guarantor hereby
waives and agrees not to assert any defense, whether arising in connection with
or in respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute, and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case except as
otherwise agreed in writing by the Agent (at the direction of the Required DIP
Lenders):
(a)    The invalidity or unenforceability of any obligation of the Borrower or
any other Guarantor under any DIP Loan Document or any other agreement or
instrument relating thereto (including any amendment, consent, or waiver
thereto), or any security for, or other guaranty of, any Guaranteed Obligation
or any part thereof, or the lack of perfection or continuing perfection or
failure of priority of any security for the Guaranteed Obligations or any part
thereof;
(b)    The absence of any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any other Guarantor or other action to enforce
the same, or any action to enforce any DIP Loan Document or any DIP Lien
thereunder;
(c)    The failure by any Person to take any steps to perfect and maintain any
Lien on, or to preserve any rights with respect to, any DIP Collateral;
(d)    Any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation, or dissolution by or against the Borrower, any other
Guarantor, or any of the Borrower’s other Subsidiaries or any procedure,
agreement, order, stipulation, election, action, or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Guaranteed Obligation (or any interest thereon) in or as a result of any
such proceeding;


110

--------------------------------------------------------------------------------

 


(e)    Any foreclosure, whether or not through judicial sale, and any other Sale
of any DIP Collateral or any election following the occurrence of an Event of
Default by the Agent or any DIP Lender to proceed separately against any DIP
Collateral in accordance with the Agent’s or such DIP Lender’s rights under any
applicable Law; or
(f)    Any other defense, setoff, counterclaim, or any other circumstance that
may otherwise constitute a legal or equitable discharge of the Borrower, any
other Guarantor, or any of the Borrower’s other Subsidiaries, in each case other
than the payment in full of the Guaranteed Obligations.
SECTION 10.06     Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff, or counterclaim
based on diligence, promptness, presentment, requirements for any demand, or
notice hereunder, including (without limitation) any of the following: (a) any
demand for payment or performance and protest and notice of protest, (b) any
notice of acceptance, (c) any presentment, demand, protest, or further notice or
other requirements of any kind with respect to any Guaranteed Obligation
(including any accrued but unpaid interest thereon) becoming immediately due and
payable, and (d) any other notice in respect of any Guaranteed Obligation or any
part thereof, and any defense arising by reason of any disability or other
defense of the Borrower or any other Guarantor. Each Guarantor further
unconditionally and irrevocably agrees not to (x) enforce or otherwise exercise
any right of subrogation or any right of reimbursement or contribution or
similar right against the Borrower or any other Guarantor by reason of any DIP
Loan Document or any payment made thereunder until the DIP Obligations have been
satisfied in full in cash or (y) assert any claim, defense, setoff, or
counterclaim it may have against any other DIP Loan Party or setoff any of its
obligations to such other DIP Loan Party against obligations of such DIP Loan
Party to such Guarantor. No obligation of any Guarantor hereunder shall be
discharged other than by complete performance.
SECTION 10.07     Reliance. Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Borrower, each other
Guarantor, and any other guarantor and maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no DIP
Lender shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any DIP Lender,
in its sole discretion, undertakes at any time or from time to time to provide
any such information to any Guarantor, such DIP Lender shall be under no
obligation to (a) undertake any investigation not a part of its regular business
routine, (b) disclose any information that such DIP Lender, pursuant to accepted
or reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosure of such information or any other
information to any Guarantor.


111

--------------------------------------------------------------------------------

 


ARTICLE XI    

MISCELLANEOUS
SECTION 11.01     Notices.
(a)    Notices Generally. Unless otherwise expressly provided herein, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail to the applicable party hereto as provided in Schedule 11.01.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received. Notices and other communications delivered through electronic
communications to the extent provided in Section 11.01(b) below shall be
effective as provided therein.
(b)    Electronic Communications. Notices and other communications to the DIP
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Agent; provided, that the foregoing shall not apply to notices
to any DIP Lender pursuant to Article II if such DIP Lender has notified the
Agent that it is incapable of receiving, or is unwilling to receive, notices
under Article II hereof by electronic communication. The Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, that approval of such procedures may be limited to particular notices
or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail, or other written
acknowledgement); and (ii) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in clause (i) above, of
notification that such notice or communication is available and identifying the
website address therefor; provided that if such notice, e-mail, or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
(c)    Change of Address. Each of the Borrower and the Agent may change its
address, telephone number, or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto. Each DIP Lender
may change its address, telephone number, or electronic mail address for notices
and other communications hereunder by notice to the Borrower and the Agent. In
addition, each DIP Lender agrees to notify the Agent from time to


112

--------------------------------------------------------------------------------

 


time to ensure that the Agent has on record an effective address, contact name,
telephone number, and electronic mail address to which notices and other
communications may be sent and accurate wire transfer instructions for such DIP
Lender.
(d)    [Reserved.]
(e)    [Reserved.]
(f)    Reliance by Agent and DIP Lenders. The Agent and the DIP Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Agent, each DIP Lender, and the Related Parties of each of them for all
losses, costs, expenses, and liabilities resulting from the reliance of such
Person on each notice purportedly given by or on behalf of the Borrower;
provided that such indemnity shall not, as to the Agent, such DIP Lender, or
such Related Party, be available to the extent that such losses, costs,
expenses, and liabilities are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the Agent, such DIP Lender, or such Related Party, as
applicable.
SECTION 11.02     Waivers; Amendments.
(a)    No Waiver; Remedies Cumulative; Enforcement. No failure or delay by the
Agent or any DIP Lender in exercising any right, remedy, power, or privilege
hereunder or under any other DIP Loan Document shall operate as a waiver
thereof, and no single or partial exercise of any such right, remedy, power, or
privilege, or any abandonment or discontinuance of steps to enforce such a
right, remedy, power, or privilege, shall preclude any other or further exercise
thereof or the exercise of any other right remedy, power, or privilege. The
rights, remedies, powers, and privileges of the Agent and the DIP Lenders
hereunder and under the DIP Loan Documents are cumulative and are not exclusive
of other rights, remedies, powers, or privileges that any such Person does or
would otherwise have.
Notwithstanding anything to the contrary contained herein or in any other DIP
Loan Document, the authority to enforce rights and remedies hereunder and under
the other DIP Loan Documents against the DIP Loan Parties shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.01 for the benefit of all the DIP Lenders; provided
that the foregoing shall not prohibit (i) the Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent and any sub-agent thereof) hereunder and under the other DIP Loan
Documents, (ii) any DIP Lender from exercising setoff rights in accordance with


113

--------------------------------------------------------------------------------

 


Section 11.08 (subject to the terms of Sections 2.16 and 7.08), or (iii) any DIP
Lender from filing proofs of claim or appearing and submitting motions,
objections, or other filings on its own behalf during the pendency of a
proceeding relative to the Borrower under any Debtor Relief Law (including in
the Chapter 11 Cases); provided, further, that if at any time there is no Person
acting as Agent hereunder and under the other DIP Loan Documents at any time,
then (x) the Required DIP Lenders shall have the rights otherwise provided to
the Agent pursuant to Section 7.02 and (y) in addition to the matters set forth
in clauses (ii) and (iii) of the preceding proviso and subject to Sections 2.16
and 7.08, any DIP Lender may, with the consent of the Required DIP Lenders,
enforce all rights or remedies available to it and as authorized by the Required
DIP Lenders.
(b)    Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other DIP Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing executed by the Borrower and the
Required DIP Lenders, and acknowledged by the Agent, or by the Borrower and the
Agent with the consent of the Required DIP Lenders, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:
(i)    Extend or increase any DIP Commitment of any DIP Lender without the
written consent of such DIP Lender (it being understood that a waiver of any
condition precedent set forth in Article IV or the waiver of any Default shall
not constitute an extension or increase of any DIP Commitment of any DIP
Lender);
(ii)    Reduce the principal of, or rate of interest specified herein on, any
DIP Loan or any fees or other amounts payable hereunder or under any other DIP
Loan Document, without the written consent of each DIP Lender directly and
adversely affected thereby; provided, that only the consent of the Required DIP
Lenders shall be necessary to amend Section 2.12(b) or to waive the obligation
of the Borrower to pay interest at the rate set forth in Section 2.12(b);
(iii)    Postpone the Maturity Date (or amend the definition thereof) or any
date scheduled for any payment of principal of, or interest on, any DIP Loan or
any fees or other amounts payable hereunder or under any other DIP Loan
Document, or reduce the amount of, waive, or excuse any such payment, without
the written consent of each DIP Lender directly and adversely affected thereby;
(iv)    Change Section 2.15(b) or Section 2.16 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each DIP Lender directly and adversely affected thereby;
(v)    Change any provision of this Section or the percentage in the definition
of “Required DIP Lenders” or any other provision hereof specifying the number or
percentage of DIP


114

--------------------------------------------------------------------------------

 


Lenders required to amend, waive, or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each DIP Lender directly and adversely affected thereby;
(vi)    Release all or substantially all of the DIP Collateral or the Borrower
or all or substantially all of the Subsidiary Guarantors from their Guarantee of
the DIP Obligations of the Borrower, in each case, without the written consent
of each DIP Lender, other than a release of DIP Collateral in connection with a
“credit bid” otherwise permitted hereunder;
(vii)    Subordinate any of the DIP Obligations or the DIP Liens or other Liens
or security interests securing the obligations to any other Indebtedness,
obligations, or liabilities or any liens or any security interest securing such
other Indebtedness, obligations or liabilities, respectively, without the
written consent of each DIP Lender;
(viii)    Amend Section 7.08 without the written consent of each DIP Lender; or
(ix)    Amend the definition of “Milestones” (including, for the avoidance of
doubt, the entirety of Section 7.01(o), but subject in all cases to the right of
the Required DIP Lenders to waive or extend any Milestone, as set forth
therein), “Permitted Going-Concern Sale,” or “Eligible Assignee”;
provided further that no such amendment, waiver or consent shall amend, modify,
or otherwise affect the rights or duties hereunder or under any other DIP Loan
Document of the Agent, unless in writing executed by the Agent, in each case in
addition to the Borrower and the DIP Lenders required above.
Notwithstanding anything herein to the contrary, no Defaulting DIP Lender shall
have any right to approve or disapprove any amendment, waiver, or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all DIP Lenders or each affected DIP Lender may be effected with the
consent of the applicable DIP Lenders other than such Defaulting DIP Lenders,
except that the Commitment of any Defaulting DIP Lender may not be increased or
extended, or the maturity of any of its DIP Loan may not be extended, the rate
of interest on any of its DIP Loans may not be reduced, and the principal amount
of any of its DIP Loans may not be forgiven, in each case without the consent of
such Defaulting DIP Lender).
In addition, notwithstanding anything herein to the contrary, if the Agent and
the Borrower shall have jointly identified an obvious error or any error or
omission of a purely technical nature, in each case, in any provision of the DIP
Loan Documents, then the Agent and the Borrower shall be permitted to amend such
provision, and, in each case, such amendment shall become effective without any
further action or consent of any other party to any DIP Loan Document if the
same is


115

--------------------------------------------------------------------------------

 


not objected to in writing by the Required DIP Lenders to the Agent within ten
Business Days following receipt of notice thereof.
SECTION 11.03     Expenses; Indemnity.
(a)    Costs and Expenses. Subject to Section 7.08, the Borrower shall pay or
reimburse all reasonable and documented out-of-pocket costs and expenses
incurred by each Agent or DIP Lenders, including the reasonable and documented
fees, charges, and disbursements of counsel (including one firm of local counsel
in each applicable jurisdiction), for the Agent and DIP Lenders (including all
Agent Expenses and DIP Lender Professional Fees (whether pursuant to Section
4.01(c), Section 4.02(m), Section 6.16(f), or otherwise), incurred in connection
with, arising under, or other related to any DIP Loan Document (including this
Agreement), the DIP Loans, the DIP Obligations, the DIP Liens, including
(without limitation but for the avoidance of doubt) (i) the preparation,
negotiation, execution, delivery, or administration of this Agreement or any
other DIP Loan Document, any other document prepared in connection herewith or
therewith, or any amendment, modification, or waiver of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby, or any
of them, shall be consummated), or in connection with any resignation or removal
of the Agent, the appointment of any successor Agent, and all matters related
thereto or (ii) the enforcement or protection of any and all rights and remedies
(whether under this Agreement or any other DIP Loan Document) of the Agent or
DIP Lenders, including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
in connection with any workout, restructuring or negotiations in respect of the
DIP Loans or the DIP Loan Documents, including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel). The Borrower
acknowledges that the initial DIP Lenders are also holders of a substantial
portion of the Borrower’s Prepetition convertible senior subordinated notes and
are members of the Ad Hoc Consortium of Holders of TerraVia Holdings, Inc.
Convertible Senior Subordinated Notes (the “Consortium”). For the avoidance of
doubt, the Borrower’s obligation to pay the reasonable and documented fees,
charges, and disbursements of Brown Rudnick, Ashby & Geddes, and GLC hereunder
shall include, but not be limited to, the reasonable and documented pre- and
postpetition fees, charges, and disbursements of such firms in connection with
their representation of the Consortium.
(b)    Indemnification by DIP Loan Parties. The DIP Loan Parties, jointly and
severally, shall indemnify each Agent (and any sub-agent thereof), each DIP
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs (including settlement costs),
reasonable and documented disbursements and out-of-pocket fees and expenses
(including the fees, charges, and disbursements of one firm of counsel and one
firm of local counsel in each applicable jurisdiction for the Agent and one firm
of counsel and one firm of local counsel in each applicable jurisdiction


116

--------------------------------------------------------------------------------

 


for the other Indemnitees (and, in the case of an actual or perceived conflict
of interest with respect to such joint representation, as determined in the sole
discretion of such affected Person, one additional firm of counsel for each
affected Person) of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted or awarded against any Indemnitee in any
way relating to or arising out of or in connection with or by reason of (i) any
actual or prospective claim, litigation, investigation, or proceeding in any way
relating to, arising out of, in connection with, or by reason of any of the
following, whether based on contract, tort, or any other theory of liability
(including any investigation of, preparation for, or defense of any pending or
threatened claim, litigation, or proceeding) (x) the execution, delivery,
enforcement, performance, or administration of any DIP Loan Document or any
other document delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby or (y) any
DIP Commitment, any Credit Extension, or the use or proposed use thereof or of
the proceeds thereof; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
fees and expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (ii) any actual or alleged presence or release
of Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower or any of its Subsidiaries arising from such ownership
or operation, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries (collectively, the “Indemnified Liabilities”), in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of such Indemnitee and regardless of whether such Indemnitee is a
party thereto, and whether or not any such claim, litigation, investigation, or
proceeding is brought by the Borrower, its equity holders, its Affiliates, its
creditors or any other Person. This Section 11.03(b) shall not apply with
respect to Taxes, other than any Taxes that represent liabilities, obligations,
losses, damages, penalties, claims or costs arising from any non-Tax claims,
demands, actions, judgments, or suits.
(c)    Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, no DIP Loan Party or Indemnitee shall assert, and each DIP Loan
Party and Indemnitee hereby waives, any claim against any Indemnitee or DIP Loan
Party, respectively, on any theory of liability, for special, indirect,
consequential, or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any DIP Loan Document or
any other document contemplated thereby, the transactions contemplated thereby,
any DIP Commitment or any Credit Extension, the use thereof or of the proceeds
thereof or such Indemnitee’s or DIP Loan Party’s respective activities in
connection therewith (whether before or after the Closing Date). Notwithstanding
the foregoing, nothing in the preceding sentence shall limit the indemnification
obligations of the Borrower under Section 11.03(b) with respect to special,
indirect, consequential, or punitive damages arising in a third-party claim
against an Indemnitee. No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any


117

--------------------------------------------------------------------------------

 


information or other materials in connection with the DIP Loan Documents or the
transactions contemplated thereby, unless determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
(d)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor by the relevant Person entitled thereto.
SECTION 11.04     Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no DIP Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each DIP Lender,
and no DIP Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 11.04(b), (ii) by way of participation in accordance with
the provisions of Section 11.04(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.04(e). Any other
attempted or purported assignment or transfer by any party hereto shall be null
and void ab initio. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 11.04(d) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy, or claim whatsoever under
or by reason of this Agreement.
(b)    Assignments by DIP Lenders. Any DIP Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the DIP
Loans); provided that at all times, the total number of DIP Lenders (and
Participants) shall not exceed 99; provided, further that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning DIP Lender’s Commitments and the DIP Loans at the time
owing to it or in the case of an assignment to a DIP Lender or an Affiliate of
an DIP Lender or an Approved Fund with respect to a DIP Lender, no minimum
amount need be assigned and (B) in all other instances, the amount of the
Commitment (which for this purpose includes DIP Loans outstanding thereunder) of
the assigning DIP Lender, or if the applicable Commitment is not then in effect,
the principal outstanding balance of the DIP Loans of the assigning DIP Lender,
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $250,000 unless each of the Agent and, so long as
no Event of


118

--------------------------------------------------------------------------------

 


Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that
contemporaneous assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining where such minimum amount has been
met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning DIP Lender’s rights and
obligations under this Agreement with respect to the DIP Loans or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment,
except that:
(A)    No DIP Lender shall be permitted to assign all or any portion of such DIP
Lender’s unfunded DIP Commitment (except for any assignment to an Affiliate of
such DIP Lender or an Approved Fund of such DIP Lender) to any person other than
Eligible Assignee prior to the entry of the Final Order, except with the prior
written consent of holders of two-thirds of the DIP Loans then outstanding;
provided that, in the event that a proposed assignee that otherwise satisfies
the requirements hereof is not consented to by such holders of two-thirds of the
DIP Loans, the DIP Lenders withholding such consent shall promptly offer (on a
pro rata basis, together will all other DIP Lenders that so choose) to acquire
the DIP Loans and unfunded DIP Commitment proposed to be assigned on the terms
of such bona fide proposal (including as to price) and as otherwise provided
herein;
(A)    [Reserved];
(B)    The consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment, unless such assignment is to a
DIP Lender, an Affiliate of a DIP Lender, or an Approved Fund; provided, that
the Agent shall acknowledge any such assignment; and
(C)    No DIP Lender shall be permitted to assign all or any portion of such DIP
Lenders’ unfunded Commitment or DIP Loans to any Person that is not an Eligible
Assignee without the prior written consent of each other DIP Lender;
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500.00; provided that (x) the Agent may, in
its sole discretion, elect to waive such fee in the case of any assignment and
(y) in the case of contemporaneous assignments by any DIP Lender to one or more
Approved Funds, only a single processing and recording fee shall be payable for
such assignments.


119

--------------------------------------------------------------------------------

 


(v)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting DIP Lender hereunder, no such assignment shall
be effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the Pro Rata DIP Share
of DIP Loans previously requested but not funded by the Defaulting DIP Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting DIP Lender to the Agent and each other DIP Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
ratable share of all DIP Loans in accordance with its Pro Rata DIP Share;
provided that, notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting DIP Lender hereunder shall become
effective under applicable Law without compliance with the provisions of this
Section 11.04(b), then the assignee of such interest shall be deemed to be a
Defaulting DIP Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Agent pursuant to Section
11.04(c), from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a DIP Lender under this Agreement, and the
assigning DIP Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations (including
Commitments) under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning DIP Lender’s rights and obligations under
this Agreement, such DIP Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Section 2.18, Section 2.19, and
Section 11.03 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided that, except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting DIP
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such DIP Lender having been a Defaulting DIP Lender. Any assignment
or transfer by a DIP Lender of rights or obligations under this Agreement that
does not comply with this Section 11.04(b) shall be treated for purposes of this
Agreement as a sale by such DIP Lender of a participation in such rights and
obligations in accordance with Section 11.04(d).
(c)    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Agent’s office in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the DIP Lenders, and the Commitments
of, and principal amounts and stated interest of the DIP Loans owing to each DIP
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent evidence of manifest error,
and the Borrower, the


120

--------------------------------------------------------------------------------

 


Agent, and the DIP Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a DIP Lender hereunder for all purposes
under all of the DIP Loan Documents. The Register shall be available for
inspection by the Borrower and any DIP Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any DIP Lender may at any time, without the consent of,
or notice to, the Borrower or the Agent, sell participations to any Eligible
Assignee (each, a “Participant”) in all or a portion of such DIP Lender’s
rights, obligations, or both under this Agreement (including all or a portion of
its Commitments, DIP Loans, or both); provided that:
(i)    Such DIP Lender’s obligations under this Agreement shall remain
unchanged;
(ii)    Such DIP Lender shall remain solely responsible to the other parties
hereto for the performance of all such obligations;
(iii)    The Borrower, the Agent, and the DIP Lenders shall continue to deal
solely and directly with such DIP Lender in connection with such DIP Lender’s
rights and obligations under this Agreement; and
(i)    At all time, the aggregate number of DIP Lenders and Participants shall
not exceed 99.
For the avoidance of doubt, each DIP Lender shall be responsible for the
indemnity under Section 8.06 with respect to any payments made by such DIP
Lender to any of its Participants; provided that during the continuance of an
Event of Default, DIP Lenders shall be permitted to sell participations in DIP
Loans and unfunded Commitments. Any agreement or instrument pursuant to which a
DIP Lender sells such a participation shall provide that such DIP Lender shall
retain the sole right to enforce this Agreement and the other DIP Loan Documents
and to approve any amendment, waiver or consent in respect of any provision
thereof; provided that such agreement or instrument may provide that such DIP
Lender will not, without the consent of the Participant, agree to any amendment,
waiver, or consent described in the first proviso to Section 11.02(b) that
directly affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Section 2.18 and Section 2.19 (subject to
the requirements and limitations thereof (it being understood that the
documentation required under Section 2.18(f) shall be delivered to the
participating DIP Lender)) to the same extent as if it were a DIP Lender and had
acquired its interest by assignment pursuant to Section 11.04(b); provided that
(x) such Participant agrees to be subject to the provisions of Section 2.22 as
if it were an assignee under Section 11.04(b) and (y) a Participant shall not be
entitled to receive any greater payments under Section 2.18 or Section 2.19 than
the applicable DIP Lender would have been entitled to receive with respect to
the participation sold to such Participant, except to the extent such
entitlement to receive a greater payment results from a


121

--------------------------------------------------------------------------------

 


change in Law that occurs after the Participant acquired the applicable
participation. Each DIP Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.22 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a DIP Lender;
provided that such Participant agrees to be subject to Section 2.16 as though it
were a DIP Lender.
Each DIP Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the DIP Loans or other obligations
under the DIP Loan Documents (the “Participant Register”); provided that no DIP
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any DIP Commitment,
Credit Extension, or other obligations under any DIP Loan Document) except to
the extent that such disclosure is necessary to establish that any such
Commitment, Credit Extension, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent evidence of manifest error,
and such DIP Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement, notwithstanding any notice to the contrary.
(e)    Certain Pledges. Any DIP Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such DIP Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such DIP Lender; provided that no such pledge or assignment
shall release such DIP Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such DIP Lender as a party hereto.
SECTION 11.05     Survival. All covenants, agreements, representations, and
warranties made by the Borrower herein and in any other DIP Loan Document or
other documents delivered in connection herewith or therewith or pursuant hereto
or thereto shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery hereof and thereof and the
making of the Credit Extensions hereunder, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the Agent or
any DIP Lender may have had notice or knowledge of any Default at the time of
any Credit Extension, and shall continue in full force and effect as long as any
DIP Loan or any other DIP Obligation hereunder shall remain unpaid or
unsatisfied and so long as the Commitments have not expired or been terminated.
The provisions of Section 2.16, Section 2.18, Section 2.19, Article VIII,
Section 11.03, and Section 11.15 shall survive and remain in full force and
effect regardless of the consummation of the


122

--------------------------------------------------------------------------------

 


transactions contemplated hereby, the repayment in full of all of the DIP
Obligations, the expiration or termination of the Commitments, or the
termination of this Agreement or any provision hereof.
SECTION 11.06     Counterparts; Integration; Effectiveness; Electronic
Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement and the other
DIP Loan Documents (including the Orders), and any separate letter agreements
with respect to fees and expenses payable to the Agent and the DIP Lenders (or
any of them), constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
(b)    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity, or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.
SECTION 11.07     Severability. If any provision of this Agreement or the other
DIP Loan Documents is held to be illegal, invalid, or unenforceable:
(a)    The legality, validity and enforceability of the remaining provisions of
this Agreement and the other DIP Loan Documents shall not be affected or
impaired thereby; and
(b)    The parties shall endeavor in good-faith negotiations to replace any
illegal, invalid, or unenforceable provision with valid provisions the economic
effect of which comes as close as possible to that of such illegal, invalid, or
unenforceable provision.
The invalidity of a provision in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.
SECTION 11.08     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each DIP Lender and each of its Affiliates are hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such DIP
Lender or any such Affiliate, to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other DIP Loan Document


123

--------------------------------------------------------------------------------

 


(including all DIP Obligations) to such DIP Lender or its Affiliates,
irrespective of whether or not such DIP Lender or Affiliate shall have made any
demand under this Agreement or any other DIP Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office, or Affiliate of such DIP Lender different from the branch,
office, or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting DIP Lender shall exercise any
such right of setoff, (x) all amounts so setoff shall be paid over immediately
to the Agent for further application in accordance with the provisions of
Section 2.16 and, pending such payment, shall be segregated by such Defaulting
DIP Lender from its other funds and deemed held in trust for the benefit of the
Agent and the DIP Lenders and (y) such Defaulting DIP Lender shall provide
promptly to the Agent a statement describing in reasonable detail the DIP
Obligations owing to such Defaulting DIP Lender as to which it exercised such
right of setoff. The rights of each DIP Lender and their respective Affiliates
hereunder are in addition to other rights and remedies (including other rights
of setoff) that such DIP Lender or its Affiliates may have. Each DIP Lender
agrees to notify the Borrower and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 11.09     Governing Law; Jurisdiction.
(a)    Governing Law. This Agreement and the other DIP Loan Documents and any
claims, controversy, dispute, or cause of action (whether in contract or tort or
otherwise) based on, arising out of, or otherwise relating to this Agreement or
such other DIP Loan Document (except, as to any other DIP Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the Laws of the
State of New York. Notwithstanding any other provision of this Section 11.09(a),
from and after the Petition Date, the Bankruptcy Court shall have exclusive
jurisdiction over any action or dispute involving, relating to or arising out of
this Agreement or the other DIP Loan Documents.
(b)    Jurisdiction. The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation, or proceeding of any kind or
description, whether in law or equity, whether in contract or tort or otherwise,
against the Agent, any DIP Lender, or any Related Party of any of the foregoing,
in any way relating to this Agreement or any other DIP Loan Document or the
transactions relating hereto or thereto, in a forum other than the Bankruptcy
Court and the State and Federal courts sitting in New York County, New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the exclusive jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in the Bankruptcy Court or such New York State court
or, to the fullest extent permitted by applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action,
litigation, or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by


124

--------------------------------------------------------------------------------

 


Law. Nothing in this Agreement or in any other DIP Loan Document shall affect
any right that the Agent or any DIP Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other DIP Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other DIP Loan Document in any court
referred to Section 11.09(b). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.
SECTION 11.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER DIP LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER DIP LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.11     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.12     Confidentiality. The Agent and each of the DIP Lenders agree
to maintain the confidentiality of the Information, except that Information may
be disclosed:
(a)    To the extent permitted by any confidentiality or non-disclosure
arrangement or agreement existing between the Borrower or such DIP Lender;


125

--------------------------------------------------------------------------------

 


(b)    To its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with customary practices);
(c)    To the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners);
(d)    To the extent required by applicable Laws or regulations or by any
subpoena or similar legal process;
(e)    To any other party hereto;
(f)    In connection with the exercise of any remedies hereunder or under any
other DIP Loan Document or any action or proceeding relating to this Agreement
or any other DIP Loan Document or the enforcement of rights hereunder or
thereunder;
(g)    Subject to an agreement containing provisions substantially the same (or
at least as restrictive) as those of this Section 11.12 (or as may otherwise be
reasonably acceptable to the Borrower), to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement, or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative, other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder;
(h)    On a confidential basis to (i) any rating agency in connection with
rating the Borrower or any of its Subsidiaries or the credit facility
established hereby or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facility established hereby;
(i)    With the consent of the Borrower; or
(j)    To the extent that such Information (x) becomes publicly available other
than as a result of a breach of this Section 11.12, or (y) becomes available to
the Agent, any DIP Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any DIP Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that in the case of information received from the
Borrower or any of its Subsidiaries after


126

--------------------------------------------------------------------------------

 


the Closing Date, such information is (x) clearly identified at the time of
delivery as confidential and (y) delivered in accordance with the terms of a
confidentiality arrangement that is reasonably acceptable to the Borrower and
the Agent (as applicable) and any receiving DIP Lender (including with respect
to customary “blow-out” provisions relating to such Information; provided
further that neither the Borrower nor any of the Subsidiaries shall deliver any
such Information to any DIP Lender (or the Agent, as applicable) that has not
entered into such mutually acceptable confidentiality arrangements. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 11.13     PATRIOT Act. Each DIP Lender that is subject to the PATRIOT
Act and the Agent (for itself and not on behalf of any DIP Lender) hereby
notifies each DIP Loan Party that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies
such DIP Loan Party, which information includes the name and address of such DIP
Loan Party and other information that will allow such DIP Lender or the Agent,
as applicable, to identify such DIP Loan Party in accordance with the PATRIOT
Act. Each DIP Loan Party shall, promptly following a request by the Agent or any
DIP Lender, provide all documentation and other information that the Agent or
such DIP Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act.
SECTION 11.14     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any DIP Loan,
together with all fees, charges and other amounts which are treated as interest
on such DIP Loan under applicable Law (collectively, “charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received, or reserved by the DIP Lender holding such DIP Loan in
accordance with applicable Law, the rate of interest payable in respect of such
DIP Loan hereunder, together with all charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
charges that would have been payable in respect of such DIP Loan but were not
payable as a result of the operation of this Section 11.14 shall be cumulated
and the interest and charges payable to such DIP Lender in respect of other DIP
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate for each day to the date of repayment, shall have been received
by such DIP Lender.
SECTION 11.15     Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Agent or any DIP Lender, or the Agent or
any DIP Lender exercises its right of setoff, and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to


127

--------------------------------------------------------------------------------

 


any settlement entered into by the Agent or such DIP Lender in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law (including the Chapter 11 Cases) or
otherwise, then:
(a)    To the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred; and
(b)    Each DIP Lender severally agrees to pay to the Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Effective
Rate from time to time in effect.
SECTION 11.16     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver, or other modification hereof or of any other DIP
Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Group Members and any Agent or any DIP Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other DIP Loan Documents, irrespective of whether any Agent or
any DIP Lender has advised or is advising the Borrower or any Subsidiary on
other matters, (ii) the arranging and other services regarding this Agreement
provided by the Agents and the DIP Lenders are Arm’s-Length Transactions between
the Borrower and its Affiliates, on the one hand, and the Agents and the DIP
Lenders, on the other hand, (iii) the Borrower has consulted its own legal,
accounting, regulatory, and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks, and conditions of the transactions contemplated
hereby and by the other DIP Loan Documents; and (b) (i) the Agent and the DIP
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent, or fiduciary for the Borrower or any of
its Affiliates, or any other Person, (ii) none of the Agent or the DIP Lenders
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other DIP Loan Documents, and (iii) the Agent and the DIP
Lenders and their respective Affiliates may be engaged, for their own accounts
or the accounts of customers, in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Agent or the DIP Lenders has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
Law, the Borrower hereby waives and releases any and all claims that it may have
against the Agent and the DIP Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


128

--------------------------------------------------------------------------------

 




*    *    *




129

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories, as of the first date
written above.
TERRAVIA HOLDINGS, INC.,
a Debtor and Debtor-in-Possession
under Chapter 11 of the Bankruptcy Code, as Borrower
By:    /s/ Paul Quinlan    
Name:    Paul Quinlan    
Title:    General Counsel    


SOLAZYME MANUFACTURING 1, LLC,
a Debtor and Debtor-in-Possession
under Chapter 11 of the Bankruptcy Code, as a Guarantor
By:    /s/ Paul Quinlan    
Name:    Paul Quinlan    
Title:    General Counsel    




SOLAZYME BRAZIL LLC,
a Debtor and Debtor-in-Possession
under Chapter 11 of the Bankruptcy Code, as a Guarantor
By:    /s/ Paul Quinlan    
Name:    Paul Quinlan    
Title:    Manager    




[Signature Page to Senior Secured Super-Priority Debtor In Possession Credit and
Security Agreement]



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories, as of the first date
written above.
WILMINGTON SAVINGS FUND SOCIETY, FSB, in its capacity as administrative agent
and collateral agent
By:    /s/ Geoffrey J. Lewis    
Name:    Geoffrey J. Lewis    
Title:    Vice President    







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories, as of the first date
written above.
WFF Cayman II Ltd.
By:    /s/ Kenneth L. Nadel    
Name:    Kenneth L. Nadel    
Title:    Authorized Signatory    







--------------------------------------------------------------------------------








Please indicate your agreement with the foregoing, as the Borrower and on behalf
of all Guarantors, by signing below.
Very truly yours,
Zazove Associates, LLC, on behalf of certain funds and managed accounts
By:     /s/ Steven M. Kleiman__________    
Name:     Steven M. Kleiman____________    
Title:     General Counsel, Executive Partner    







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories, as of the first date
written above.


GOTHIC CORPORATION    GOTHIC HSP CORPORATION
/s/ Eric M. Koehrsen______     /s/ Eric M. Koehrsen _________
Name:    Name:
Eric M. Koehrsen
Investment Manager
DUMAC, Inc.
Authorized Agent
Eric M. Koehrsen
Investment Manager
DUMAC, Inc.
Authorized Agent
    








/s/ Gregory A. Hudgins ____    /s/ Gregory A. Hudgins _______
Name:    Name:
Gregory A. Hudgins Head of Operations
DUMAC, Inc.
Authorized Agent
Gregory A. Hudgins Head of Operations
DUMAC, Inc.
Authorized Agent








    
GOTHIC JBD LLC    GOTHIC ERP LLC
By: DUMAC, Inc., as Authorized Agent of the Trustee    
of the Employee’s Retirement Plan of Duke University


/s/ Eric M. Koehrsen ______    /s/ Eric M. Koehrsen ________





--------------------------------------------------------------------------------







Name:    Name:
Eric M. Koehrsen
Investment Manager
DUMAC, Inc.
Authorized Agent
Eric M. Koehrsen
Investment Manager
DUMAC, Inc.
Authorized Agent










/s/ Gregory A. Hudgins ____    /s/ Gregory A. Hudgins_ _____
Name:    Name:
Gregory A. Hudgins Head of Operations
DUMAC, Inc.
Authorized Agent
Gregory A. Hudgins Head of Operations
DUMAC, Inc.
Authorized Agent













--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories, as of the first date
written above.
PASSPORT GLOBAL MASTER FUND SPC
LTD. for and on behalf of Portfolio A –
Global Strategy


By:    /s/ Joanne Poile    
Name:    Joanne Poile    
Title:    Chief Operating Officer    







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories, as of the first date
written above.
Higher Ground SICAV plc
By:    /s/ Richard Wood    
Name:    Richard Wood    
Title:    Director    







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories, as of the first date
written above.
Lazard Asset Management LLC, in its capacity as investment adviser to certain
funds and separately managed accounts
By:    /s/ Gerald B. Mazzari    
Name:    Gerald B. Mazzari    
Title:    Chief Operating Officer    





